Exhibit 10
PURCHASE AGREEMENT
BY AND AMONG
THE MIRAGE CASINO-HOTEL,
AS SELLER,
TREASURE ISLAND CORP.,
AS THE COMPANY
AND
RUFFIN ACQUISITION, LLC,
AS PURCHASER
DATED AS OF DECEMBER 13, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II PURCHASE AND SALE OF EQUITY INTERESTS
    15  
Section 2.1 Purchase and Sale of Equity Interests
    15  
Section 2.2 Retained Property
    15  
Section 2.3 Additional Property
    16  
 
       
ARTICLE III CLOSING; PURCHASE PRICE
    16  
Section 3.1 Closing
    16  
Section 3.2 Deliveries at Closing
    16  
Section 3.3 Purchase Price Payment at Closing
    20  
Section 3.4 Calculation of Closing Date Purchase Price
    20  
Section 3.5 Adjustment Procedures to the Closing Date Purchase Price
    20  
Section 3.6 Calculation and Payment of Final Purchase Price
    22  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
    22  
Section 4.1 Organization and Qualification
    22  
Section 4.2 Ownership of Equity Interests
    23  
Section 4.3 Authority; No Conflict; Required Filings and Consents
    23  
Section 4.4 Financial Information
    24  
Section 4.5 No Undisclosed Liabilities
    25  
Section 4.6 Absence of Certain Changes or Events
    25  
Section 4.7 Taxes
    25  
Section 4.8 Real Property
    26  
Section 4.9 Tangible Personal Property
    31  
Section 4.10 Intellectual Property
    32  
Section 4.11 Contracts
    33  
Section 4.12 Litigation
    34  
Section 4.13 Environmental Matters
    35  
Section 4.14 Employee Benefit Plans
    36  
Section 4.15 Compliance with Applicable Laws
    38  
Section 4.16 Labor Matters
    39  
Section 4.17 Compliance with the WARN Act
    40  
Section 4.18 Indebtedness
    40  
Section 4.19 Insurance
    41  
Section 4.20 Internal Controls and Procedures
    41  
Section 4.21 Brokers
    42  
Section 4.22 Solvency; Sufficient Capital
    42  
Section 4.23 Sufficiency of Assets and Contracts
    42  
Section 4.24 [Intentionally omitted]
    42  
Section 4.25 Receivables
    42  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
Seller has delivered to Purchaser a complete, accurate and current copy of a
list and the aging of the accounts receivable and casino collection receivables,
by customer, of the Company that were outstanding as of October 31, 2008. All
accounts receivable and casino collection receivables (a) arise out of bona fide
sales and deliveries of goods, performance of services or other transactions in
connection with the business and represent income earned in the Ordinary Course
of Business, and (b) are not subject to material defenses, setoffs or
counterclaims to the knowledge of the MGM Entities, other than normal
allowances. Unless paid prior to the Closing Date, the accounts receivable and
casino collection receivables of the Company are expected to be collected in the
Ordinary Course of Business, net of the reserves set forth on the balance sheet
of the Company as of October 31, 2008.
    42  
Section 4.26 [Intentionally omitted]
    42  
Section 4.27 Knowledge
    42  
Section 4.28 Nevada Takeover Statutes
    43  
Section 4.29 Projections
    43  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
    43  
Section 5.1 Organization of Purchaser
    43  
Section 5.2 Ownership
    43  
Section 5.3 Authority; No Conflict; Required Filings and Consents
    43  
Section 5.4 Brokers
    44  
Section 5.5 Licensing
    44  
Section 5.6 Litigation
    45  
Section 5.7 Availability of Funds
    45  
Section 5.8 No Breach
    45  
Section 5.9 Knowledge
    45  
Section 5.10 Investment Intent
    45  
 
       
ARTICLE VI COVENANTS
    46  
Section 6.1 Conduct of Business of the Company
    46  
Section 6.2 Cooperation; Notice; Cure
    49  
Section 6.3 Access to Information
    50  
Section 6.4 Confidentiality of Information
    50  
Section 6.5 Intercompany Account Settlement
    50  
Section 6.6 Governmental Approvals
    51  
Section 6.7 Performance
    52  
Section 6.8 Publicity
    52  
Section 6.9 Intellectual Property — General
    52  
Section 6.10 Intellectual Property — Post-Closing
    53  
Section 6.11 Employees
    54  
Section 6.12 Transitional Services
    55  
Section 6.13 Termination of Affiliate Contracts
    55  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
Section 6.14 Termination Fee
    55  
Section 6.15 Capital Expenditures
    57  
Section 6.16 Release of Guaranties
    57  
Section 6.17 Further Assurances and Actions
    57  
Section 6.18 FCC Approvals
    58  
Section 6.19 No Control
    58  
Section 6.20 Liability for Non-Compliance with WARN Act
    58  
Section 6.21 HSR Filing Fee
    59  
Section 6.22 Records Retention
    59  
Section 6.23 Existing Parcel; Subdivision; Conveyance of Treasure Island
Property; Reciprocal Easements
    59  
Section 6.24 Consents and Estoppel Certificates
    61  
Section 6.25 Mystère
    62  
Section 6.26 No Acquisition Solicitation
    62  
Section 6.27 Conversion
    63  
Section 6.28 Non-Solicitation of Exclusive Customers
    63  
Section 6.29 Non-Solicitation of Employees
    63  
Section 6.30 Water Rights
    63  
Section 6.31 Post-Closing Subdivision, Conveyance of Treasure Island Property,
Recordation of Reciprocal Easements
    64  
 
       
ARTICLE VII CONDITIONS TO CLOSING
    65  
Section 7.1 Conditions of the Parties’ Obligations to Effect the Closing
    65  
Section 7.2 Additional Conditions to Obligation of the MGM Entities to Effect
the Closing
    66  
Section 7.3 Additional Conditions to Obligation of Purchaser to Effect the
Closing
    66  
 
       
ARTICLE VIII INDEMNIFICATION; REMEDIES
    67  
Section 8.1 Survival; Right to Indemnification Not Affected by Knowledge
    67  
Section 8.2 Indemnification
    68  
Section 8.3 Indemnification Procedures
    70  
 
       
ARTICLE IX TAX MATTERS
    72  
Section 9.1 Tax Indemnification
    72  
Section 9.2 Preparation and Filing of Tax Returns and Payment of Taxes
    73  
Section 9.3 Accounting and Tax Records
    74  
Section 9.4 Tax Audits
    74  
Section 9.5 Tax Treatment
    75  
Section 9.6 Refunds and Tax Benefits
    75  
Section 9.7 Treatment as Asset Sale
    76  
Section 9.8 Tax Sharing Contracts
    77  
Section 9.9 Timing of Payments
    77  
Section 9.10 Conflicts; Survival
    77  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE X TERMINATION
    77  
Section 10.1 Termination of Agreement
    77  
Section 10.2 Effect of Termination
    78  
 
       
ARTICLE XI MISCELLANEOUS
    79  
Section 11.1 Expenses
    79  
Section 11.2 Notices
    79  
Section 11.3 Interpretation
    80  
Section 11.4 Governing Law
    80  
Section 11.5 Consent to Jurisdiction and Venue
    80  
Section 11.6 Time of the Essence
    81  
Section 11.7 Assignment
    81  
Section 11.8 Amendment
    81  
Section 11.9 Extension; Waiver
    81  
Section 11.10 No Third Party Beneficiaries
    81  
Section 11.11 Entire Agreement
    82  
Section 11.12 Severability
    82  
Section 11.13 Counterparts
    82  
Section 11.14 Limitation of Liability
    82  
Section 11.15 Disclosure Schedules
    82  

Schedule 1A — Software
Schedule 1B — Used Intellectual Property
Schedule 2.2 — Retained Property
Schedule 2.3 — Additional Property
Schedule 6.1 — Ordinary Course of Business Exceptions
Schedule 6.3(c) — Access to Information
Schedule 6.12 — List of Transitional Services
Schedule 6.23(b) — Subdivision Map

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  

Schedule 7.1(c) — Government Approvals
Exhibit A-1 — Seller Note
Exhibit A-2 — Seller Note
Exhibit B — Collateral Documents
Exhibit C — REA Term Sheet
Exhibit D — Replacement Ground Lease
Exhibit E — Subdivision Guaranty
Seller Disclosure Schedule
Purchaser Disclosure Schedule

v



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (this “Agreement”), dated as of December 13, 2008,
is by and among THE MIRAGE CASINO-HOTEL, a Nevada corporation (“Seller”), and
TREASURE ISLAND CORP., a Nevada corporation (the “Company”), on the one hand,
and RUFFIN ACQUISITION, LLC, a Nevada limited liability company (“Purchaser”),
on the other hand.
     WHEREAS, Seller is the sole stockholder of the Company and an indirect
wholly owned subsidiary of MGM MIRAGE, a Delaware corporation;
     WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the
Equity Interests of the Company for the consideration and on the terms set forth
in this Agreement;
     WHEREAS, Seller would not enter into this Agreement with Purchaser unless
Phillip Ruffin, an individual (“Purchaser Parent”), guarantees the obligations,
if any, of Purchaser to pay the Seller Termination Fee pursuant to the terms and
conditions hereof, such guaranty to go into effect concurrently with the
execution of this Agreement, and Purchaser Parent desires to enter into the
Purchaser Guaranty as Purchaser Parent will derive benefits from Purchaser
entering into this Agreement; and
     WHEREAS, capitalized terms used herein and not otherwise defined shall have
the meanings set forth in Article I hereof.
     NOW, THEREFORE, IN CONSIDERATION of the foregoing and the respective
representations, warranties, covenants, obligations and agreements set forth
below, the Parties agree as follows:
ARTICLE I
DEFINITIONS
     “2007 Audited Financials” shall have the meaning ascribed in Section 4.4.
     “Acquisition Proposal” shall have the meaning ascribed in Section 6.26(a).
     “Actual Working Capital” shall mean the Working Capital of the Company as
of the Closing Date as set forth in the Company’s Final Statement.
     “Additional Property” shall have the meaning ascribed in Section 2.3.
     “Affiliate” means, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control” (including the terms “controlled by” and
“under common control with”) with respect to the relationship between or among
two or more Persons, means the possession, directly or indirectly or as a
trustee or executor, of the power to direct or cause the direction of the
management and policies

1



--------------------------------------------------------------------------------



 



of a Person through the ownership of voting securities having the power to elect
a majority of the board of directors or similar body or Person governing the
management and policies of such Person; provided, however, that notwithstanding
the foregoing, in no event shall the term Affiliate, when used in the context of
Seller or Parent, include the majority shareholder of Parent or any entities
owned or controlled by or under common control with, the majority shareholder of
Parent, other than Parent and each subsidiary of Parent.
     “Affiliate Contracts” shall have the meaning ascribed in Section 4.11(b).
     “Agreement” shall have the meaning ascribed in the preamble.
     “Asset Allocation Statement” shall have the meaning ascribed in Section
9.7(b).
     “Assigned Intellectual Property” means that Used Intellectual Property, the
ownership of which will be assigned to the Company at or prior to Closing, as
more particularly identified on Schedule 2.3.
     “Atlandia” shall have the meaning ascribed in Section 6.30.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in the State of
Nevada.
     “Certificated Water Rights” shall have the meaning ascribed in
Section 6.30.
     “Claim Notice” means written notification pursuant to Section 8.3(a) of a
Third Party Claim as to which indemnity under Section 8.2 is sought by an
Indemnified Party, enclosing a copy of all papers served, if any, and specifying
the nature of and basis for such Third Party Claim and for the Indemnified
Party’s claim against the Indemnifying Party under Section 8.2, together with
the amount or, if not then reasonably determinable, the estimated amount,
determined in good faith, of the Loss arising from such Third Party Claim.
     “Cleanup” means all actions required to (a) cleanup, remove, treat or
remediate Hazardous Materials in the indoor or outdoor environment in accordance
with Environmental Laws, (b) perform pre-remedial studies and investigations and
post-remedial monitoring and care or (c) respond to any requests by a
Governmental Entity for information or documents relating to cleanup, removal,
treatment or remediation or potential cleanup, removal, treatment or remediation
of Hazardous Materials in the indoor or outdoor environment.
     “Closing” shall have the meaning ascribed in Section 3.1.
     “Closing Date” shall have the meaning ascribed in Section 3.1.
     “Closing Date Cash Purchase Price” shall mean the Closing Date Purchase
Price, less the face amount of the Seller Notes, if any, issued by Purchaser at
Closing.
     “Closing Date Purchase Price” shall have the meaning ascribed in
Section 3.4.

2



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the rules and regulations promulgated thereunder.
     “Commercially Reasonable Efforts” means the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances.
     “Company” shall have the meaning ascribed in the preamble, and shall
include said Company after it is converted to a limited liability company
pursuant to the Conversion.
     “Company Balance Sheet” shall have the meaning ascribed in Section 4.4.
     “Company Employees” shall have the meaning ascribed in Section 6.11(d).
     “Confidentiality Agreement” means the Confidentiality Agreement previously
entered into by and between Purchaser Parent and Parent, as amended from time to
time.
     “Consumable Items” means all foodstuffs and nonalcoholic beverages that are
located at the Real Property.
     “Contract” means any agreement, undertaking, obligation or understanding,
whether written or oral, or subject to conditions, including any commitment,
letter of intent, mortgage, indenture, note, loan, guarantee, lease, sublease,
license, contract, deed of trust, option agreement, right of first refusal,
security agreement, development agreement, operating agreement, management
agreement, service agreement, partnership agreement, joint venture agreement,
limited liability agreement, put/call arrangement, purchase, sale, merger or
other agreement, together with any amendments or modifications thereto and
restatements thereof; provided that Contracts do not include Leases respecting
Leased Real Property or Tenant Leases.
     “Conversion” shall have the meaning ascribed in Section 6.27.
     “Copyrights” means all works protectible under the Copyright Act of 1976,
17. U.S.C. 101 (as amended), whether registered or unregistered, including
related moral rights and rights of attribution and integrity.
     “Current Assets” means, in respect of the Company and as of any applicable
date in question, (a) all assets of the Company that should be classified as
current in accordance with GAAP, plus, to the extent not otherwise included,
(b) all assets of the Company that are classified as current in accordance with
the historical practices of the Company in the preparation of its financial
statements, and (c) any Additional Property (other than net fixed assets)
reflected on the books of an Affiliate but not reflected on the books of the
Company, less (x) all accounts receivable of the Company from its Affiliates to
the extent classified as current and (y) any Retained Property reflected on the
books of the Company to the extent classified as current. For the avoidance of
doubt, Current Assets includes, with respect to the Company, among other things,
cash in bank accounts (excluding credit balances/book overdrafts), cash on hand
in the cage, on the gaming floor, in retail outlets, in food and beverage
outlets owned by the Company and elsewhere within the Company’s business,
casino, hotel and other receivables net of adequate allowances (for example,
allowances for doubtful accounts), inventories of food,

3



--------------------------------------------------------------------------------



 



beverage, retail merchandise, supplies and other items, and prepaid expenses
(including deposits classified as current).
     “Current Liabilities” means, in respect of the Company and as of any
applicable date in question, all liabilities of the Company that should be
classified as current in accordance with GAAP, plus, to the extent not otherwise
included, all liabilities of the Company that are classified as current in
accordance with the historical practices of the Company in the preparation of
its financial statements, less all accounts payable of the Company to its
Affiliates to the extent classified as current. For the avoidance of doubt,
Current Liabilities shall include, among other things, credit balances (book
overdrafts) in cash in bank accounts, all outstanding chips and tokens net of
those previously recognized as income, progressive slot machine liability, table
games progressive jackpot liability, and unpaid keno tickets, unredeemed race
and sports book wagers and such other obligations that may arise that are
similar to the foregoing, all in accordance with posted rules, if applicable.
     “Customer” shall have the meaning ascribed within the definition of
“Customer List”.
     “Customer List” means a compilation of information regarding individual
players, customers or patrons who have had their table or slot play tracked at
the Company’s business within eighteen (18) months prior to the Closing Date,
and, with respect to the foregoing, appears within the Players Club
(“Customers”). The Customer List shall distinguish between those Customers who
have also had their table or slot play tracked at the business of any other MGM
Group Property (“Shared Customers”) and those who have not (“Exclusive
Customers”).
     “DCP II” shall have the meaning ascribed in Section 6.11(b).
     “Deed” shall have the meaning ascribed in Section 6.23(c).
     “Disclosure Schedules” means the Seller Disclosure Schedule and the
Purchaser Disclosure Schedule.
     “Dispute Notice” shall have the meaning ascribed in Section 3.5(a).
     “Dispute Period” means the period ending thirty days following receipt by
an Indemnifying Party of either a Claim Notice or an Indemnity Notice.
     “Domain Names” means any alphanumeric designation registered with any
domain name register for use as a Universal Resource Locator or other electronic
address for a web site on the Internet.
     “Encumbrance” means any security interest, pledge, mortgage, option, lien
(including environmental and Tax liens), assessment, lease, charge, encumbrance,
adverse claim, preferential arrangement, equitable interest, right of first
refusal or restriction of any kind, including any restriction on the use,
voting, transfer, receipt of income or other exercise of any attributes of
ownership, other than (a) Permitted Exceptions and (b) security interests
created as of the Closing Date pursuant to the collateral documents relating to
the Seller Notes as contemplated by Section 2.1.

4



--------------------------------------------------------------------------------



 



     “Environmental Claim” means any claim, action, or cause of action by any
Person, or investigation by a Governmental Entity, alleging Liability (including
Liability for Cleanup costs, governmental response costs, investigation costs,
natural resources damages, property damages, or personal injuries) arising out
of, based on, or resulting from, (a) the presence, Release or threatened Release
of any Hazardous Materials at a location, currently or formerly owned or
operated by the Company or at any third party location where the Company sent,
or caused to be sent, Hazardous Materials or (b) any violation, or alleged
violation, of any Environmental Law.
     “Environmental Laws” means all federal, state and local Laws relating to
pollution or protection of human health or the environment, including Laws
relating to Releases or threatened Releases of Hazardous Materials, the
manufacture, processing, distribution, use, treatment, storage, Release,
transport or handling of Hazardous Materials, record keeping, notification,
disclosure and reporting requirements respecting Hazardous Materials.
     “Equity Interests” means one hundred percent of the issued and outstanding
capital stock of, or members’ interests in, the Company, as applicable.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including the rules and regulations promulgated
thereunder.
     “ERISA Affiliate” shall have the meaning ascribed in Section 4.14(a).
     “Estimated Working Capital” shall have the meaning ascribed in Section 3.4.
     “Estimated Working Capital Statement” shall have the meaning ascribed in
Section 3.4.
     “Exclusive Customers” shall have the meaning ascribed within the definition
of “Customer List”.
     “Exempt Acquisition Proposal” shall have the meaning ascribed in Section
6.26(b).
     “Existing Parcel” shall have the meaning ascribed in Section 6.23(a).
     “FCC” means the Federal Communications Commission.
     “FF&E” means all furniture, fixtures and equipment owned or leased by the
Company in connection with its businesses, including floor coverings, pictures,
and furniture located within the Company’s Real Property, and all Operating
Equipment, and all other equipment used in the operation of the casino,
kitchens, dining rooms and bars, cleaning equipment, office equipment,
machinery, vehicles, computers and other data processing hardware, special
lighting and other equipment of a like nature, with such additions and deletions
as may occur in the Ordinary Course of Business.
     “Final Purchase Price” shall have the meaning ascribed in Section 3.6.
     “Final Statement” shall have the meaning ascribed in Section 3.5(a) and
Section 3.5(b).

5



--------------------------------------------------------------------------------



 



     “GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time.
     “Gaming Authorities” means, collectively, (a) the Nevada Gaming Commission,
(b) the Nevada State Gaming Control Board, (c) the Clark County Gaming and
Liquor Licensing Board, and (d) any other Governmental Entity that holds
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted or proposed to be conducted by the MGM Entities or any of
their Affiliates within its jurisdiction.
     “Gaming Laws” means any federal, state, local or foreign statute,
ordinance, rule or regulation governing or relating to the ownership of the
Company and the gambling, gaming or casino activities and operations of the MGM
Entities or any of their Affiliates, in each case as amended, from time to time.
     “Gaming Licenses” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, waivers and exemptions, including any
condition or limitation placed thereon, that are necessary for the Company to
own and operate its gaming facilities and related amenities issued under the
applicable Gaming Laws.
     “Governmental Approvals” means all (a) Gaming Licenses, Liquor Licenses and
any other permit, license, certificate, franchise, concession, approval,
consent, ratification, permission, clearance, confirmation, endorsement, waiver,
certification, filing, franchise, notice, variance, right, designation, rating,
registration, qualification, authorization or order that is or has been issued,
granted, given or otherwise made available by or under the authority of any
Governmental Entity or pursuant to any Law and (b) rights under any Contract
with any Governmental Entity that relates to or is used in a Person’s business
or operations.
     “Governmental Entity” means any (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature anywhere in the world, (b) governmental or
quasi-governmental entity of any nature, including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, instrumentality, officer, official, representative, organization, taxing
authority or unit and any court or other tribunal (foreign, federal, state or
local), or (c) Person, or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature, including the Gaming Authorities.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, or award entered by or with any Governmental Entity.
     “Hazardous Materials” means any and all petroleum products or distillates,
fractions or wastes, asbestos-containing materials, urea formaldehyde foam,
friable asbestos, toxic mold, heavy metals, radioactive materials or wastes and
other wastes, materials, chemicals or substances regulated pursuant to any
applicable Environmental Laws.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time, including the rules and regulations promulgated
thereunder.

6



--------------------------------------------------------------------------------



 



     “Improvements” shall have the meaning ascribed in Section 4.8(e).
     “Indebtedness” means, with respect to a Person without duplication, (a) all
indebtedness for borrowed money, (b) all indebtedness for the deferred purchase
price of property or services (other than property, including inventory, and
services purchased, trade payables, other expense accruals and deferred
compensation items arising in the Ordinary Course of Business), (c) all
obligations evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the Ordinary Course
of Business in respect of which such Person’s liability remains contingent),
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all reimbursement, payment or similar
obligations, contingent or otherwise, under acceptance, letter of credit or
similar facilities, (g) all indebtedness of others referred to in clauses
(a) through (f) above guaranteed directly or indirectly by a Person, or in
effect guaranteed directly or indirectly by a Person through a Contract, to:
(i) pay or purchase such indebtedness or to advance or supply funds for the
payment or purchase of such indebtedness, (ii) purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such indebtedness,
(iii) supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered), or (iv) otherwise assure a creditor
against loss in respect of such indebtedness, and (h) all indebtedness referred
to in clauses (a) through (g) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Encumbrance or Permitted Exception upon or in property (including accounts
and Contract rights) owned by a Person, even though the Person may not have
assumed or become liable for the payment of such indebtedness, and including in
clauses (a) through (h) above any accrued and unpaid interest thereon.
     “Indemnified Party” means a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.
     “Indemnifying Party” means the Seller Indemnifying Parties or the Purchaser
Indemnifying Parties, as the case may be.
     “Indemnity Notice” means written notification pursuant to Section 8.3(b) of
a claim for indemnity under Article VIII by an Indemnified Party, specifying the
nature of and basis for such claim, together with the amount or, if not then
reasonably determinable, the estimated amount, determined in good faith, of the
Loss arising from such claim.
     “Independent Accounting Firm” shall have the meaning ascribed in Section
3.5(b).
     “Infringement” means a violation of Intellectual Property rights.
     “Intellectual Property” means all Copyrights, Customer Lists, Domain Names,
Patents, Trademarks, and Trade Secrets.
     “Intercompany Account Settlement” shall have the meaning ascribed in
Section 6.5.

7



--------------------------------------------------------------------------------



 



     “IP Agreements” means all Contracts or court decisions, orders or
judgments, that are binding on the Company and that contain provisions relating
to the ownership or use of Owned Intellectual Property or Used Intellectual
Property.
     “IP Claim” means any claim, demand, dispute, lawsuit, arbitration,
opposition, interference, cancellation or other adversarial proceeding
concerning alleged Infringement respecting the validity, registrability,
enforceability, ownership or Use of Intellectual Property.
     “IP Enforcement Documents” means all Contracts, outstanding decrees,
orders, judgments, settlement agreements or stipulations to which the Company is
a party or otherwise bound (whether oral or written, and whether between the
Company and an independent Person or inter-corporate) that contain provisions:
(a) covenanting not to sue any Person for Infringement of any Owned Intellectual
Property or Used Intellectual Property; or (b) restricting the Company’s Use of
Owned Intellectual Property or Used Intellectual Property.
     “IRS” shall mean the Internal Revenue Service.
     “Joint Employee Garage” shall have the meaning ascribed in Section 6.23(a).
     “Joint Employee Garage Parcel” shall have the meaning ascribed in
Section 6.23(a).
     “Joint Improvements” shall have the meaning ascribed in Section 4.8(e).
     “Joint Valet Garage” shall have the meaning ascribed in Section 6.23(a).
     “Joint Valet Parcel” shall have the meaning ascribed in Section 6.23(b).
     “Land Use Permits” shall have the meaning ascribed in Section 4.8(s).
     “Law” and “Laws” means all laws, statutes, rules, regulations, ordinances
and other pronouncements having the effect of law of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or of any Governmental Entity, including all Gaming Laws.
     “Lease Memorandum” means a memorandum of the Replacement Ground Lease, in
the form reasonably agreed by Seller and Purchaser, to be duly executed and
notarized on behalf of the Company and Seller to the Replacement Ground Lease
and recorded in the Official Records.
     “Leased Real Property” shall have the meaning ascribed in Section 4.8(b).
     “Leases” means all leases, ground leases, subleases or other agreements,
including all amendments, extensions, renewals, guaranties or other agreements
with respect to the Leased Real Property, but excluding any lease or sublease as
to which the Company is the lessor or sublessor.
     “Liabilities” means all debts, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due), including

8



--------------------------------------------------------------------------------



 



those arising under any Law, action, investigation, inquiry or order and those
arising under any Contract and “Liability” means any one of them.
     “Liquor Assets” means the inventory of alcoholic beverages at the Real
Property.
     “Liquor Licenses” means all those certain “off sale,” “portable bar” and
other alcoholic beverage licenses issued by Governmental Entities to the Company
pursuant to which the sale of alcoholic beverages is permitted in the
restaurants, bars, function rooms and guest rooms of the hotel owned by the
Company.
     “Loss” means any action, cost, damage, Liability, loss, injury, penalty, or
obligation of any kind or nature, including interest, penalties, fines, legal,
accounting, and other professional fees and expenses incurred in the
investigation, collection, prosecution, determination and defense thereof,
amounts paid in settlement, any incidental, consequential, or punitive damages
payable to third parties that may be imposed on or otherwise incurred or
suffered and which give rise to a valid claim for indemnification under ARTICLE
VIII.
     “Material Adverse Effect” means any circumstance, development, change in,
or effect on the Company that, individually or in the aggregate with any other
circumstances, developments, changes in, or effects on, the Company is, or is
reasonably expected to be, directly or indirectly, materially adverse to (a) the
overall business and financial condition of the Company, or (b) the ability of
Seller or the Company to consummate the transactions contemplated by this
Agreement. For the avoidance of doubt, a circumstance, development, change, or
effect on the Company is not to be considered in determining whether there has
been a Material Adverse Effect if (i) such circumstance, development or change
affects the gaming industry generally, (ii) such circumstance, development,
change or effect is the result of general economic conditions, or (iii) such
circumstance, development, change or effect results from any act of terrorism,
commencement or escalation of armed hostilities in the U.S. or internationally
or declaration of war by the U.S. Congress. Accordingly, a Material Adverse
Effect does not include matters such as legal, regulatory, economic, industry,
political, industrial, climatic, geographic or demographic conditions, factors,
changes or circumstances or financial, banking or capital market changes which
are related to companies, businesses or premises generally (domestically or
internationally) or to companies, businesses or premises in the gaming,
recreational, resort, entertainment, leisure or similar sectors within the State
of Nevada, throughout the United States or internationally.
     “Material Contracts” shall have the meaning ascribed in Section 4.11(a).
     “MGM Entities” means Seller and, until the Closing, the Company.
     “MGM Group Property” means any property operated by Parent or any of its
Affiliates other than the Company.
     “Mirage Property” shall have the meaning ascribed in Section 6.23(b).
     “Multiemployer Plan” means the Southern Nevada Culinary Workers and
Bartenders Pension Plan Trust Agreement.

9



--------------------------------------------------------------------------------



 



     “Newco” shall have the meaning ascribed in Section 6.31(b).
     “New Plans” shall have the meaning ascribed in Section 6.11(d).
     “NLRA” means the National Labor Relations Act of 1947, as amended from time
to time, including the rules and regulations promulgated thereunder.
     “NLRB” means the National Labor Relations Board established pursuant to the
NLRA.
     “Non-Imputation Endorsement” shall have the meaning ascribed in
Section 6.23(c).
     “Notifying Party” shall have the meaning ascribed in Section 6.6(a).
     “NRS” means the Nevada Revised Statutes, as amended from time to time,
including the rules and regulations promulgated thereunder.
     “Official Records” shall have the meaning ascribed in Section 6.23(c).
     “Old Plans” shall have the meaning ascribed in Section 6.11(d).
     “Operating Equipment” means all items owned or leased by the Company and
used in its business, including in the operation or maintenance of its Real
Property, including all specialized casino equipment, such as slot machines,
cards, poker chips, gaming devices, dice, baccarat chips, gaming tables,
pneumatic stools, drop buckets, cans and racks, tokens, token racks, card
shuffler devices and accessories, change sorters, pit stands, counting
equipment, roulette table covers, casino and game table signage, cage and game
tables supplies, and all other gaming equipment relating to its business, and
including food service preparation utensils, chinaware, glassware, silverware
and hollowware, food and beverage service equipment, uniforms and also including
consumable supplies for housekeeping, engineering, accounting and office use,
together with paper supplies and miscellaneous general supply items.
     “Ordinary Course of Business” means an action taken by a Person if (a) such
action is consistent with the past practices of such Person and is taken in the
normal day-to-day operations of such Person and (b) such action is not required
to be authorized by the board of directors of such Person (or by any Person or
group of Persons exercising similar authority) and is not required to be
specifically authorized by the parent company (if any) of such Person.
     “Outside Closing Date” means that date which is nine (9) months following
the date hereof, or such later date as the Parties shall mutually agree.
     “Owned Intellectual Property” means all Intellectual Property that is owned
exclusively by the Company.
     “Owned Real Property” shall have the meaning ascribed in Section 4.8(a).
     “Owner’s Title Policy” shall have the meaning ascribed in Section 6.23(c).
     “Parent” means MGM MIRAGE, a Delaware corporation.

10



--------------------------------------------------------------------------------



 



     “Parties” means Seller, the Company and Purchaser.
     “Patents” means all patents, whether issued or pending, and patentable
inventions.
     “Permitted Exceptions” means the matters set forth in Section 4.8(a) of the
Seller Disclosure Schedule.
     “Person” means an individual, corporation, partnership, limited liability
company, joint stock company, joint venture, association, trust or other entity
or organization, including a Governmental Entity.
     “Plans” shall have the meaning ascribed in Section 4.14(a).
     “Policies” shall have the meaning ascribed in Section 4.19.
     “Players Club” means the players club database maintained on the Parent
player database system utilized by the Company.
     “Pre-Closing Period” shall have the meaning ascribed in Section 9.1(a)(i).
     “Pre-Closing Period Tax Returns” shall have the meaning ascribed in Section
9.2(b).
     “Pre-Subdivision Closing Conditions” shall have the meaning ascribed in
Section 7.3(f)(ii).
     “Purchaser” shall have the meaning ascribed in the preamble.
     “Purchaser Disclosure Schedule” shall have the meaning ascribed in ARTICLE
V.
     “Purchaser Group” shall have the meaning ascribed in Section 6.11(d).
     “Purchaser Guaranty” means that certain Guaranty of even date herewith
executed by Purchaser Parent, guarantying all of Purchaser’s obligations, if
any, to pay the Seller Termination Fee pursuant to the terms and conditions
hereof.
     “Purchaser Indemnified Parties” means Purchaser, and, after the Closing,
the Company and their respective Affiliates, and their respective members,
partners, directors, managers, officers, employees, agents and representatives.
     “Purchaser Indemnifying Parties” means Purchaser, and, after the Closing,
the Company.
     “Purchaser Parent” shall have the meaning ascribed in the recitals.
     “Purchaser Termination Fee” shall have the meaning ascribed in Section
6.14(b).
     “Real Property” shall have the meaning ascribed in Section 4.8(b).
     “Real Property Improvements” shall have the meaning ascribed in
Section 4.8(e).

11



--------------------------------------------------------------------------------



 



     “REA” shall have the meaning ascribed in Section 6.23(d).
     “REA Term Sheet” shall have the meaning ascribed in Section 6.23(d).
     “Recipient” shall have the meaning ascribed in Section 9.4(a).
     “Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including ambient air, surface water, groundwater and
surface or subsurface strata) of Hazardous Materials in, at, on or under the
property, including the movement of Hazardous Materials through or in the air,
soil, surface water, groundwater or real property.
     “Release of Guaranties” shall have the meaning ascribed in Section 6.16.
     “Rent Roll” shall have the meaning ascribed in Section 4.8(c).
     “Replacement Ground Lease” shall mean a ground lease in the form of that
certain Ground Lease by and between Seller and the Company attached hereto as
Exhibit D and covering the Treasure Island Property, subject to modification
thereof as permitted pursuant to this Agreement.
     “Resolution Period” means the period ending thirty days following receipt
by an Indemnified Party of a written notice from an Indemnifying Party stating
that it disputes all or any portion of a claim set forth in an Indemnity Notice.
     “Retained Property” shall have the meaning ascribed in Section 2.2.
     “SEC” shall mean the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, including the rules and regulations promulgated thereunder.
     “Seller” shall have the meaning ascribed in the preamble.
     “Seller Disclosure Schedule” shall have the meaning ascribed in ARTICLE IV.
     “Seller Indemnified Parties” means Parent, Seller and their respective
Affiliates, and their respective members, partners, directors, officers,
employees, agents and representatives.
     “Seller Indemnifying Parties” means Seller.
     “Seller Notes” shall mean those certain Purchase Notes Secured by Deed of
Trust in the form of Exhibit A-1 and Exhibit A-2 hereto.
     “Seller Termination Fee” shall have the meaning ascribed in
Section 6.14(a).
     “SERP II” shall have the meaning ascribed in Section 6.11(b).

12



--------------------------------------------------------------------------------



 



     “Shared Customer” shall have the meaning ascribed within the definition of
“Customer List”.
     “Shared Uses” shall have the meaning ascribed in Section 6.23(d).
     “Software” means those computer programs (whether in source code or object
code form), databases, compilations of data, and all documentation related to
any of the foregoing, more particularly as set forth on Schedule 1A.
     “SOXA” means the Sarbanes-Oxley Act of 2002, as amended from time to time,
including the rules and regulations promulgated thereunder.
     “Straddle Period” shall have the meaning ascribed in Section 9.1(a)(i).
     “Straddle Period Tax Returns” shall have the meaning ascribed in Section
9.2(a).
     “Subdivision” shall have the meaning ascribed in Section 6.23(b).
     “Subdivision Closing Conditions” shall have the meaning ascribed Section
7.3(f)(i).
     “Subdivision Guaranty” means that certain Subdivision Guaranty and
Agreement by and among Parent, Seller, the Company and Purchaser, in the form
attached hereto as Exhibit E.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust, estate or other Person of which (or
in which), directly or indirectly, more than 50% of (a) the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (b) the interest in
the capital or profits of such partnership, joint venture or limited liability
company or other Person or (c) the beneficial interest in such trust or estate,
is at the time owned by such first Person, or by such first Person and one or
more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.
     “Tangible Personal Property” means all items of tangible personal property,
whether owned or leased, including: (a) FF&E; (b) Consumable Items; (c) Liquor
Assets; and (d) all other items of tangible personal property that are owned or
leased by the Company and located at, and used in the operation of, its
business.
     “Tangible Personal Property Leases” shall have the meaning ascribed in
Section 4.9.
     “Tax Claim” shall have the meaning ascribed in Section 9.4(a).
     “Tax Return” means any return, declaration, report, claim for refund or
statement filed or required to be filed with any taxing authority or
jurisdiction (foreign or domestic) with respect to Taxes, including attachments
thereto, declarations, disclosures, schedules, estimates and elections and
amendments thereof, including information returns.

13



--------------------------------------------------------------------------------



 



     “Taxes” means any and all taxes, charges, customs, fees, levies, duties,
Liabilities, impositions or other assessments, including income, gross receipts,
profits, excise, real or personal property, environmental, recapture, sales,
use, value-added, withholding, social security, retirement, employment,
unemployment, occupation, service, license, net worth, payroll, franchise,
gains, stamp, transfer and recording taxes, general or special assessments, fees
and charges, imposed by the IRS or any other taxing authority (whether domestic
or foreign including any state, county, local or foreign government or any
subdivision or taxing agency thereof (including a United States possession)),
and all taxes, fees and other charges assessed under the Gaming Laws (excluding
any and all fees, charges, costs and expenses assessed against Purchaser or any
of its principals by the Gaming Authorities in connection with the filing,
investigation and/or processing of the applications of Purchaser and any of its
principals to obtain all Governmental Approvals necessary to own and operate the
Company and its facilities and related amenities), whether computed on a
separate, consolidated, unitary, combined or any other basis; any interest,
fines, penalties, additions to tax, or additional amounts attributable to, or
imposed upon, or with respect to, any such taxes, charges, customs, fees,
levies, duties, Liabilities, impositions or other assessments; and any
obligation to indemnify or otherwise assume or succeed to the Tax Liability of
any Person. For the avoidance of doubt, Taxes assessed under the Gaming Laws
shall not be treated as “income” Taxes for purposes of this Agreement.
     “Tenant Leases” means all leases and subleases of Real Property as to which
the Company is the lessor or sublessor, as set forth on the Rent Roll.
     “Termination of Affiliate Contracts” shall have the meaning ascribed in
Section 6.13.
     “Third Party Claim” shall have the meaning ascribed in Section 8.3(a).
     “Trademarks” means all indicia of the source or origin of goods or services
in commerce (including, but not limited to, trademarks, service marks, trade
names, slogans, logos and trade dress), whether registered or unregistered,
together with associated goodwill.
     “Trade Secrets” means all information that qualifies for trade secret
protection under the Nevada Trade Secrets Act, NRS 600A.010 et seq.
     “Transfer Taxes” means real property transfer taxes imposed pursuant to NRS
§ 375.060.
     “Transitional Services Agreement” shall have the meaning ascribed in
Section 6.12.
     “Treasure Island Property” shall have the meaning ascribed in
Section 6.23(b).
     “Unaudited 2008 Financials” shall have the meaning ascribed in Section 4.4
     “Use” means: (1) with respect to works protectible by copyright, to copy,
distribute, publicly display, publicly perform, transmit, disclose to third
parties, or make derivative works based on the work; (2) with respect to
Trademarks, to use in commerce to denote the source or origin of goods or
services; (3) with respect to patented inventions, to make, use, sell (or offer
to make, use or sell) import or export, patented invention; (4) with respect to
Trade Secrets, means

14



--------------------------------------------------------------------------------



 



used in the course of business; and (5) to grant to others the right or license
to do any of the foregoing.
     “Used Intellectual Property” means Intellectual Property that is: (1) not
owned or controlled by the Company, and (2) Used or held for Use in the business
of the Company, all as more particularly set forth on Schedule 1B. Assigned
Intellectual Property is a subset of Used Intellectual Property.
     “WARN Act” shall mean the Worker Adjustment and Retraining Notification Act
of 1988, as amended from time to time, including the rules and regulations
promulgated thereunder.
     “Water Rights” shall have the meaning ascribed in Section 4.8(t).
     “Working Capital” means Current Assets minus Current Liabilities of the
Company.
     “Working Capital Statement” shall have the meaning ascribed in
Section 3.5(a).
ARTICLE II
PURCHASE AND SALE OF EQUITY INTERESTS
               Section 2.1 Purchase and Sale of Equity Interests.
     On and subject to the terms and conditions of this Agreement, Purchaser
agrees to purchase from Seller, and Seller agrees to sell to Purchaser, all of
the Equity Interests for the Final Purchase Price. At the Closing, the Equity
Interests shall be transferred or otherwise conveyed to Purchaser free and clear
of all Encumbrances and Permitted Exceptions, excepting only restrictions on the
subsequent transfer of the Equity Interests as may be imposed under applicable
Laws. Seller and Purchaser agree that Two Hundred Seventy-Five Million Dollars
($275,000,000) of the Final Purchase Price shall, at Purchaser’s election, be
(a) paid in cash, (b) evidenced by the Seller Notes and secured by a first
priority lien on certain assets of the Company and a first priority pledge of
the Equity Interests pursuant to the collateral documents attached as Exhibit B
to this Agreement, and such other collateral documents as may be agreed to
between the parties, each acting reasonably and in good faith, or (c) a
combination of both (a) and (b). The priority of the lien on such assets, if
any, shall be evidenced by a lender’s policy of title insurance in form and
substance reasonably satisfactory to Seller, the cost of which shall be borne by
Purchaser.
               Section 2.2 Retained Property.
     Notwithstanding anything to the contrary contained in this Agreement, from
and after the Closing, Seller shall retain all of its right, title and interest
in and to each and all of the assets set forth on Schedule 2.2 (collectively,
the “Retained Property”), which Retained Property is not a part of the
transactions contemplated hereby, whether or not such Retained Property is
presently owned by the Company. Seller and Purchaser may amend Schedule 2.2 as
necessary to include any specific items of Seller’s which is not owned or used
by the Company but were inadvertently

15



--------------------------------------------------------------------------------



 



omitted from said Schedule. Prior to the Closing Date, Seller shall cause the
Company to assign to Seller, Parent or an Affiliate designated by Parent, all
right, title and interest of such Company in such Retained Property. All items,
whether located at the Company’s Real Property, or otherwise owned by the
Company, that constitute Retained Property, may be removed on or prior to the
Closing Date or within one hundred twenty (120) days after the Closing Date by
Seller, provided that such removal be done at prearranged times so as not to
unreasonably disrupt the Company’s operations or customers. Seller acknowledges
and agrees that all Liability or Loss associated with the Retained Property and
its removal shall be borne exclusively by Seller, and the Seller Indemnifying
Parties shall, jointly and severally, defend and indemnify the Purchaser
Indemnified Parties in respect of, and hold each of them harmless from and
against, any and all Losses suffered, incurred or sustained by any of them or to
which any of them becomes subject, resulting from, arising out of, or relating
to the Retained Property or its removal. For the avoidance of doubt, any
Liability or Loss incurred by Purchaser in connection with any Retained Property
or its removal shall not be subject to the provisions of Section 8.2(c).
               Section 2.3 Additional Property.
     Schedule 2.3 identifies certain property that is presently used by the
Company and intended to be a part of the transactions contemplated by this
Agreement, but is presently owned by an Affiliate of Seller, including without
limitation, Assigned Intellectual Property (collectively, the “Additional
Property”). Prior to or concurrently with the Closing, Seller shall cause its
Affiliates to transfer the Additional Property identified opposite each such
item on Schedule 2.3 to the Company. Notwithstanding the foregoing, the Treasure
Island Property, and the timing of its transfer to the Company, is addressed in
Section 6.23 hereof, and in the event of any inconsistency between this
Section 2.3 and Section 6.23, then Section 6.23 shall govern. From and after the
Closing, Seller shall, and shall cause its Affiliates to, take such further
actions and provide such further instruments as may be reasonably requested by
Purchaser or the Company to confirm the transfer of the Additional Property from
Seller or its Affiliate to the Company and in effecting the relocation of any
Additional Property to the Real Property.
ARTICLE III
CLOSING; PURCHASE PRICE
               Section 3.1 Closing.
     The closing of the purchase and sale of the Equity Interests (the
“Closing”) shall take place at the executive offices of Parent, located at 3950
Las Vegas Boulevard South, Las Vegas, Nevada 89119 (or such other location
agreed upon in writing by Purchaser and Seller) at such time to be agreed upon
by Purchaser and Seller on the later of (i) the last Business Day of the
calendar month in which the satisfaction or, if permissible, waiver of the
conditions set forth in ARTICLE VII (other than those conditions that by their
nature are to be satisfied at the Closing) occurs, or (ii) the second Business
Day following the date on which such satisfaction or waiver occurs (such later
date, the “Closing Date”), unless another date is agreed to in writing between

16



--------------------------------------------------------------------------------



 



Purchaser and Seller; provided that in all events the Closing shall occur, if at
all, on or before the Outside Closing Date.
               Section 3.2 Deliveries at Closing.
     (a) In connection with the sale of the Equity Interests at the Closing,
Seller shall deliver or cause to be delivered the following to Purchaser at the
Closing:
     (i) an executed receipt for the Closing Date Cash Purchase Price and, if
applicable, the Seller Notes;
     (ii) certificates representing the Equity Interests of the Company (if the
Equity Interests are certificated), together with appropriate instruments of
transfer in a form mutually reasonably satisfactory to Seller and Purchaser for
transfer on the books of the Company;
     (iii) copies of the publicly filed organizational documents of the Company,
certified as of a recent date prior to the Closing Date by the Secretary of
State of the State of Nevada;
     (iv) a copy, certified by an officer of the Company, of the bylaws or
operating agreement of the Company, as applicable;
     (v) a copy, certified by an officer of Seller, of the resolutions of its
board of directors authorizing the execution and delivery of this Agreement and
consummation of the transactions contemplated by this Agreement, which
resolutions shall be in full force and effect and not revoked;
     (vi) a duly executed certificate of an officer of Seller pursuant to
Section 7.3(c);
     (vii) a good standing certificate (or its equivalent) for the Company
issued by (i) the Secretary of State of the State of Nevada (dated within a
recent date prior to the Closing Date), and (ii) of such other applicable
jurisdictions where the Company is qualified or licensed to do business or own,
lease or operate property making such qualification or licensing necessary
(dated as of a date within a recent date prior to the Closing Date);
     (viii) a bring down good standing certificate (or its equivalent), dated as
of the Closing Date, of the certificates delivered pursuant to Section
3.2(a)(vii), or a verbal confirmation from the Secretary of State of the
applicable jurisdiction on the Closing Date with respect to such good standing;
     (ix) the record books of the Company;
     (x) duly executed resignations effective as of the Closing Date from such
managers, directors and officers of the Company as Seller shall have notified
Purchaser in writing not less than one Business Day prior to the Closing Date;

17



--------------------------------------------------------------------------------



 



     (xi) duly executed copies of documentation evidencing the Termination of
Affiliate Contracts;
     (xii) evidence in form and substance mutually reasonably satisfactory to
Seller and Purchaser that the Release of Guaranties occurs at the Closing;
     (xiii) an executed counterpart of the Transitional Services Agreement;
     (xiv) duly executed copies of the assignment and/or license agreements as
required by Section 6.9(d), including evidence of the filing of all assignments
with the United States Patent and Trademark Office, United States Copyright
Office and any applicable domain name registries and any other documents
executed by Parent or its Affiliates conveying the right to Use the Used
Intellectual Property to Purchaser;
     (xv) evidence reasonably satisfactory to Purchaser that all Gaming Licenses
required to be obtained by Seller or any of its directors, officers, employees,
stockholders and Affiliates in connection with the conversion of the Company to
an LLC have been obtained and are in full force and effect;
     (xvi) if the condition set forth in Section 7.3(f) is satisfied pursuant to
the Subdivision Closing Conditions, duly executed and notarized originals of the
REA (if the REA has been mutually agreed upon) or, if the REA has not been
mutually agreed upon, the REA Term Sheet
     (xvii) if the condition set forth in Section 7.3(f) is satisfied pursuant
to the Subdivision Closing Conditions, evidence reasonably acceptable to
Purchaser that the Subdivision has been completed, the Treasure Island Property
has been conveyed to the Company pursuant to the Deed or will be as of the
Closing, and that the Owner’s Title Policy (including the Non-Imputation
Endorsement, which shall be effective as of the Closing) has been issued
concurrently with such recordation;
     (xviii) if the closing condition set forth in Section 7.3(f) is satisfied
pursuant to the Pre-Subdivision Closing Conditions, duly executed and notarized
originals, as applicable, of the Replacement Ground Lease and the Lease
Memorandum;
     (xix) if the closing condition set forth in Section 7.3(f) is satisfied
pursuant to the Pre-Subdivision Closing Conditions, three (3) originals of the
Subdivision Guaranty, duly executed by Parent and Seller in favor of Purchaser
and the Company;
     (xx) if the condition set forth in Section 7.3(f) is satisfied pursuant to
the Subdivision Closing Conditions, one (1) duly executed and notarized original
of the Deed and such declaration of value as may be required in connection with
the Deed pursuant to applicable Law;

18



--------------------------------------------------------------------------------



 



     (xxi) if the condition set forth in Section 7.3(f) is satisfied pursuant to
the Subdivision Closing Conditions, a statement issued by the Seller in a form
reasonably satisfactory to the Purchaser certifying that Seller is not a foreign
person within the meaning of Treasury Regulations issued pursuant to Section
1445 of the Code; and
     (xxii) all other previously undelivered documents, agreements, instruments,
writings and certificates, and such other documents, agreements, instruments,
writings and certificates as Purchaser may reasonably request to effect the
transactions contemplated by this Agreement, in form and substance reasonably
satisfactory to Purchaser.
     (b) In connection with the purchase of the Equity Interests at the Closing,
Purchaser shall deliver or cause to be delivered the following to Seller, at the
Closing:
     (i) the Closing Date Cash Purchase Price in immediately available funds by
wire transfer to an account designated by Seller in writing to Purchaser;
     (ii) a receipt for delivery of the Equity Interests of the Company, duly
executed by a manager of Purchaser;
     (iii) the Seller Note and the Collateral Documents, duly executed and,
where appropriate, notarized, by Purchaser and/or the Company, if the Closing
Date Purchase Price is greater than the Closing Date Cash Purchase Price;
     (iv) a copy of the organizational documents of Purchaser, certified as of a
recent date prior to the Closing Date by the Secretary of State of the State of
Nevada;
     (v) copies, certified by a manager of Purchaser, of its operating
agreement;
     (vi) copies, certified by an officer of Purchaser, of the resolutions of
Purchaser’s manager authorizing the execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement, which
resolutions shall be in full force and effect and not revoked;
     (vii) a duly executed certificate of an officer of Purchaser pursuant to
Section 7.2(c);
     (viii) a good standing certificate (or its equivalent) of Purchaser issued
by the Secretary of State of the State of Nevada, dated as of a recent date
prior to the Closing Date;
     (ix) a bring down good standing certificate (or its equivalent), dated as
of the Closing Date, of the certificate delivered pursuant to Section
3.2(b)(viii), or a verbal confirmation from the Secretary of State of the State
of Nevada on the Closing Date with respect to such good standing;

19



--------------------------------------------------------------------------------



 



     (x) a receipt for delivery of the record books of the Company, duly
executed by a manager of Purchaser;
     (xi) an executed counterpart of the Transitional Services Agreement;
     (xii) evidence reasonably satisfactory to Seller that all Gaming Licenses
required to be obtained by Purchaser or any of its managers, officers,
employees, stockholders and Affiliates in connection with the acquisition of the
Equity Interests have been obtained and are in full force and effect; and
     (xiii) all other previously undelivered documents, agreements, instruments,
writings and certificates, and such other documents, agreements, instruments,
writings and certificates as Seller may reasonably request to effect the
transactions contemplated by this Agreement, in form and substance reasonably
satisfactory to Seller.
               Section 3.3 Purchase Price Payment at Closing.
     At the Closing, Purchaser shall pay to Seller the Closing Date Cash
Purchase Price. The Closing Date Purchase Price is subject to further adjustment
post-Closing pursuant to Sections 3.5 and 3.6; provided that if no adjustment is
made post-Closing to the Closing Date Purchase Price pursuant to Sections 3.5
and 3.6, the Closing Date Purchase Price shall be the Final Purchase Price for
purposes of this Agreement.
               Section 3.4 Calculation of Closing Date Purchase Price.
     Five (5) days prior to the Closing, Seller shall deliver to Purchaser a
statement setting forth an estimate of the Working Capital of the Company as of
the Closing (“Estimated Working Capital Statement”). The Estimated Working
Capital Statement shall be prepared in good faith by Seller in accordance with
GAAP, using the same types of management judgments, estimates, forecasts,
policies, opinions and allocations (including reserve calculations) that have
historically been used in the preparation of the Company’s financial statements.
The amount of Working Capital of the Company set forth in its Estimated Working
Capital Statement shall hereinafter be referred to as the “Estimated Working
Capital.” The “Closing Date Purchase Price” shall be equal to the sum of Seven
Hundred Seventy-Five Million Dollars ($775,000,000) plus the amount of Estimated
Working Capital (if greater than zero), or minus the absolute value of the
amount of Estimated Working Capital (if less than zero).
               Section 3.5 Adjustment Procedures to the Closing Date Purchase
Price.
     (a) As promptly as practicable, but no later than forty-five (45) days
after the Closing, Purchaser shall prepare and deliver to Seller a statement
setting forth the Working Capital of the Company as of the Closing (“Working
Capital Statement”). The Working Capital Statement shall be prepared in good
faith by Purchaser in accordance with GAAP, using the same types of management
judgments, estimates, forecasts, policies, opinions and allocations (including
reserve calculations) that have historically been used in the preparation of the
Company’s financial statements. Following the Closing, Purchaser shall give
Seller and any

20



--------------------------------------------------------------------------------



 



independent accountants of Seller, with prior written notice, reasonable access
during business hours to the properties, books, records and personnel of the
Company relating to periods prior to the Closing for purposes of reviewing the
Working Capital Statement. Seller shall have forty-five (45) days following
receipt of the Working Capital Statement in which to notify Purchaser in writing
of any dispute of any item contained in any Working Capital Statement, which
notice shall set forth in reasonable detail the basis for such dispute and the
Working Capital figure proposed by Seller (the “Dispute Notice”). If Seller
fails to notify Purchaser in writing of any dispute within such forty-five-day
period, then the Working Capital Statement shall be deemed to be the “Final
Statement.” In the event that Seller shall so notify Purchaser of any dispute on
or prior to such forty-fifth day, any amounts contained in the Working Capital
Statement that are not disputed by Seller in the Dispute Notice shall be deemed
to have been finally determined for purposes of calculating the Actual Working
Capital. For a period of fifteen (15) days following the delivery of the Dispute
Notice to Purchaser, an officer of each of Purchaser and Seller shall attempt to
resolve in good faith the amounts disputed in the Dispute Notice. During such
fifteen-day period, Purchaser shall be permitted to review the working papers of
Seller and Seller’s independent accountants relating to the Estimated Working
Capital Statement and the Dispute Notice, and Seller shall be permitted to
review the working papers of Purchaser and Purchaser’s independent accountants
relating to the Working Capital Statement. Amounts resolved by such attempts
within such fifteen (15) day period shall be deemed to have been finally
determined for purposes of calculating the Actual Working Capital.
     (b) If Purchaser and Seller are unable to resolve any such dispute prior to
the end of such fifteen (15) day period, an accounting firm mutually acceptable
to both Purchaser and Seller (the “Independent Accounting Firm”) shall be
appointed by Purchaser and Seller to resolve such dispute and such determination
shall be final and binding on the parties to this Agreement. If Purchaser and
Seller cannot mutually agree on the selection of the Independent Accounting
Firm, Purchaser and Seller shall submit to such other Person’s independent
accountants the name of a nationally recognized accounting firm which does not
at the time and has not in the prior two years provided audit or other
attestation services or diligence services in connection with this Agreement to
any of the MGM Entities or Purchaser or any of their respective Affiliates, and
the Independent Accounting Firm shall be selected by lot from these two firms by
the then current independent accountants of Purchaser and Seller. The
Independent Accounting Firm may not make any determination with respect to any
matter not set forth in the Dispute Notice and the Working Capital based upon
the Independent Accounting Firm’s determination shall not be more than the
amount of the Working Capital of the Company as of the Closing Date set forth in
the Dispute Notice by Seller or less than the amount of the Working Capital of
the Company as of the Closing Date set forth by Purchaser in the Working Capital
Statement. Each of Purchaser and Seller and their respective independent
accountants shall give the Independent Accounting Firm access at all reasonable
times to the properties, books, records and personnel of the Company relating to
periods prior to the Closing for purposes of reviewing the Estimated Working
Capital Statement, the Dispute Notice and the Working Capital Statement and
calculating the Actual Working Capital. The Independent Accounting Firm shall be
instructed to use every reasonable effort to perform its services within thirty
days of submission of the Estimated Working Capital Statement, the Dispute
Notice and the Working Capital Statement to it and, in any case, as promptly as
practicable after such submission. The Working Capital Statement, as modified by
resolution of any disputes by Purchaser and Seller or by the Independent
Accounting Firm, shall be deemed to be a “Final Statement.”

21



--------------------------------------------------------------------------------



 



     (c) Purchaser and Seller shall pay all expenses relating to the engagement
of the Independent Accounting Firm in proportion to the percentage of the dollar
value of the disputed items prevailed upon by each Person. Purchaser and Seller
shall each pay all advisors’ fees, charges and expenses incurred by such Person
in connection with the dispute.
               Section 3.6 Calculation and Payment of Final Purchase Price.
     The Closing Date Purchase Price shall be adjusted as follows: (i) if the
Actual Working Capital is greater than the Estimated Working Capital, then the
Closing Date Purchase Price shall be increased by the amount of such excess; or
(ii) if the Actual Working Capital is less than the aggregate Estimated Working
Capital, then the Closing Date Purchase Price shall be decreased by the amount
of such deficiency (in each such event, the “Final Purchase Price”). To the
extent the Actual Working Capital is: (i) greater than the Estimated Working
Capital, Purchaser shall, within five days of Purchaser’s receipt of the Final
Statement, deliver by wire transfer of immediately available funds to the
account specified by Seller in writing for the Closing Date Purchase Price, an
amount equal to such excess; or (ii) less than the Estimated Working Capital,
Seller shall, within five days of Seller’s receipt of the Final Statement,
deliver by wire transfer of immediately available funds to an account by
Purchaser in writing (no later than two Business Days prior to the expiration of
such five day period), an amount equal to such deficiency, in either case
without interest.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Purchaser, except as expressly set forth
herein and in the disclosure schedule delivered by Seller to Purchaser before
the execution and delivery of this Agreement (the “Seller Disclosure Schedule”),
as follows:
               Section 4.1 Organization and Qualification.
     (a) Seller is duly incorporated, validly existing and in good standing
under the laws of the State of Nevada and (i) has all requisite corporate power
and authority to carry on its business as now being conducted and as proposed to
be conducted prior to Closing, and (ii) is duly qualified or licensed to do
business in each jurisdiction in which the ownership or use of its assets or
conduct of its business requires it to be so qualified, except where in the case
of clause (i) or (ii), such failure would not, individually or in the aggregate,
have a Material Adverse Effect.
     (b) The Company is duly organized, validly existing and in good standing
under the laws of the State of Nevada and (i) has all requisite power and
authority to carry on its business as now being conducted and as proposed to be
conducted prior to Closing, and (ii) is duly qualified or licensed to do
business in each jurisdiction in which the ownership or use of its assets or
conduct of its business requires it to be so qualified, except where in the case
of clause (i) or (ii), such failure would not, individually or in the aggregate,
have a Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



               Section 4.2 Ownership of Equity Interests.
     (a) Seller is the record and beneficial owner of all of the Equity
Interests of the Company and, except as set forth in Section 4.2(a) of the
Seller Disclosure Schedule, the Equity Interests of the Company are free and
clear of all Encumbrances and Permitted Exceptions (any Encumbrances listed on
Section 4.2(a) of the Seller Disclosure Schedule will be terminated or released
in their entirety at or prior to Closing), excepting only restrictions on the
subsequent transfer as may be imposed under applicable Laws. Section 4.2(a) of
the Seller Disclosure Schedule sets forth all authorized equity of the Company
and the amount of equity outstanding.
     (b) The Equity Interests have been duly authorized, validly issued and
fully paid, are non-assessable and have not been issued in violation of any
pre-emptive rights, applicable Laws, the Company’s organizational or governance
documents or the terms of any material Contract to which any of the MGM Entities
is a party or by which it is bound. There are no obligations, contingent or
otherwise, to repurchase, redeem (or establish a sinking fund with respect to
redemption) or otherwise acquire all or any portion of the Equity Interests.
     (c) There are no bonds, debentures, notes or other Indebtedness of the
Company having voting rights (or convertible into securities having voting
rights). Except as set forth in Sections 4.2(a) of the Seller Disclosure
Schedule, there are no other equity interests or securities of the Company
reserved for issuance or any outstanding subscriptions, options, warrants,
rights, “phantom” equity rights (or other equity appreciation rights or
contractual rights, the value of which is derived from the financial performance
of the Company), convertible or exchangeable securities, equity appreciation
rights, or other Contracts (other than this Agreement) granting to any Person
any interest in or right to acquire at any time, or upon the happening of any
stated event, any Equity Interests of the Company (whether issued or un-issued)
or other equity interests or securities of the Company, or any interest in,
exchangeable for, or convertible into, Equity Interests of the Company or other
equity interests or securities of the Company.
     (d) The Company does not own directly or indirectly, of record or
beneficially, or have the right to acquire under any Contract, any capital stock
or equity interests or any securities convertible, exchangeable, redeemable or
exercisable into capital stock or equity interests of any other Person (nor is
it a general partner or manager of any other Person).
               Section 4.3 Authority; No Conflict; Required Filings and
Consents.
     (a) Seller has all requisite entity power and authority to enter into this
Agreement and to consummate the transactions that are contemplated by this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement (and all related documents) by the MGM Entities and the
performance by the MGM Entities of the transactions that are contemplated by
this Agreement (and all related documents) have been duly authorized by all
necessary entity action on the part of the MGM Entities, respectively. Except as
already obtained as of the date hereof, no entity act or proceeding on the part
of the MGM Entities or their respective stockholders or members will be
necessary to authorize, execute, deliver and perform this Agreement (and all
related documents) and consummate the transactions contemplated by this
Agreement (and all related documents). This Agreement (and all related

23



--------------------------------------------------------------------------------



 



documents) has been duly executed and delivered by each of the MGM Entities and,
assuming this Agreement (and all related documents) constitutes the valid and
binding obligation of Purchaser (or any other Affiliates of Purchaser party
thereto), constitutes the valid and binding obligation of each of the MGM
Entities, enforceable against each of the MGM Entities in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
Laws now or hereafter in effect relating to creditors’ rights generally and
(ii) general principles of equity (regardless of whether enforcement is
considered in a proceeding at Law or in equity).
     (b) Except as set forth in Section 4.3(b) of the Seller Disclosure
Schedule, the execution and delivery of this Agreement (and all related
documents) by each of the MGM Entities does not, and the consummation by each of
the MGM Entities of the transactions to which it is a party that are
contemplated by this Agreement (and all related documents), including the
Intercompany Account Settlement, will not, (i) conflict with, or result in any
violation or breach of, any provision of the articles of organization, articles
or certificate of incorporation or bylaws of the MGM Entities, as the case may
be, (ii) conflict with, result in a breach of, constitute a default (or an event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any notice, consent, approval or waiver under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation or continuance of any
Encumbrance or Permitted Exception on the Equity Interests, any of the assets or
properties owned, leased or otherwise by the Company pursuant to any Contract,
permit or obligation to which any of the MGM Entities is a party or by which any
of the Company or any such assets or properties is bound or (iii) conflict with
or violate any Law or Governmental Order applicable to any of the Company or the
Equity Interests, any of the assets or properties of the Company, except where
such conflict or violation would not, individually or in the aggregate, have a
Material Adverse Effect.
     (c) Except for (i) the filing of notification reports under the HSR Act,
(ii) any Governmental Approvals related to, or arising out of, compliance with
(x) Gaming Laws and (y) Gaming Licenses of the Seller Disclosure Schedules,
(iii) any Governmental Approvals related to, or arising out of, compliance with
Liquor Licenses, (iv) any Governmental Approvals as may be required under
applicable state securities Laws, and (v) the satisfaction or waiver of the
closing conditions in Section 7.1 and Section 7.3 and the closing deliveries in
Section 3.2, no material Governmental Approval, or consent, approval,
authorization or action by, notice to, filing with, or waiver from, any other
Person is required in connection with the execution, delivery and performance by
the MGM Entities of this Agreement and consummation by the MGM Entities of the
transactions contemplated by this Agreement.
               Section 4.4 Financial Information.
          Section 4.4 of the Seller Disclosure Schedule contains (a) an audited
(i) Supplemental Consolidating Balance Sheet Information of Parent, including
Balance Sheet Information of the Company as of December 31, 2007 (the “Company
Balance Sheet”), and (ii) Supplemental Consolidating Income Statement
Information and Supplemental Consolidating Cash Flow Information of Parent,
setting forth Income Statement Information and Cash Flow Information of the
Company for the fiscal year ended December 31, 2007, (collectively, “2007
Audited Financials”) audited by Deloitte & Touche LLP, whose report thereon is
included

24



--------------------------------------------------------------------------------



 



therein; and (b) an unaudited (i) balance sheet of the Company as of
September 30, 2008, and (ii) income statement of the Company for the nine months
ended September 30, 2008 (collectively, “Unaudited 2008 Financials”). The
balance sheet information, income statement, and cash flow information of the
Company in the 2007 Audited Financials is true, complete and accurate in all
material respects, has been prepared in accordance with the books of account and
other financial records of the Company, and presents fairly the assets,
liabilities, financial condition, and results of operations of the Company as of
the dates thereof and in accordance with GAAP (except that the Balance Sheet
Information, Income Statement Information, and Cash Flow Information of the
Company included in the 2007 Audited Financials does not include footnotes). The
Unaudited 2008 Financials has been prepared from the books of account and other
financial records of the Company and presents fairly the assets, liabilities and
results of operations of the Company as of the dates thereof and in accordance
with GAAP except that (i) no footnotes are included and (ii) no cash flow
statements are included.
               Section 4.5 No Undisclosed Liabilities.
          Except as set forth in Section 4.5 of the Seller Disclosure Schedule,
the Company does not have any material Liability that is not reflected or
reserved against on its Company Balance Sheet or otherwise disclosed in the
notes thereto, other than Liabilities incurred subsequent to December 31, 2007
in the Ordinary Course of Business.
               Section 4.6 Absence of Certain Changes or Events.
          Except as disclosed in Section 4.6 of the Seller Disclosure Schedule,
since December 31, 2007, and except as contemplated by or as otherwise set forth
in this Agreement, the business and operations of the Company has been conducted
only in the Ordinary Course of Business and, since such date, there has not been
any Material Adverse Effect.
               Section 4.7 Taxes.
     Except as set forth in Section 4.7 of the Seller Disclosure Schedule, to
the knowledge of the MGM Entities:
     (a) Each of Parent, Seller and the Company (i) has timely filed (taking
into account all valid extensions of time for filing) with the appropriate
taxing authorities all income Tax Returns and other material Tax Returns that
report the activities of the Company required by Law to be filed by such Person,
and (ii) each of Parent, Seller and the Company will timely file any such
returns required by Law to be filed (taking into account all valid extensions of
time for filing) on or prior to the Closing Date. Such Tax Returns are (and, to
the extent they will be filed prior to the Closing Date, will be) complete and
accurate in all material respects. The Company (and Parent and Seller, with
respect to activities of the Company) does not have pending any request for an
extension of time within which to file Tax Returns.
     (b) No federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any Taxes
or Tax Returns of the Company or relating to activities of the Company. The
Company (or Parent or Seller, with respect to activities of the Company) has not
received notice of any such pending audits or proceedings. There are no
outstanding waivers extending the statutory period of limitation or

25



--------------------------------------------------------------------------------



 



otherwise extending the time for assessment or claiming a deficiency with
respect to any Taxes due from or relating to activities of the Company.
     (c) Neither the IRS nor any other taxing authority (whether domestic or
foreign) has asserted or threatened to assert, against the Company (or Parent or
Seller, with respect to activities of the Company) any material deficiency or
material claim for Taxes.
     (d) There are no Encumbrances or Permitted Exceptions for Taxes upon any
property or assets of the Company, except for Encumbrances for Taxes not yet due
and payable and as to which adequate reserves have been established on the
financial statements of the Company or Permitted Exceptions with respect to the
Real Property.
     (e) The Company has not been a member of an affiliated group of
corporations within the meaning of Section 1504 of the Code, or a member of a
combined, consolidated or unitary group for state, local or foreign Tax
purposes, and is not a successor to any such entity, except for any group the
common parent of which was Parent. The Company has no liability for the Taxes of
any Person as a result of transferee liability or being a member of any such
group or otherwise by operation of law. The Company does not have any obligation
under any Tax sharing agreement, allocation agreement, indemnification agreement
or similar arrangement with any other Person with respect to Taxes of such other
Person.
     (f) The Company (or Parent or Seller with respect to activities of the
Company) has not received a written ruling from any taxing authority.
     (g) No jurisdiction where the Company does not file a Tax Return has made a
claim that the Company (or Parent or Seller with respect to activities of the
Company) is required to file a Tax Return in such jurisdiction.
     (h) No audit or other proceeding by any Governmental Authority is pending
or threatened with respect to any Taxes due from or with respect to the Company
or any Tax Returns filed by or with respect to the Company. All material Taxes
that the Company is, or was, required by legal requirements to withhold or
collect have been duly withheld or collected, and to the extent required, have
been paid to the proper Governmental Authority.
               Section 4.8 Real Property.
     (a) Section 4.8(a) of the Seller Disclosure Schedule identifies a complete,
accurate and current list, including the address or other description, and the
identity of the holder of title, for all real property in which the Company
currently holds a direct or indirect ownership interest, of which there is
currently none as of the date hereof, and all real property in which the Company
may own a direct or indirect ownership interest as of immediately prior to the
Closing, pursuant to the provisions of Section 6.23 of this Agreement
(collectively, including all land, and all interests in buildings, structures,
improvements and fixtures located thereon and all easements and other rights and
interests appurtenant thereto, including without limitation the Water Rights,
the “Owned Real Property”). Except as set forth on Section 4.8(a) of the Seller
Disclosure Schedule, with respect to each parcel of the Owned Real Property:
(i) the Company has or will have at Closing good and marketable indefeasible fee
simple title to the Owned Real Property except for the Permitted Exceptions;
(ii) except for the Permitted Exceptions, the Company has

26



--------------------------------------------------------------------------------



 



neither leased nor otherwise granted to any Person the right to use or occupy
the Owned Real Property or any portion thereof except for licensing of hotel
rooms in the Ordinary Course of Business; (iii) there are no outstanding
options, rights of first offer, rights of reverter, or rights of first refusal
to purchase the Owned Real Property or any portion thereof or interest therein,
and (iv) the Company is not a party to any Contract for the purchase or sale of
any interest in the Owned Real Property. The Company is or will be at Closing in
lawful possession of the Owned Real Property, subject only to Permitted
Exceptions and those matters described in Section 4.8(a) of the Seller
Disclosure Schedule, and the Company is not a party to any Contract to purchase
any real property or interest therein.
     (b) Section 4.8(b) of the Seller Disclosure Schedule sets forth a complete,
accurate and current schedule of all real property leased or operated by the
Company, including the date of each Lease, the expiration date of such Lease,
the term of such Lease, the parties to such Lease, all renewal rights and
options to purchase and a description of the demised premises thereunder
(including all leasehold, subleasehold, ground leasehold, or other rights to use
or occupy any land, buildings, structures, improvements, fixtures, or other
interest in real property used in connection with the Company and the operation
of its business) (collectively, the “Leased Real Property” and together with the
Owned Real Property, the “Real Property”). True and correct and complete copies
of each Lease has been made available by Seller to Purchaser, and there are no
other material Contracts between or among the Company and its Affiliates, with
respect to the Leased Real Property or otherwise relating to the use and
occupancy of the Real Property other than the Permitted Exceptions. With respect
to each Lease, except as expressly set forth in Section 4.8(b) of the Seller
Disclosure Schedule: (i) the Company is not in default thereunder, and to the
knowledge of the MGM Entities, each party (other than the Company) named therein
is not in default thereunder; (ii) no defaults (whether or not subsequently
cured) are currently alleged thereunder, by or against any party, and to the
knowledge of the MGM Entities, no event has occurred or failed to occur or
circumstance exists which, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such Lease; (iii) such Lease is a
valid and binding obligation upon the Company, and is a valid and binding
obligation of each other party thereto, and is in full force and effect and
enforceable by the Company in accordance with its terms, except as such
enforceability may be limited by (x) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar Laws now or hereafter in effect
relating to creditors’ rights generally, and (y) general principles of equity
(regardless of whether enforcement is considered in a proceeding at Law or in
equity); (iv) the Company owes no brokerage commissions or finders fees with
respect to any Lease; (v) no security deposit or portion thereof deposited with
respect to such Lease has been applied in respect of a breach or default under
such Lease that has not been redeposited in full, except where the failure to
redeposit such security deposit would not have a Material Adverse Effect;
(vi) the interest of tenant thereunder has not been subleased, licensed, or
assigned, and no Person has otherwise been granted the right to use or occupy
the Leased Real Property or any portion thereof; and (vii) other than the
Permitted Exceptions, the interest of the Company thereunder has not been
collaterally assigned nor has any other security interest in such Lease or any
interest therein been granted and (viii) there are no Encumbrances, Contracts,
defects, claims or exceptions on or affecting the estate or interest created
thereby or pursuant thereto. The Company is in lawful possession of the Leased
Real Property, subject only to Permitted Exceptions and those matters

27



--------------------------------------------------------------------------------



 



described in the Seller Disclosure Schedule, and the Company is not a party to
any Contract to purchase any real property or interest therein.
     (c) A complete, accurate and current rent roll for the Tenant Leases (the
“Rent Roll”) is set forth in Section 4.8(c) of the Seller Disclosure Schedule.
There are no Tenant Leases with respect to the Real Property other than the
Tenant Leases which are set forth on the Rent Roll. Except as set forth in the
Rent Roll, as of the date of this Agreement: (i) each Tenant Lease is in full
force and effect; (ii) the tenants under the Tenant Leases have accepted
possession of, and are in occupancy of, all of their respective demised premises
and have commenced the payment of rent under the Tenant Leases to the extent set
forth on the Rent Roll, and to the knowledge of the MGM Entities there are no
offsets, claims or defenses to the enforcement thereof presently outstanding;
(iii) all rents due and payable under the Tenant Leases have been paid and no
portion of any rent has been paid for any period more than thirty (30) days in
advance; and (iv) the rent payable under each Tenant Lease is the amount of rent
set forth in the Rent Roll, and to the knowledge of the MGM Entities there is no
claim or basis for a claim by the tenant thereunder for an adjustment to such
rent; (v) no tenant or other party in possession of any of the Real Property
subject to the Tenant Leases has any right to purchase, or holds any right of
first refusal to purchase, such properties; (vi) no Tenant Lease letter of
credit has been delivered as a security deposit, or in lieu of cash security
deposit, under any Tenant Lease; (vii) there is no tenant improvement work
remaining to be done under any Tenant Lease and (viii) there are no remaining
rent concessions, tenant allowances or abatements with respect to any Tenant
Lease. All security deposits under the Tenant Leases are as set forth on the
Rent Roll and the Company is in material compliance with all Laws with respect
to all security deposits. The Rent Roll sets forth the scheduled expiration date
of each Tenant Lease and any arrearages in the payment of rent thereunder as of
the date of the Rent Roll. Each Tenant Lease is enforceable in accordance with
its terms, except as such enforceability may be limited by (x) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
Laws now or hereafter in effect relating to creditors’ rights generally and
(y) general principles of equity (regardless of whether enforcement is
considered in a proceeding at Law or in equity). The MGM Entities have made
available to Purchaser complete, accurate and current copies of each Tenant
Lease. The Company does not and will not owe any brokerage commissions in
respect of the Tenant Leases.
     (d) All buildings, structures, fixtures, fences, walls, paving, parking
areas, driveways, walkways, plazas, landscaping, permanently affixed utility
systems and other improvements existing, located on or attached to the Real
Property (collectively, the “Real Property Improvements”), and all buildings,
structures, fixtures, fences, fountains, walls, paving, parking areas,
driveways, walkways, plazas, landscaping, permanently affixed utility systems
and other improvements existing, located on or attached to the Joint Valet
Parcel or the Joint Employee Garage Parcel (collectively, the “Joint
Improvements” and together with the Real Property Improvements, the
“Improvements”), are in good condition and repair in all material respects,
subject to reasonable wear and tear, and there are no facts or conditions
affecting any of the Improvements that would materially and adversely interfere
with the use or occupancy of the Improvements or any portion thereof in the
operation of the business presently conducted thereon. To the knowledge of the
MGM Entities, there are no hidden or latent defects that would not be found or
disclosed on inspection of the Real Property and the Improvements.

28



--------------------------------------------------------------------------------



 



     (e) Neither Seller nor the Company has received notice of, nor do the MGM
Entities have any knowledge of, any currently proposed or pending assessment on
the Real Property or the Joint Valet Parcel or the Joint Employee Garage Parcel
for public improvements or otherwise.
     (f) The present use of the Improvements is, and the Improvements themselves
are, in all material respects, in substantial conformity with or excused from
conformity with, all applicable zoning Laws, and neither the Company nor Seller
has received written notice of, nor do the MGM Entities have knowledge of, a
violation thereof.
     (g) Except as set forth in Section 4.8(g) of the Seller Disclosure
Schedule, the Company has not received written notice of any action, proceeding
or litigation pending, overtly contemplated or threatened: (i) to take all or
any material portion of the Real Property, the Joint Valet Parcel or the Joint
Employee Garage Parcel, or any interest therein, by eminent domain; (ii) to
modify the zoning of, or other governmental rules or restrictions applicable to,
the Real Property or the Joint Valet Parcel or the Joint Employee Garage Parcel
or the use or development thereof; (iii) for any street widening or changes in
highway or traffic lanes or patterns in the immediate vicinity of the Real
Property or the Joint Valet Parcel or the Joint Employee Garage Parcel, except
with respect to disclosures routinely given by Clark County pursuant to Section
30.52.030(a) of the Clark County Code and the Transportation Element of the
Clark County Comprehensive Plan, respecting Clark County’s general authority to
seek street widening or changes in highway or traffic lanes or patterns; or
(iv) otherwise relating to the Real Property or the Joint Valet Parcel or the
Joint Employee Garage Parcel, or the interests of the Company therein as to
matters that would not have a Material Adverse Effect.
     (h) Except as disclosed in Section 4.8(h) of the Seller Disclosure
Schedule, or as otherwise contemplated by this Agreement, there are no Contracts
or other obligations outstanding for the sale, exchange, Encumbrance or transfer
of the Real Property or the Joint Valet Parcel or the Joint Employee Garage
Parcel, or any portion thereof.
     (i) To the extent in the Company’s or Seller’s possession, custody or
control, the Company and Seller have made available to Purchaser complete,
accurate and current copies of all deeds, mortgages, surveys, licenses, title
insurance policies, certificates of occupancy, or equivalent documentation with
respect to the Real Property and other documents relating to or affecting the
title to the Owned Real Property or leasehold interests in the Leased Real
Property in the Company or Seller’s possession.
     (j) Except as disclosed in Section 4.8(j) of the Seller Disclosure
Schedule, the parcels constituting the Owned Real Property are assessed
separately from all other adjacent property not constituting Owned Real Property
for purposes of real property Taxes and the Leased Real Property and each of the
parcels of the Owned Real Property complies with all applicable subdivision,
land parcelization and local governmental taxation or separate assessment
requirements, without reliance on property not constituting Real Property.
     (k) Except as contemplated by this Agreement, there are no Contracts or
other obligations outstanding for the sale, exchange, Encumbrance or transfer of
any of the Real Property or the Joint Valet Parcel or the Joint Employee Garage
Parcel, or any portion thereof.

29



--------------------------------------------------------------------------------



 



Except as disclosed in Section 4.8(k) of the Seller Disclosure Schedule, all
requisite certificates of occupancy required with respect to the Improvements
have been obtained and are currently in full force and effect.
     (l) There is direct access to and from each of the Real Property, Joint
Valet Parcel, and Joint Employee Garage Parcel and to publicly dedicated streets
and, to the knowledge of the MGM Entities, no fact or condition exists that
would result in the termination of access to and from such properties.
     (m) None of the MGM Entities have knowledge of any soil compaction or
subsurface conditions that would interfere with the ability any of the Real
Property, Joint Valet Parcel and Joint Employee Garage Parcel to support the
Improvements.
     (n) None of the Real Property, Joint Valet Parcel, or Joint Employee Garage
Parcel is in a designated wetland, flood plain or flood insurance area,
including, without limitation, any area determined by the Department of Housing
and Urban Development to be in a flood zone under the Federal Flood Protection
Act of 1973.
     (o) All utilities, including, without limitation, water, waste removal
systems, electricity, gas and telephone, are available to each of the Real
Property, Joint Valet Parcel, Joint Employee Garage Parcel and Improvements in
sufficient quantity to adequately service such properties and Improvements for
the uses intended by Purchaser.
     (p) All labor and materials used in the construction or preparation of the
Real Property, Joint Valet Parcel, Joint Employee Garage Parcel and Improvements
have been paid for and there are no disputes with regard thereto.
     (q) The Real Property is zoned H-1 under Section 30.40.320 of the Clark
County Code, and there are no conditions or stipulations applicable to the Real
Property beyond the face of such zoning ordinance, including, without
limitation, that are part of any site plan approval, except to the extent set
forth in the Land Use Permits (defined below).
     (r) Section 4.8(r) of the Seller Disclosure Schedule shall, on or prior to
the date that is thirty (30) days from the date of this Agreement (as such
Section 4.8(r) is updated by Seller and the Company prior to such date), set
forth a complete list, with respect to the Real Property and Improvements, of
all current valid use permits (including conditional use permits), zoning
variances, and other governmental permits, consents, approvals and
authorizations necessary for the current use of the Real Property and the
Improvements, and, to the extent used by the Company, the Existing Parcel and
the Joint Employee Garage Parcel, to be used in compliance with applicable Laws,
irrespective of whether such permits, variances and other matters are currently
held in the name of Company or some other Person, or whether used by Company
jointly with any other Person (collectively the “Land Use Permits”). To the
knowledge of the MGM Entities, except as set forth in Section 4.8(s) of the
Seller Disclosure Schedule, the Company uses the Real Property and the
Improvements, and Seller and the Company use the Existing Parcel and the Joint
Employee Garage Parcel and all improvements thereon, in all material respects in
conformity with such Land Use Permits, and may continue to do so after the

30



--------------------------------------------------------------------------------



 



Closing. No proceeding is pending or, to the knowledge of the MGM Entities,
threatened regarding the revocation or limitation of any such Land Use Permits.
     (s) Section 4.8(s) of the Seller Disclosure Schedule sets forth a complete
list of all current valid water rights, certificates or permits (including any
temporary or conditional rights, certificates or permits) (collectively, the
“Existing Parcel Water Rights”) that are or have been used in connection with
the operation or use of the Real Property, Joint Valet Parcel, Joint Employee
Garage Parcel or Improvements. To the knowledge of the MGM Entities, except as
set forth on Section 4.8(s) of the Seller Disclosure Schedule, the Company uses
the Real Property and the Improvements in all material respects in conformity
with the Existing Parcel Water Rights. No proceeding is pending or, to the
knowledge of Seller, threatened regarding the revocation or limitation of any
Existing Parcel Water Rights. Parent or its Affiliate currently operates a water
system on the Existing Parcel consisting of four wells and a reverse osmosis
machine (the “Water System”). Water is taken from these wells, treated at the
reverse osmosis machine, and used on the Existing Parcel both for the benefit of
the Treasure Island Hotel and Casino and the Mirage Hotel and Casino. The
Parties wish to, upon Closing, cause the transfer to the Company the operation
and maintenance of the Water System and those permits listed under “Water
Rights” on Section 4.8(s) of the Seller Disclosure Schedule (the “Water
Rights”). The Parties agree that upon execution of the Agreement they will use
good faith efforts to transfer the entire Water System and Water Rights to the
Company upon Closing. Necessary actions to complete such a transfer may include,
but may not be limited to, identifying all of the elements of the Water System,
granting easements to the Company, ensuring the proper permitting of the Water
System, and reaching an agreement between Parent or an Affiliate, on the one
hand, and the Company, on the other, for interim services, the division of
water, and/or the operation of the Water System by Parent or an Affiliate for a
limited period of time.
               Section 4.9 Tangible Personal Property.
     Section 4.9 of the Seller Disclosure Schedule sets forth each item of
Tangible Personal Property (other than inventory, supplies and immaterial
personal property) owned by the Company. Section 4.9 of the Seller Disclosure
Schedule sets forth each item of Tangible Personal Property leased by the
Company, which lease is not terminable by the Company upon 60 days or less
notice without penalty (other than pursuant to individual leases having an
annual rental of less than One Hundred Thousand Dollars ($100,000)) (the
“Tangible Personal Property Leases”). Section 4.9 of the Seller Disclosure
Schedule lists each live gaming device (including gaming tables), electronic
gaming devices (including all slot machines), mobile gaming devices, and other
regulated gaming equipment owned, leased or otherwise used by the Company, all
of which constitute Tangible Personal Property. Except as set forth in
Section 4.9 of the Seller Disclosure Schedule, the Tangible Personal Property
owned by the Company is free and clear of all Encumbrances and Permitted
Exceptions. Except as set forth in Section 4.9 of the Seller Disclosure
Schedule, the Tangible Personal Property owned, leased or otherwise used by the
Company is located at the Real Property. To the knowledge of the MGM Entities,
the Tangible Personal Property owned, leased or otherwise used by the Company is
in working order, subject to ordinary wear and tear, or, if not, such failure
would not, individually or in the aggregate, have a Material Adverse Effect.
With respect to each Tangible Personal Property Lease, there has been no breach
or default or claim of default by the Company under any such Tangible Personal
Property Lease to which it is a party, or to the knowledge of the Seller or the
Company, any

31



--------------------------------------------------------------------------------



 



other party thereto, under any provision thereof and no event has occurred with
or without notice, the passage of time, or both, which would constitute a
default by it, or to its knowledge by any other party thereto, under any
provision thereof or that would permit modification, acceleration or termination
of any Tangible Personal Property Lease by any other party thereto or by it,
except where such failure to perform, breach, default, claim of default,
acceleration, or termination would not, individually or in the aggregate, have a
Material Adverse Effect.
               Section 4.10 Intellectual Property.
     (a) Section 4.10(a) of the Seller Disclosure Schedule sets forth a complete
list of Owned Intellectual Property that is material to the business of the
Company, including whether such Intellectual Property is owned exclusively by
the Company (and if not, identifying the other Persons with an ownership
interest therein) and whether such Owned Intellectual Property is registered or
an application for registration with respect thereto has been filed.
     (b) Section 4.10(b) of the Seller Disclosure Schedule sets forth a complete
list of all IP Agreements and IP Enforcement Documents that are material to the
business of the Company.
     (c) Section 4.10(c) of the Seller Disclosure Schedule sets forth a complete
list of Assigned Intellectual Property that is material to the business of the
Company.
     (d) Except as set forth on Section 4.10(d) of the Seller Disclosure
Schedule, there is no pending or, to the knowledge of the MGM Entities,
threatened IP Claim against the Company involving Owned Intellectual Property or
Used Intellectual Property, and, to the knowledge of the MGM Entities, there is
no reasonable basis for an IP Claim regarding any of the foregoing.
     (e) Except as set forth on Section 4.10(e) of the Seller Disclosure
Schedule, none of Parent or its Affiliates has brought or threatened an IP Claim
against any Person involving Owned Intellectual Property or Used Intellectual
Property, and, to the knowledge of the MGM Entities, there is no reasonable
basis for a material IP Claim regarding any of the foregoing.
     (f) To the knowledge of the MGM Entities, there exists no event or
condition (including the consummation of the transactions contemplated by this
Agreement) that will result in a violation or breach of, or constitute (with the
giving of notice or lapse of time, or both, would become) a default under any
material IP Agreement or material IP Enforcement Documents by the Company or any
other party thereto.
     (g) Except as set forth on Section 4.10(g) of the Disclosure Schedule, at
Closing, (i) the Company will own all Owned Intellectual Property, free and
clear of all Encumbrances and Permitted Exceptions, and have the valid and
enforceable right to Use all Used Intellectual Property and (ii) all Owned
Intellectual Property will list the Company as the sole current owner of record
for each continuing application and registration listed in Section 4.10(a) of
the Disclosure Schedule with the appropriate United States, state or foreign
Governmental Entity.
     (h) Except as set forth on Section 4.10(h) of the Disclosure Schedule, and
except for Trademarks for which registration efforts will not be pursued or will
not be renewed due to discontinued use and Domain Names that will not be
maintained or have been discontinued and allowed to reenter the Domain Name
market as set forth on Section 3.10(a) of the Disclosure

32



--------------------------------------------------------------------------------



 



Schedule, each of the Owned Intellectual Property and the Used Intellectual
Property has been duly maintained, is subsisting, in full force and effect, has
not been cancelled, expired or abandoned, and is valid and enforceable.
     (i) The Company takes reasonable measures to protect the confidentiality of
its Trade Secrets. Except as set forth in Section 4.10(j) of the Disclosure
Schedule, to the knowledge of the MGM Entities, no Trade Secret of the Company
has been disclosed or authorized to be disclosed to any third Person other than
pursuant to a written non-disclosure agreement that adequately protects its
proprietary interests in and to such Trade Secrets, except where such disclosure
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
     (j) Neither this Agreement nor the transactions contemplated by this
Agreement will result in (i) any Person being granted rights or access to, or
the placement in or release from escrow of, any Owned Intellectual Property,
(ii) the granting to any Person of rights to Owned Intellectual Property greater
than the rights granted prior to the date of this Agreement, (iii) the Company
being bound by, or subject to, any non-compete or other restriction on the
operation or scope of its business greater than the restrictions to which the
Company is bound or subject to prior to the date of this Agreement or (iv) the
Company being obligated to pay any royalties or other amounts to any Person in
excess of the amounts payable by the Company prior to the date of this
Agreement, except in each case where such result would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     (k) Except as set forth on Schedule 4.10(k) of the Disclosure Schedule,
none of Parent or its Affiliates or any current or former stockholder, partner,
member, director, officer or employee of Parent or its Affiliates (or any of
their respective predecessors in interest) has or will have, after giving effect
to the transactions contemplated by this Agreement, any legal or equitable
right, title, or interest in or to, or any right to Use, directly or indirectly,
in whole or in part, any Owned Intellectual Property.
     (l) The Company discloses its personal data collection and use policies on
its website(s) and is in compliance with such posted data protection practices
and all applicable Laws, except for such violations as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     Section 4.11 Contracts.
     (a) Except for those Contracts that are terminable by the Company upon
sixty (60) days notice or less without penalty, Section 4.11(a) of the Seller
Disclosure Schedule sets forth a complete, accurate and current list of any
Contract providing for aggregate annual payments to or by the Company in excess
of Five Hundred Thousand Dollars ($500,000) (collectively the “Material
Contracts”). Upon mutual agreement of the Parties or as expressly permitted by
Section 6.1, Section 4.11(a) of the Seller Disclosure Schedule may be amended
after the date of this Agreement to add as Material Contracts additional
Contracts entered into after the date hereof by the Company. Each Material
Contract is a valid and binding obligation of the Company and, to the knowledge
of the Seller and the Company, is a valid and binding obligation of each other
party thereto, and is in full force and effect and enforceable by the Company in

33



--------------------------------------------------------------------------------



 



accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar Laws now or hereafter in effect relating to creditors’ rights generally
and (ii) general principles of equity (regardless of whether enforcement is
considered in a proceeding at law or in equity). The Company has performed all
material obligations required to be performed by it under each Material Contract
to which it is a party, and there has been no breach or default or claim of
default by it or, to its knowledge by any other party thereto, under any
provision thereof and no event has occurred which, with or without notice, the
passage of time or both, would constitute a default by it, or, to its knowledge
any other party thereto, under any provision thereof or that would permit
modification, acceleration or termination of any Material Contract by any other
party thereto or by it, except where such failure to perform, breach, default,
claim of default, modification, acceleration or termination would not have,
individually or in the aggregate, a Material Adverse Effect. Except as set forth
in Section 4.11(a) of the Disclosure Schedules, the enforceability after the
Closing by the Company of the Material Contracts shall not be affected in any
material respect by the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, and no notice to, or
consent, approval or waiver is required from any other Person. Complete copies
of each of the Contracts set forth in Section 4.11(a) of the Disclosure
Schedules have been delivered or made available by the Seller to the Purchaser.
     (b) Other than the transactions contemplated by this Agreement or as set
forth in Section 4.11(b) of the Seller Disclosure Schedule, there are no
Contracts between or among the Company on the one hand, and Parent and its
Affiliates (other than the Company), on the other hand (the “Affiliate
Contracts”), which would survive the Closing.
     (c) The Company is not a party to or bound by: (i) any Contract for the
purchase or sale of any security, except as contemplated by this Agreement,
(ii) any Contract containing a covenant that restricts the Company’s ability to
compete in any business activity (excluding any exclusivity arrangement under
the Tenant Leases), or (iii) any material purchase and sale agreement outside of
the Ordinary Course of Business of the Company.
     Section 4.12 Litigation.
     Except as set forth in Section 4.12 of the Seller Disclosure Schedule,
(a) there is no action, suit or proceeding, claim, arbitration or investigation,
including indemnification matters, against the Company or any property or asset
of the Company, pending or, to the knowledge of the MGM Entities, threatened
against the Company or any of its properties or assets, before any Governmental
Entity or arbitration body, the adverse determination of which would have a
Material Adverse Effect, (b) there is no Governmental Order or arbitration award
outstanding against the Company or any of its properties or assets, which would
have a Material Adverse Effect or which would adversely affect in a material
manner the ability of Purchaser to consummate the acquisition of the Equity
Interests, and (c) there is no action, suit or proceeding, claim, arbitration or
investigation, including indemnification matters, by the Company, pending, or as
to which the Company has sent any notice of assertion. To the knowledge of the
MGM Entities, the Company is not a party or subject to (including any property
or asset of the Company) or in default of a Governmental Order or arbitration
award.

34



--------------------------------------------------------------------------------



 



     Section 4.13 Environmental Matters.
     Except as set forth in Section 4.13 of the Seller Disclosure Schedule, to
the knowledge of Seller and the Company:
     (a) The Company is in compliance in all material respects with all
applicable Environmental Laws (which compliance includes the possession by the
Company of all permits and other Governmental Approvals required under
applicable Environmental Laws, and compliance with the terms and conditions
thereof), except where the failure to comply would not have a Material Adverse
Effect. The Company has not received any written or oral notice from a Person
alleging that the Company is not in such compliance, and there are no present or
past actions, activities, circumstances, conditions, events or incidents that
may prevent or interfere with such compliance. All Governmental Approvals
currently held by the Company pursuant to applicable Environmental Laws are set
forth in Section 4.13 of the Seller Disclosure Schedule.
     (b) Except for (i) notice to an issuing Governmental Entity, (ii) the
processing of an administrative amendment with an issuing Governmental Entity,
or (iii) filing for a replacement permit, in each case resulting from the change
in control of the permittee or a change in the name or contact information of
the Persons identified in the Governmental Approval resulting from the change in
control, no transfers of permits or other Governmental Approvals under
Environmental Laws, and no additional permits or other Governmental Approvals
under Environmental Laws, will be required to permit the Purchaser to conduct
its business in compliance with all applicable Environmental Laws immediately
following the Closing Date, so long as such business is conducted in
substantially the same manner as conducted by the Company immediately prior to
the Closing Date. Within thirty (30) days of the date hereof, the Seller shall
provide the Purchaser with a list of each notice, administrative amendment and
filing for a replacement permit referred to in the foregoing sentence.
     (c) There is no Environmental Claim pending or threatened against the
Company or any Person whose Liability for any Environmental Claim the Company
has or may have retained or assumed either by Contract or by operation of Law,
the adverse determination of which would have a Material Adverse Effect.
     (d) There are no known present or past actions, activities, circumstances,
conditions, events or incidents, including the Release or threatened Release of
any Hazardous Materials on, any of the Real Property, that are reasonably
expected to form the basis of any Environmental Claim against the Company or any
Person whose Liability for any Environmental Claim the Company has or may have
retained or assumed either by Contract or by operation of Law, the adverse
determination of which would have a Material Adverse Effect.
     (e) During the period of Parent’s ownership of the Company, the Company has
not stored, deposited, discharged, buried, dumped or disposed of Hazardous
Materials or any other hazardous wastes produced by, or resulting from, any
business, commercial or industrial activities, operations or processes, on,
beneath or, without any duty of nor undertaking of any investigation or inquiry
by the Company, adjacent to any property currently or formerly owned, operated
or leased by the Company, except (i) for inventories of such substances to be
used, and wastes generated therefrom, in the Ordinary Course of Business of the
Company (which

35



--------------------------------------------------------------------------------



 



inventories and wastes, if any, were and are stored or disposed of in accordance
with applicable Environmental Laws), or (ii) as would not have a Material
Adverse Effect.
     (f) The Company has delivered or made available to Purchaser complete,
accurate and current copies and results of any reports, studies, analyses, tests
or monitoring possessed or initiated by or on behalf of the Company and in its
possession pertaining to Hazardous Materials, if any, in, on, beneath or
adjacent to any of the Real Property or regarding the Company’s compliance with
applicable Environmental Laws.
     (g) None of the Real Property contains any of the following in violation of
Environmental Laws or is operated in such a manner that is reasonably expected
to form the basis of an Environmental Claim: underground storage tanks;
asbestos; polychlorinated biphenyls (PCBs); toxic mold; underground injection
wells; radioactive materials; or septic tanks or waste disposal pits which
process wastewater or any Hazardous Materials have been discharged or disposed,
except for any violation that would not reasonably be expected to have a
Material Adverse Effect.
     Section 4.14 Employee Benefit Plans.
     (a) Section 4.14(a) of the Seller Disclosure Schedule sets forth a
complete, accurate and current list of each deferred compensation and each bonus
or other incentive compensation, stock purchase, stock option and other equity
compensation plan, program, agreement or arrangement, each severance or
termination pay, medical, surgical, hospitalization, life insurance and other
“welfare” plan, fund or program (within the meaning of section 3(1) of ERISA);
each profit-sharing, stock bonus or other “pension” plan, fund or program
(within the meaning of section 3(2) of ERISA), each employment, termination,
change in control or severance agreement; and each other material employee
benefit plan, fund, program, agreement or arrangement; in each case, that is
sponsored, maintained or contributed to or required to be contributed to by the
Company, Parent or by any trade or business other than the Company, whether or
not incorporated, that together with Parent would be deemed a “single employer”
within the meaning of section 4001(b) of ERISA (an “ERISA Affiliate”), or to
which the Company, Parent or an ERISA Affiliate is a party, whether written or
oral, for the benefit of any of the Company’s employees or former employee or
their dependents or beneficiaries (collectively, the “Plans”). None of the
Company, Parent or any ERISA Affiliate has any legally binding or publicly
announced commitment or formal plan to create any additional employee benefit
plan or modify or change any existing Plan that would affect any employee or
former employee of the Company.
     (b) With respect to each Plan, Seller has delivered or made available to
Purchaser complete, accurate and current copies of each of the following
documents, each of which is in all material respects in compliance with all
applicable laws, including but not limited to the Code and ERISA:
     (i) a copy of the Plan and any amendments thereto (or if the Plan is not a
written Plan, a written description of the material terms thereof);

36



--------------------------------------------------------------------------------



 



     (ii) a copy of the two most recent annual reports and actuarial reports, if
required under ERISA, and the most recent report (if any) prepared with respect
thereto in accordance with Statement of Financial Accounting Standards No. 87;
     (iii) a copy of the most recent Summary Plan Description required under
ERISA with respect thereto;
     (iv) if the Plan is funded through a trust or any third-party funding
vehicle, a copy of the trust or other funding agreement and the latest financial
statements thereof (if any); and
     (v) the most recent determination letter received from the IRS with respect
to each Plan intended to qualify under section 401 of the Code.
     (c) Other than the Multiemployer Plan, none of the Plans is subject to
Section 302 or Title IV of ERISA or Section 412 of the Code, and the Company has
no Liability under Title IV or Section 302 of ERISA with respect to any plan
sponsored, maintained or contributed to (or required to be contributed to) by
Parent or any ERISA Affiliate.
     (d) As of the date of this Agreement, all contributions required to be made
on or before December 31, 2007 with respect to any Plan have been timely made,
or are reflected on the audited consolidated balance sheet (or the notes
thereto) of Parent contained in its Form 10-K for the fiscal year ended
December 31, 2007 to the extent such contributions were required to have been so
reflected by GAAP. There has been no amendment to, written interpretation of or
announcement (whether or not written) by Parent or any ERISA Affiliate relating
to, or change in employee participation or coverage under, any Plan that would
increase materially the expense of maintaining such Plan above the level or
expense incurred in respect thereof for the Parent’s most recent fiscal year
ended prior to the date of this Agreement.
     (e) Except as set forth in Section 4.14(e) of the Seller Disclosure
Schedule or in Section 6.11(b) of this Agreement, the consummation of the
transactions contemplated by this Agreement will not, either alone or in
combination with another event, (i) entitle any current or former director,
officer or employee of the Company to severance pay, unemployment compensation
or any other payment or distribution, (ii) accelerate the time of payment or
vesting of any benefits granted under any Plan, or increase, the amount of
compensation due any such director, officer or employee, (iii) result in the
forgiveness of any Indebtedness with respect to any such director, officer or
employee or (iv) result in the obligation to fund benefits with respect to any
such director, officer or employee.
     (f) There has been no material failure of a Plan that is a group health
plan (as defined in Section 5000(b)(1) of the Code) to meet the requirements of
Section 4980B(f) of the Code with respect to a qualified beneficiary (as defined
in Section 4980B(g) of the Code). Neither Parent nor any ERISA Affiliate has
contributed to a nonconforming group health plan (as defined in Section 5000(c)
of the Code) and neither Parent nor any ERISA Affiliate of Parent has incurred a
Tax under Section 5000(a) of the Code that is or could become a Liability of
Purchaser or the Company.

37



--------------------------------------------------------------------------------



 



     (g) With respect to each Plan that is a Multiemployer Plan, (i) the Company
has not made or suffered a “complete withdrawal” or “partial withdrawal,” as
such terms are respectively defined in sections 4203 and 4205 of ERISA (or, if
made or suffered, any Liability resulting therefrom has been satisfied in full),
(ii) no event has occurred that presents a material risk of a partial
withdrawal, (iii) the Company does not have any contingent Liability under
section 4204 of ERISA, (iv) to the knowledge of the MGM Entities, no
circumstances exist that present a material risk that such Plan will go into
reorganization, and (v) the Company has timely made all periodic contributions
required under the terms of such Multiemployer Plan or applicable collective
bargaining agreements and has not received notice of any delinquency, interest
or liquidated damages charges in relation to such contributions that have not
been satisfied through payment or other binding resolution. The Company has
timely made all periodic contributions required under the terms of the Hotel
Employees and Restaurant Employees International Union Welfare Fund or
applicable collective bargaining agreement and has not received notice of any
delinquency, interest or liquidated damaged charges in relation to such
contributions that have not been satisfied through payment or other binding
resolution
     Section 4.15 Compliance with Applicable Laws.
          Except as disclosed in Section 4.15 of the Seller Disclosure Schedule:
     (a) (i) During the period of Parent’s ownership of Seller and the Company,
the Company is complying with has complied with, all applicable Laws (including
all Gaming Laws), except where the failure to have been in compliance or comply
would not have, individually or in the aggregate, a Material Adverse Effect, and
(ii) the Company has not received written notice of any asserted present or past
failure to comply, nor, to the knowledge of the Seller or the Company, is aware
of any threatened action to do so, except where the failure to have been in
compliance or comply would not have, individually or in the aggregate, a
Material Adverse Effect.
     (b) The Company has all Governmental Approvals necessary for it to carry on
its non-gaming business as now conducted and there have occurred no defaults,
revocations or suspensions under any such Governmental Approvals, except for
such which would not have, individually or in the aggregate, a Material Adverse
Effect.
     (c) The Company holds all Gaming Licenses and Liquor Licenses necessary to
operate its business, and such Gaming Licenses and Liquor Licenses are in full
force and effect and have not been revoked or suspended, and there has been no
violation of a type material to the continued maintenance of the Company’s
Gaming Licenses or Liquor Licenses.
     (d) During the period of Parent’s ownership of Seller and the Company, the
Company has not: (i) applied for a casino, racing or other Gaming License in any
state or other jurisdiction and been denied; (ii) experienced any revocation or
failure to renew any such license; or (iii) withdrawn or not applied for any
such license or renewal after being informed orally or in writing by any
Governmental Entity, that the Company would be denied such a license or renewal
if it were applied for.

38



--------------------------------------------------------------------------------



 



     (e) Except as disclosed in Section 4.15(e) of the Seller Disclosure
Schedule, the Company has no knowledge of any facts or circumstances relating to
the conduct of the Company, or any director, officer, employee or stockholder of
the Company that would reasonably be expected to cause any Nevada Gaming
Authority to revoke, suspend or fail to renew the Company’s Gaming Licenses or
take disciplinary action against the Company.
     (f) The Company’s directors, managers, officers, employees, members, and
stockholders hold all Governmental Approvals (including all Gaming Licenses and
other authorizations under Gaming Laws and Liquor Licenses) necessary to carry
on its business as now conducted, each of which is in full force and effect, and
there has occurred no default, revocation or suspension under any such
Governmental Approval.
     (g) To the knowledge of the MGM Entities, since January 1, 2007, none of
the Company’s directors, managers, officers, employees, members, or stockholders
has received any claim, demand, notice, complaint, or order from any
Governmental Entity of any asserted failure by such Person to comply with
applicable Gaming Laws of a type material to the continued maintenance of the
Company’s Gaming Licenses. Without limiting the generality of the foregoing,
neither the Company nor, to the knowledge of the MGM Entities, any of its
directors, managers, officers, employees, members, or stockholders, has made any
payments to any Person in connection with its business, which payments violate
applicable Law, including, without limitation, the Foreign Corrupt Practices
Act.
     Section 4.16 Labor Matters.
     Except as set forth in Section 4.16 of the Seller Disclosure Schedule:
     (a) The Company is, and during Parent’s ownership of Seller and the Company
it has been, in compliance with all applicable Laws respecting employment and
employment practices, terms and conditions of employment, wages, hours of work,
including but not limited to Title VII, ADA, ADEA, USERRA, the OWBPA, FMLA and
FLSA, and occupational safety and health, and is not engaged in any unfair labor
practices as defined in the NLRA or other applicable Law, except where the
failure to comply or any such labor practice would not, individually or in the
aggregate, have a Material Adverse Effect.
     (b) There is no labor strike, dispute, slowdown, stoppage or lockout
pending or, to the knowledge of the MGM Entities, threatened against or
affecting the Company.
     (c) The Company is not a party to or bound by any collective bargaining or
similar agreement with any labor organization, or work rules or practices agreed
to with any labor organization or employee association applicable to employees
of the Company.
     (d) None of the employees of the Company is represented by any labor
organization in their capacities as employees of the Company, and, to the
knowledge of the MGM Entities, there are no current union organizing activities
among the employees of the Company, nor does any question concerning
representation exist concerning such employees.

39



--------------------------------------------------------------------------------



 



     (e) Seller has delivered or made available to Purchaser a complete,
accurate and current copy of all written personnel policies, rules or procedures
applicable to employees of the Company.
     (f) The Company has not received written notice of any unfair labor
practice charge or complaint against it pending or threatened before the NLRB or
any other Governmental Entity.
     (g) The Company has not received written notice of any grievance arising
out of any collective bargaining agreement or other grievance procedure against
it.
     (h) The Company has not received written notice of any charge or complaint
with respect to or relating to it pending before the Equal Employment
Opportunity Commission or any other Governmental Entity responsible for the
prevention of unlawful employment practices.
     (i) The Company has not received written notice from any Governmental
Entity responsible for the enforcement of labor, employment, wages and hours of
work, or occupational safety and health Laws of its intent to conduct an
investigation with respect to or relating to it and no such investigation is in
progress.
     (j) The Company has not received written notice of any complaint, lawsuit
or other proceeding pending or, to the knowledge of the MGM Entities, threatened
in any forum by or on behalf of any present or former employee of such entities,
any applicant for employment or classes of the foregoing alleging breach of any
express or implied Contract of employment, any Law governing employment or the
termination thereof or other discriminatory, wrongful or tortious conduct in
connection with the employment relationship.
     (k) Set forth in Section 4.16(k) of the Seller Disclosure Schedule is a
summary of all accrued vacation Liability of the Company as of September 30,
2008.
     Section 4.17 Compliance with the WARN Act.
     Except as set forth in Section 4.17 of the Seller Disclosure Schedule,
since the later of: the enactment of the WARN Act and the acquisition by Parent
of Seller and the Company, the Company has not (a) effectuated a “plant closing”
(as defined in the WARN Act) affecting any site of employment or one or more
facilities or operating units within any site of employment or facility of the
Company, (b) effectuated a “mass layoff” (as defined in the WARN Act) affecting
any site of employment or facility of the Company or (c) been affected by any
transaction which would, or engaged in layoffs or employment terminations
sufficient in number to, trigger application of any similar Law. None of the
employees of the Company has suffered an “employment loss” (as defined in the
WARN Act) since six months prior to the date of this Agreement.
     Section 4.18 Indebtedness.
     Section 4.18 of the Seller Disclosure Schedule sets forth a complete,
accurate and current list of all outstanding Indebtedness of the Company as of
the date of this Agreement which would survive the Closing. The Company is not
in default and no waiver of default is currently

40



--------------------------------------------------------------------------------



 



in effect, in the payment of any principal or interest on any Indebtedness of
the Company and no event or condition exists with respect to any Indebtedness of
the Company that would permit (or that with notice or lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment. Except as described in Section 4.18 of the Seller Disclosure Schedules,
the Company has not agreed or consented to cause or permit in the future (upon
happening of a contingency or otherwise), itself or any of its equity interests,
assets or properties, to be subject to any Encumbrance or any Permitted
Exception.
     Section 4.19 Insurance.
     Section 4.19 of the Seller Disclosure Schedule sets forth a complete,
accurate and current description of all policies of property and casualty
insurance, including physical damage, general liability, workers compensation
and all other forms of insurance and similar arrangements (collectively, the
“Policies”) presently in effect with respect to the properties, assets and
operations of the Company. Except as set forth in Section 4.19 of the Seller
Disclosure Schedule, all Policies are in full force and effect, all premiums
with respect thereto covering all periods up to and including the Closing Date
have been paid, and no notice of cancellation or termination has been received
with respect to any Policies, except for such cancellations or terminations
which would not have, individually or in the aggregate, a Material Adverse
Effect; and no insurance or proceeds relating to such Policies have been
assigned by the Company to any Person. For each Policy, Section 4.19 of the
Seller Disclosure Schedule sets forth: (a) the date thereof; (b) the name of the
insurer; (c) the names of the entities covered thereby; and (d) the expiration
date. Except as set forth in Section 4.19 of the Seller Disclosure Schedule, the
Policies: (w) are sufficient for compliance in all material respects with all
Contracts to which the Company is a party or bound, (x) are valid, outstanding
and enforceable, and (y) provide sufficient insurance coverage for the
properties, assets and operations of the Company. The Seller has delivered or
made available to Purchaser a list of all claims made under the Policies set
forth in Section 4.19 of the Seller Disclosure Schedule and of all payments made
to the Company thereunder since January 1, 2008, and the information contained
in such list is complete, accurate and current. Any insurance premium refunds
relating to the operations of the Company during the period prior to the Closing
are to be retained by Seller or Parent.
     Section 4.20 Internal Controls and Procedures.
     The Company maintains accurate books and records reflecting its assets and
liabilities and maintains proper and adequate internal accounting controls that
provide assurance that: (a) transactions are executed with management’s
authorization; (b) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets;
(c) the reporting of its assets is compared with existing assets at regular
intervals; and (d) accounts, notes and other receivables and inventory are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection thereof on a current and timely basis.

41



--------------------------------------------------------------------------------



 



     Section 4.21 Brokers.
     No broker, financial advisor or finder is entitled to any brokerage fees,
commissions or finder’s fees in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the MGM Entities
or their respective Affiliates.
     Section 4.22 Solvency; Sufficient Capital.
     After giving effect to the Intercompany Account Settlement, (a) the fair
saleable value of all of the assets and properties (including goodwill) of the
Company will be greater than the total of its Liabilities and (b) the projected
cash flow from operating activities of the Company is sufficient to pay the
probable Liability on its existing debts as such debts become due and payable
and will not result in unreasonably small capital of the Company. The Company
currently pays its Liabilities as they become due and payable in the ordinary
course of business.
     Section 4.23 Sufficiency of Assets and Contracts.
     Except with respect to the Retained Property and the matters set forth in
Section 4.23 of the Seller Disclosure Schedule, after giving effect to the
Closing, the Company will own or license, lease from or contract with a Person
that is not an Affiliate of Parent all assets and rights (including, without
limitation, Intellectual Property, Real Property, Tangible Personal Property, IP
Agreements, Material Contracts and Leases) that are reasonably necessary for the
conduct of its business in substantially the same manner as presently conducted.
     Section 4.24 [Intentionally omitted].
     Section 4.25 Receivables.
     Seller has delivered to Purchaser a complete, accurate and current copy of
a list and the aging of the accounts receivable and casino collection
receivables, by customer, of the Company that were outstanding as of October 31,
2008. All accounts receivable and casino collection receivables (a) arise out of
bona fide sales and deliveries of goods, performance of services or other
transactions in connection with the business and represent income earned in the
Ordinary Course of Business, and (b) are not subject to material defenses,
setoffs or counterclaims to the knowledge of the MGM Entities, other than normal
allowances. Unless paid prior to the Closing Date, the accounts receivable and
casino collection receivables of the Company are expected to be collected in the
Ordinary Course of Business, net of the reserves set forth on the balance sheet
of the Company as of October 31, 2008.
     Section 4.26 [Intentionally omitted].
     Section 4.27 Knowledge.
     Whenever in the course of the representations and warranties of an MGM
Entity set forth in this ARTICLE IV, reference is made in connection with any
matter to the knowledge of such Party, Purchaser understands and intends that
such reference shall be deemed to include only those matters within the
knowledge, after due inquiry, of any of Tom Mikulich, Jay Kulesza,

42



--------------------------------------------------------------------------------



 



Mark Russell or Corey Sanders, as would be imputed to such Persons after a
reasonable internal inquiry.
     Section 4.28 Nevada Takeover Statutes.
     As of the date hereof and at all times on or prior to the Closing, the
provisions of Sections 78.378 through 78.3793 of the NRS are, and shall be,
inapplicable to the transactions contemplated by this Agreement.
     Section 4.29 Projections.
     Purchaser is an informed and sophisticated purchaser experienced in the
evaluation and purchase of interests similar to the Equity Interests. Purchaser
on behalf of itself and each of its Affiliates acknowledges that Seller makes no
representation or warranty with respect to any projections, budgets, or
estimates delivered or made available to Purchaser or its Affiliates of future
revenues, future results of operations (or any component thereof) of the
business or future business of the Company.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to the MGM Entities that the statements
contained in this ARTICLE V are true and correct, except as set forth herein and
in the disclosure schedule delivered by Purchaser to Seller before the execution
and delivery of this Agreement (the “Purchaser Disclosure Schedule”).
     Section 5.1 Organization of Purchaser.
     Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Nevada.
     Section 5.2 Ownership.
     One Hundred Percent (100%) of the equity interests of Purchaser is owned of
record and beneficially by Phillip Ruffin.
     Section 5.3 Authority; No Conflict; Required Filings and Consents.
     (a) Purchaser has all requisite limited liability company power and
authority to enter into this Agreement and to consummate the transactions that
are contemplated by this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement by Purchaser and the consummation of
the transactions that are contemplated by this Agreement have been duly
authorized by all necessary limited liability company action on the part of
Purchaser. Except as obtained as of the date hereof, no limited liability
company act or proceeding on the part of Purchaser or its manager is necessary
to authorize, execute and deliver

43



--------------------------------------------------------------------------------



 



this Agreement and consummate the transactions contemplated by this Agreement.
This Agreement has been duly executed and delivered by Purchaser and, assuming
this Agreement constitutes the valid and binding obligation of the MGM Entities,
constitutes the valid and binding obligation of Purchaser, enforceable against
it, in accordance with its terms, except as such enforceability may be limited
by (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
or other similar Laws now or hereafter in effect relating to creditors’ rights
generally and (ii) general principles of equity (regardless of whether
enforcement is considered in a proceeding at Law or in equity).
     (b) The execution and delivery of this Agreement by Purchaser does not, and
the consummation by Purchaser of the transactions to which it is a party that
are contemplated by this Agreement will not, (i) conflict with, or result in any
violation or breach of, any provision of the organizational documents of
Purchaser (ii) conflict with, result in a breach of, constitute a default (or an
event which with the giving of notice or lapse of time, or both, would become a
default) under, require any notice, consent, approval or waiver under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or (except pursuant to the collateral documents
contemplated by Section 2.1) result in the creation or continuance of any
Encumbrance or Permitted Exception on any of the assets or properties of
Purchaser pursuant to, any Contract, permit or obligation to which Purchaser is
a party or by which it or any of its assets or properties is bound, or
(iii) conflict with or violate any Law or Governmental Order applicable to
Purchaser or any of its respective assets or properties.
     (c) Except for: (i) the filing of notification reports under the HSR Act,
(ii) any Governmental Approvals related to, or arising out of, compliance with
Gaming Laws and Gaming Licenses, (iii) any Governmental Approvals related to, or
arising out of, compliance with Liquor Licenses, (iv) any Governmental Approvals
as may be required under applicable state securities Laws, , and (v) the
satisfaction or waiver of the closing conditions in Section 7.1 and Section 7.2
and the closing deliveries in Section 3.2, no material Governmental Approval, or
consent, approval, authorization or action by, notice to, filing with, or waiver
from, any other Person is required in connection with the execution, delivery
and performance of this Agreement by Purchaser and consummation by Purchaser of
the transactions contemplated by this Agreement.
     Section 5.4 Brokers.
     No broker, financial advisor or finder is entitled to any brokerage fees,
commissions or finder’s fees in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Purchaser and its
Affiliates.
     Section 5.5 Licensing.
     Neither Purchaser nor any of its officers, managers, stockholders or
Affiliates who may reasonably be considered in the process of determining the
suitability of Purchaser to hold a Gaming License has ever been denied, or had
revoked, a gaming license by a Gaming Authority or Governmental Entity. To the
knowledge of Purchaser, there are no facts, which if known to the regulators
under the Gaming Laws, would (a) be reasonably likely to result in the denial,
revocation, limitation or suspension of a gaming license, or (b) result in a
negative outcome to

44



--------------------------------------------------------------------------------



 



any finding of suitability proceedings currently pending, or under the
suitability proceedings necessary for the consummation of this Agreement.
Purchaser has no reason to expect that all Gaming Licenses necessary for it to
own and operate the Company immediately after Closing will not be timely
obtained.
     Section 5.6 Litigation.
     There is no action, suit or proceeding, claim, arbitration or
investigation, including indemnification matters, against Purchaser any of its
properties or assets, pending, or as to which Purchaser has received notice of
assertion, or to the knowledge of Purchaser, threatened against, Purchaser or
any of its properties or assets, before any Governmental Entity or arbitration
body, the adverse determination of which would have a material adverse effect on
Purchaser’s ability to consummate the acquisition of the Equity Interests, and
there is no Governmental Order or arbitration award outstanding against
Purchaser or any properties or assets which would have a material adverse effect
on Purchaser’s ability to consummate the acquisition of the Equity Interests, or
the ability of the MGM Entities to consummate the transactions contemplated by
this Agreement. To the knowledge of Purchaser, Purchaser is not a party or
subject to (including any property or asset of Purchaser) or in default of a
Governmental Order or arbitration award.
     Section 5.7 Availability of Funds.
     Purchaser has access to sufficient liquid funds available to enable it to
pay the Closing Date Cash Purchase Price.
     Section 5.8 No Breach.
     The execution, delivery and performance by Purchaser of this Agreement and
the consummation by Purchaser of the transactions contemplated hereby, do not
and will not (a) breach, contravene or conflict with Purchaser’s articles of
organization or operating agreement, or (b) violate any order, injunction,
judgment, decree or award, or federal, state, local or foreign law, ordinance,
statute, rule or regulation to which Purchaser or any Affiliate of Purchaser is
subject or by which Purchaser, its Affiliates or properties may be bound except
where such violations, conflicts, breaches or defaults would not, individually
or in the aggregate, have a material adverse effect on Purchaser’s ability to
consummate the transactions contemplated by this Agreement.
     Section 5.9 Knowledge.
     Whenever in the course of the representations and warranties of Purchaser
set forth in this ARTICLE V, reference is made in connection with any matter to
the knowledge of Purchaser, Seller understands and intends that such reference
shall be deemed to include only those matters within the knowledge after due
inquiry of any of Phillip Ruffin, Gail Knott, or William Shea, as would be
imputed to such Person after a reasonable internal inquiry.
     Section 5.10 Investment Intent.
     Purchaser understands that the Equity Interests may not be sold,
transferred or otherwise disposed of, without registration under the Securities
Act or a valid exemption from registration

45



--------------------------------------------------------------------------------



 



under the Securities Act and that in the absence of an effective registration
statement covering the Equity Interests or a valid exemption from registration
under the Securities Act, the Equity Interests must be held indefinitely.
Purchaser is acquiring the Equity Interests for its own account solely for the
purpose of investment and not with a view to, or for offer or sale in connection
with, any distribution thereof.
ARTICLE VI
COVENANTS
     Section 6.1 Conduct of Business of the Company.
     (a) During the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement or the Closing, subject to the
limitations set forth below, the MGM Entities agree, except to the extent
Purchaser shall consent in writing or as expressly contemplated by this
Agreement, to cause the Company to (i) carry on its business and operations
diligently (including without limitation the modification or amendment of, or
execution of new, Tenant Leases, provided that the Seller shall cause the
Company to reasonably cooperate with Purchaser regarding negotiation of such
matters and shall obtain Purchaser’s prior written consent to such
modifications, amendments or new Tenant Leases, which consent shall not be
unreasonably withheld), only in the Ordinary Course of Business, (ii) pay its
debts when due (or within any applicable grace periods) and to pay its Taxes
when due subject to the right of the Company to timely contest the payment of
any such debt and/or Tax in good faith, (iii) pay or perform its other
obligations when due (or within any applicable grace periods), (iv) maintain the
Leased Real Property and Tangible Personal Property owned, leased or otherwise
used by it substantially in its present repair, order and condition (subject to
normal wear and tear) consistent with the current needs of its business, replace
in accordance with prior practice its inoperable, worn out or obsolete assets
with assets of quality consistent with past practice to the extent the failure
to so repair or replace would reasonably be expected to have a Material Adverse
Effect and, in the event of a casualty, loss or damage to any property prior to
the Closing Date, either repair such damaged property to its original condition,
replace such damaged property with property equivalent to the original property
or otherwise make the Company whole for such damaged property, and (v) use
Commercially Reasonable Efforts consistent with past practices and policies to
preserve intact its present business organization, keep available the services
of its present officers and key employees and preserve its relationships with
its customers, suppliers, distributors, and others having business dealings with
it.
     (b) Without limiting the generality of the foregoing and except (i) as
expressly contemplated by this Agreement, (ii) as set forth in Schedule 6.1 or
(iii) to the extent Purchaser shall consent in writing (which consent shall not
unreasonably be withheld), during the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement or the
Closing, neither the Company, nor any Affiliate acting for or on behalf of the
Company, shall:
     (i) except for the Conversion, amend (whether by merger, consolidation or
otherwise) or restate the Company’s organizational documents or convert the

46



--------------------------------------------------------------------------------



 



Company into a different form of entity, or pay, or declare, or set aside for
payment of dividends or other distributions payable in cash, stock, or property
with respect to any shares of any class or series of the Company’s capital
stock;
     (ii) issue, pledge or sell, or authorize the issuance, pledge or sale of
additional equity securities of the Company, or securities convertible into
equity securities of the Company, or any rights, warrants or options to acquire
any convertible securities or equity securities of the Company, or any other
securities in respect of, in lieu of, or in substitution for, equity securities,
except for any pledges which would be released as of the Closing (it being
understood that neither the Company nor Purchaser would have any Liability for
such pledge following the Closing);
     (iii) split, combine, subdivide, reclassify or redeem, purchase or
otherwise acquire, or propose to redeem, purchase or otherwise acquire, any
equity securities of the Company;
     (iv) incur or commit to any capital expenditure in excess of the aggregate
amount for the applicable period set forth in the capital expenditure budget
therefor;
     (v) authorize, recommend, propose or announce an intention to adopt a plan
of complete or partial liquidation or dissolution of the Company;
     (vi) incur, assume, prepay or guaranty any Indebtedness which would survive
the Closing except in the Ordinary Course of Business;
     (vii) sell, pledge, lease, dispose of, grant, encumber or otherwise
authorize the sale, pledge, disposition, grant or Encumbrance of any of the
Company’s properties or assets, except in the Ordinary Course of Business;
     (viii) acquire, including by merger, consolidation, lease or acquisition of
stock or assets, any corporation, partnership, other business organization or
any division thereof (or a substantial portion of the assets thereof) or any
other assets, except in the Ordinary Course of Business;
     (ix) make any loans, advances or capital contribution to, or investments
in, any Person (including advances to directors, officer, managers or employees,
except in the Ordinary Course of Business);
     (x) change in any material respect any of the Company’s current policies or
practices relating to the extension of credit to customers or the collection
from customers of receivables from gaming operations;
     (xi) take, or agree to commit to take, any action that would make any
representation or warranty of the Company contained herein inaccurate in any
material respect at, or as of any time prior to, the Closing so as to cause the

47



--------------------------------------------------------------------------------



 



conditions to Purchaser consummating the transactions contemplated herein not to
be satisfied;
     (xii) close, shut down, or otherwise eliminate the Company’s hotel-casino,
except for such closures, shutdowns or eliminations that are (A) required by
Governmental Order or otherwise required by Law or (B) due to acts of God, acts
of terrorism or other force majeure events;
     (xiii) (A) increase the compensation or benefits payable or to become
payable or the benefits provided to any Company director, officer, manager or
employee, except for increases to wages or benefits required under any
collective bargaining agreement disclosed in Sellers’ Disclosure Schedule,
normal merit and cost-of-living increases consistent with past practice, or
grant any severance or termination payment to, or pay, loan or advance any
amount to, any Company director, officer, manager or employee, or (B) enter into
or amend any collective bargaining agreement (except for extensions of any
existing collective bargaining agreement disclosed in Sellers Disclosure
Schedule or modifications of any such collective bargaining agreement in a
manner that does not increase benefits or wages) employment, severance,
consulting, termination or similar agreement with, or employee benefit plan, in
each case that would survive beyond the Closing Date, with any Company,
director, officer, manager or employee;
     (xiv) establish, adopt, enter into or amend any collective bargaining,
bonus, profit sharing, thrift, compensation, stock option, restricted stock,
pension, retirement, savings, welfare, deferred compensation, employment,
termination, severance or other employee benefit plan, agreement, trust, fund,
policy or arrangement for the benefit or welfare of any Company director,
officer, manager or employee, in each case, for which the Company would retain
any Liability from and after the Closing;
     (xv) conduct any material re-valuation of any asset, including any
write-down of inventory or write-off of accounts receivable, other than in the
Ordinary Course of Business or as otherwise required by GAAP;
     (xvi) make any material change with respect to financial accounting
methods, policies or procedures, unless required by GAAP;
     (xvii) modify or amend in any material respect or terminate or extend any
Material Contracts or waive, release or assign any material rights or claims
thereunder;
     (xviii) transfer, cancel, dispose of, license or abandon any rights in, to
or for the use of any Owned Intellectual Property or Assigned Intellectual
Property;
     (xix) enter into any Contract outside of the Ordinary Course of Business
that could exceed $100,000 in payments in any fiscal year or enter into any
Contract with a term greater than one year that is not terminable prior to the
Closing Date without Liability to the Company;

48



--------------------------------------------------------------------------------



 



     (xx) engage in any transaction with, or enter into any Contract with, any
Affiliate that involves the transfer of consideration that (A) has terms less
favorable than the Company could receive from a non-Affiliate, or (B) has or
would have a material adverse financial impact on it;
     (xxi) terminate, cancel or amend, or cause the termination, cancellation or
amendment of, any insurance coverage (and any surety bonds, letters of credit,
cash collateral or other deposits related thereto required to be maintained with
respect to such coverage) maintained by the Company that is not replaced by a
comparable insurance coverage, other than in the Ordinary Course of Business;
     (xxii) make or rescind any material express or deemed election relating to
Taxes, settle or compromise any material Tax Claim or, except as may be required
by applicable law, make any material change to any material Tax accounting
policy or procedure, in each case of or relating to activities of the Company
and not including any Tax elections or Tax Claims relating to income Taxes;
provided that, Purchaser shall not unreasonably withhold its consent to any such
matter that would preclude any of the MGM Parties from timely filing Tax Returns
or timely paying Taxes;
     (xxiii) modify or amend any Tenant Lease, or enter into or execute any new
Tenant Lease, without the prior written consent of Purchaser, which shall not be
unreasonably withheld, provided that the Seller shall cause the Company to
reasonably cooperate with Purchaser regarding any negotiations respecting the
Tenant Leases; or
     (xxiv) enter into a Contract to do any of the foregoing, or to authorize or
announce an intention to do any of the foregoing.
     Section 6.2 Cooperation; Notice; Cure.
     Between the date of this Agreement and the Closing, each Party shall
promptly notify the other Party in writing of, and shall use its Commercially
Reasonable Efforts to cure before the Closing Date, as soon as practicable after
it becomes known to such Party, (a) any fact or condition that causes or
constitutes a breach of any of the representations and warranties of such Party
made as of the date hereof or (b) the occurrence after the date hereof of any
fact or condition that is or would be reasonably likely to (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had that representation or warranty been made as of
the time of the occurrence of, or such Party’s discovery of, such fact or
condition. Should any such fact or condition require any change to the Seller
Disclosure Schedules delivered herewith, Seller shall promptly deliver to the
Purchaser a supplement to such Seller Disclosure Schedules specifying such
change. Other than such additions and changes to reflect facts or conditions
occurring after the date hereof in the Ordinary Course of Business of the
Company (including without limitation the Company enforcing its rights as a
plaintiff in litigation), such delivery shall not affect any rights of the
Purchaser under Article VII or Section 10.1, and if the Closing occurs, then the
Schedules as supplemented by such additions and changes pursuant to this
Section 6.2 shall be deemed to

49



--------------------------------------------------------------------------------



 



modify the applicable provisions of this Agreement for purposes of determining
whether an indemnification obligation exists under Article VIII, and to
constitute a waiver of the right to indemnification under Article VIII for the
matters disclosed in any such supplement. During the same period, each Party
also shall promptly notify the other Party of the occurrence of any breach of
any covenant of such Party in this Article VI or of the occurrence of any event
that may make the satisfaction of the conditions in Article VII impossible or
unlikely.
     Section 6.3 Access to Information.
     (a) The Seller shall cause the Company to permit Purchaser’s senior
officers to meet with its respective personnel who are responsible for its
financial statements, its internal controls, and its disclosure controls and
procedures to discuss such matters as Purchaser may deem reasonably necessary or
appropriate for Purchaser to satisfy its obligations (if any) under the SOXA
post-Closing Date.
     (b) The Seller shall cause the Company to deliver to Purchaser promptly
after they become available and in any case within twenty (20) days after the
end of each calendar month, an unaudited statement of income of the Company for
the one month period then ended and a balance sheet as of the end of such
calendar month. Such statement of income and balance sheet shall be in the form
currently prepared for management’s use.
     (c) Upon reasonable notice, subject to applicable Law, including antitrust
Laws and Gaming Laws, the MGM Entities shall afford to those directors, officers
and representatives of Purchaser set forth on Schedule 6.3(c) of the Purchaser
Disclosure Schedule reasonable access, during normal business hours to the
Company’s personnel and to the properties relating to the Company provided, that
such access does not in any material way interfere with the efficient operation
of the Company’s business or the ability of the Company’s employees to perform
their duties.
     Section 6.4 Confidentiality of Information.
     Except as necessary or appropriate to comply with its respective
obligations under this Agreement and to consummate the transactions contemplated
by this Agreement, each of the Parties shall comply with, and shall cause their
respective directors, officers, employees, agents and representatives to comply
with, the provisions of the Confidentiality Agreement.
     Section 6.5 Intercompany Account Settlement.
     All intercompany accounts or amounts payable (or accrued) by Parent or any
of its Affiliates (other than the Company), on the one hand, to the Company, on
the other hand, shall, immediately prior to the Closing, be netted against any
intercompany accounts or amounts payable (or accrued), including any instrument
evidencing Indebtedness to the Parent or its Affiliates (other than the
Company), by the Company, on the one hand, to Parent or any of its Affiliates
(other than the Company), on the other hand, and the balance, if any, shall be
contributed by Seller to the capital of the Company or distributed by the
Company to Seller (collectively, the “Intercompany Account Settlement”). After
giving effect to the consummation of the Intercompany Account Settlement, the
Company shall not owe or be liable for the satisfaction of any intercompany
accounts or amounts payable (or accrued) to Parent or any of its

50



--------------------------------------------------------------------------------



 



Affiliates, and neither Parent nor any of its Affiliates shall owe or be liable
for the satisfaction of any intercompany accounts or amounts payable (or
accrued) to the Company. Purchaser agrees to cooperate with Seller following the
Closing, including executing such documents and taking such actions, so as to
give full effect to the foregoing.
     Section 6.6 Governmental Approvals.
     (a) The Parties shall cooperate with each other and use their Commercially
Reasonable Efforts to (and, with respect to the Gaming Laws, and antitrust Laws,
if applicable, shall use their Commercially Reasonable Efforts to cause their
respective directors and officers to) promptly prepare and file all necessary
documentation, to effect all applications, notices, petitions and filings, to
obtain as promptly as practicable all Governmental Approvals, and to comply
(and, with respect to the Gaming Laws, to cause their respective directors and
officers to comply) with the terms and conditions of all such Governmental
Approvals. The Parties and their respective Affiliates, directors and officers
shall (x) file within thirty (30) days after the date of this Agreement all
required initial applications and documents in connection with the HSR Act and
obtaining the Governmental Approvals under Nevada Gaming Laws, (y) as soon as
reasonably practicable after the date hereof file all required initial
applications and documents in connection with all Governmental Approvals other
than those required under subpart (x), and (z) shall act diligently and promptly
thereafter in responding to additional requests and comments in connection
therewith and to pursue all such Governmental Approvals as promptly as possible.
The Parties acknowledge that this Agreement and the transactions contemplated
hereby are subject to the review and approval of the applicable Gaming
Authorities. Each of Seller and Purchaser shall have the right to consult with
the other on, in each case subject to applicable Laws relating to the exchange
of information (including antitrust Laws and Gaming Laws), all the information
relating to the other Person and any of its Affiliates that appears in any
filing made with, or written materials submitted to, any third Person or
Governmental Entity in connection with the transactions contemplated by this
Agreement. Without limiting the foregoing, each of Seller and Purchaser (the
“Notifying Party”) shall notify the other promptly of the receipt of comments or
requests from Governmental Entities relating to Governmental Approvals, and
shall supply the other with copies of all correspondence between the Notifying
Party or any of its representatives and Governmental Entities with respect to
Governmental Approvals; provided, however, that none of the MGM Entities, on the
one hand, and Purchaser, on the other hand, shall be required to supply the
other with copies of communications relating to the personal applications of
individual applicants (except for evidence of filing) or with any documents
which are the subject of a confidentiality agreement barring the same.
     (b) Each of Seller and Purchaser shall promptly notify the other Party upon
receiving any communication from any Governmental Entity whose consent or
approval is required for consummation of the transactions contemplated by this
Agreement that causes such Person to reasonably believe that there is a
reasonable likelihood that such consent or approval from such Governmental
Entity will not be obtained or that the receipt of any such consent or approval
will be materially delayed.
     (c) Each of Seller on the one hand, and Purchaser on the other hand, shall
use its respective Commercially Reasonable Efforts to take, or cause to be
taken, all actions reasonably necessary to (i) defend any lawsuits or other
legal proceedings challenging this Agreement or the

51



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated by this Agreement and (ii) prevent
the entry by any Governmental Entity of any Governmental Order challenging this
Agreement or the consummation of the transactions contemplated by this
Agreement, appealing as promptly as possible any such Governmental Order and
having any such Governmental Order vacated or reversed.
     (d) Notwithstanding the foregoing or any other provision of this Agreement,
neither Party, nor any of their respective Affiliates, shall have any obligation
or affirmative duty to sell, divest, hold separate or otherwise dispose of any
of its assets or properties, or agree to do any of the foregoing in the future,
in connection with seeking any Governmental Approval.
     Section 6.7 Performance.
     Each of the Parties shall perform all acts to be performed by it pursuant
to this Agreement and shall refrain from taking or omitting to take any action
that would violate or cause to remain unfilled its covenants, obligations or
agreements or breach its representations and warranties hereunder or render them
inaccurate in any material respect as of the date of this Agreement or the
Closing Date or that in any way would prevent or materially adversely affect the
consummation of the transactions contemplated by this Agreement. Each of the
Parties shall use its Commercially Reasonable Efforts (or a higher standard if a
higher standard is expressly contemplated hereby) to satisfy or cause to be
satisfied all of the conditions set forth in Section 7.1, and all the conditions
to the obligations of the other Parties/Party set forth in Section 7.2 and
Section 7.3, respectively.
     Section 6.8 Publicity.
     Seller and Purchaser shall agree on the form and content of any initial
press releases regarding the transactions contemplated by this Agreement and
thereafter shall consult with each other before issuing, provide each other the
opportunity to review and comment upon and use all Commercially Reasonable
Efforts to agree upon, any press release or other public statement with respect
to any of the transactions contemplated hereby and shall not issue directly or
indirectly any such press release or make directly or indirectly any such public
statement prior to such consultation and prior to considering in good faith any
such comments, except (a) as may be required by applicable Law or (b) in
connection with: (i) Parent complying with its obligations under the rules of
the New York Stock Exchange or the SEC, (ii) Purchaser pursuing any financing in
connection herewith, or (iii) the Parties complying with their respective
obligations under this Agreement. Nothing in this Section 6.8 shall be deemed to
limit, impede or prohibit Purchaser from exercising its rights under or
receiving the benefits of Section 6.11.
     Section 6.9 Intellectual Property — General.
     (a) Seller shall not, directly or indirectly, perform or fail to perform
any act whereby any Owned Intellectual Property material to the business of the
Company or any Assigned Intellectual Property material to the business of the
Company may lapse, become abandoned, or become unenforceable.

52



--------------------------------------------------------------------------------



 



     (b) During the period between the date of the Agreement and the Closing
(i) the Company shall not cease the Use of the Trademarks included in the Owned
Intellectual Property or fail to maintain the level of the quality of products
sold and services rendered under any such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date of this Agreement, and (ii) Company and its Affiliates shall take or
cause to be taken all steps necessary or appropriate to insure that licensees of
such Trademarks use such consistent standards of quality during the period
between the date of this Agreement and the Closing Date.
     (c) The Purchaser and, from and after the Closing, the Company, agree not
to claim any right, title or interest in, or interfere with Parent or its
Affiliates’ ownership or use of, any Used Intellectual Property, other than
Assigned Intellectual Property.
     (c) Upon Closing, Seller, on behalf of itself and its Affiliates, agrees
not to claim any right, title or interest in, or interfere with the Company’s
ownership or use of, any Owned Intellectual Property or Assigned Intellectual
Property.
     (d) With respect to any Software owned by Parent or Seller or any of their
Subsidiaries (other than the Company) that is Used Intellectual Property and not
excluded from the transactions contemplated hereby pursuant to Section 2.2,
Parent or Seller may elect to grant an irrevocable, perpetual, non-transferable
license on a non-exclusive basis in and to such Software (in the form that it
exists as of the Closing Date with no obligation to provide upgrades, updates,
or other alternations) to Purchaser or the Company (rather than to make an
assignment).
     Section 6.10 Intellectual Property — Post-Closing.
     (a) From and after the Closing, Parent and its Affiliates shall not
register or authorize others to Use or register Owned Intellectual Property,
Assigned Intellectual Property, and any other Intellectual Property that
constitutes an Infringement of Owned Intellectual Property or Assigned
Intellectual Property and shall not challenge Purchaser’s or any of its
Affiliates’ right to Use or register such Owned Intellectual Property or
Assigned Intellectual Property. Within thirty (30) days after the Closing,
Parent and its Affiliates shall cease Use in commerce of Owned Intellectual
Property and Assigned Intellectual Property. Notwithstanding the foregoing,
(i) the Parties agree that for a period of up to one hundred eighty (180) days
from the Closing Date, Parent and its Affiliates shall be entitled to continue
to use the Company’s Trademarks to the extent that any such Company Trademarks
exist or are contained as of the Closing Date on any promotional or advertising
materials used in the business of Parent or its Affiliates or required to be
used for any government or administrative filings; provided, however, that
Parent and its Affiliates shall use their respective Commercially Reasonable
Efforts to cease the Use of the Company’s Trademarks on the soonest possible
date and (ii) this Section 6.10 shall neither diminish nor broaden Parent’s and
its Affiliates’ fair use rights.
     (b) Following the Closing, Purchaser shall be responsible for all updates,
maintenance fees and related upgrades on all assigned license agreements for
third party Software.

53



--------------------------------------------------------------------------------



 



     (c) Within thirty (30) days after the Closing, the Company shall cease Use
of Parent’s and its Affiliates’ Trademarks (excluding the Company’s Trademarks)
or any other Trademarks substantially or confusingly similar thereto.
Notwithstanding the foregoing, (i) the Parties agree that for a period of up to
one hundred eighty (180) days from the Closing Date, the Company shall be
entitled to continue to use the Parent’s and its Affiliates’ Trademarks to the
extent that any such Trademarks exist or are contained as of the Closing Date on
any promotional or advertising materials used in the business of the Company;
provided, however, that the Company shall use its Commercially Reasonable
Efforts to cease the use of the Parent’s and its Affiliates’ Trademarks at the
soonest possible date.
     (d) At the Closing, Seller shall provide Purchaser with the Customer List
in its native format. Seller shall cause the Exclusive Customers to be deleted
from the Players Club database within fourteen (14) days following the Closing,
it being understood that Seller is under no obligation to cause the Shared
Customers to be deleted from the Players Club database.
     Section 6.11 Employees.
     (a) Upon execution of this Agreement, Purchaser shall be permitted to hold
joint meetings with all employees of the Company at such times as are mutually
acceptable to the Company and the Purchaser, and shall be permitted to provide
preliminary information relating to the transactions contemplated by this
Agreement, and thereafter Purchaser shall be entitled to conduct one-on-one
meetings with all employees of the Company at such times as Purchaser shall
reasonably request.
     (b) Effective as of the date immediately preceding the Closing Date, the
participation of the Company in all Plans sponsored by the Parent and its ERISA
Affiliates other than the Multiemployer Plan and the Hotel Employees and
Restaurant Employees International Union Welfare Fund shall terminate. With the
exception of the Company continuing as a contributing employer to the
Multiemployer Plan and the Hotel Employees and Restaurant Employees
International Union Welfare Fund, and the employment agreements listed in
Section 4.14(a) of the Seller Disclosure Schedule, Purchaser shall not assume
any Plans, nor become a plan sponsor or fiduciary of any such Plan as a result
of the transaction contemplated by this Agreement. Notwithstanding any provision
of this Agreement to the contrary, within thirty (30) days prior to the Closing
Date, the Company may terminate the MGM MIRAGE Deferred Compensation Plan II
(“DCP II”) and MGM MIRAGE Supplemental Executive Retirement Plan II (“SERP II”),
with respect to all of the Company’s participating Employees and, pursuant to
such termination, pay all vested account balances in DCP II and SERP II
attributable to the Company’s participating Employees.
     (c) Notwithstanding any provision of this Agreement to the contrary,
nothing in this Agreement shall give any employee of the Company the right to
continuing employment or alter the at-will employment status of any such
employee.
     (d) On and after the Closing Date, (i) Purchaser shall cause all employees
of the Company who are employed by the Purchaser or any of its Affiliates
(together, the “Purchaser Group”) on or after the Closing Date (the “Company
Employees”) to receive credit for all service with the Company and its
Affiliates prior to the Closing Date for purposes of eligibility

54



--------------------------------------------------------------------------------



 



and vesting (but not benefit accrual) under any and all employee benefit plans,
programs, policies and arrangements sponsored by the Purchaser and the Purchaser
Group (such plans, collectively the “New Plans”) to the extent coverage under
any such New Plan replaces coverage under a comparable Plan in which such
Company Employee participates immediately before or at any time after the
Closing Date (such plans, collectively, the “Old Plans”); and (ii) for purposes
of each New Plan providing medical, dental, pharmaceutical, vision and/or
disability benefits to Company Employees and their covered dependents, Purchaser
shall cause all pre-existing condition exclusions and actively-at-work
requirements of such New Plan to be waived for the Company Employees and their
covered dependents, and Purchaser shall cause any eligible expenses incurred by
such Company Employees and their covered dependents during the portion of any
plan year of the Old Plan which includes a date of participation by such Company
Employees or their covered dependents in the corresponding New Plan begins, to
be taken into account under such New Plan for purposes of satisfying applicable
deductible, coinsurance and maximum out-of-pocket requirements applicable to
such Company Employee and their covered dependents for such plan year as if such
amounts had been paid in accordance with such New Plan during the corresponding
plan year.
               Section 6.12 Transitional Services.
     Recognizing the existing operational interdependencies between the Company,
on the one hand, and Seller and its Affiliates, on the other hand, the Parties
agree that Purchaser, the Company and Seller shall enter into, and shall use
their respective best efforts to enter into, prior to or at the Closing Date, a
written agreement (the “Transitional Services Agreement”) evidencing the
arrangements set forth in Schedule 6.12. In the event that the parties do not
enter into the Transitional Services Agreement by the Closing Date, the Closing
will nonetheless occur and Schedule 6.12 shall serve as the agreement between
the Parties with respect to the matters set forth therein, together with such
other terms as are commercially reasonable and customary for similar
transactions.
               Section 6.13 Termination of Affiliate Contracts.
     Seller shall, and shall cause its Affiliates (other than the Company), on
the one hand, and the Company, on the other hand, to terminate the Affiliate
Contracts with effect as of the Closing (the “Termination of Affiliate
Contracts”). The Termination of Affiliate Contracts shall be without Liability
or Loss to the Company, including as to Liabilities or Losses remaining under
any Affiliate Contracts. For the avoidance of doubt, any Liability or Loss
incurred by Purchaser in connection with any Affiliate Contract shall not be
subject to the provisions of Section 8.2(c).
               Section 6.14 Termination Fee.
     (a) In the event that either: (X) the MGM Entities are entitled to
terminate this Agreement pursuant to Section 10.1(d) hereof, or (Y) (i) the
Closing has not occurred by the Outside Closing Date, and (ii) each of the
Closing conditions set forth in Section 7.1 have been satisfied or waived by
Purchaser or would have been satisfied but for Purchaser’s failure to use its
Commercially Reasonable Efforts (or a higher standard if a higher is expressly
contemplated hereby) to perform its respective obligations under this Agreement,
and (iii) each of the Closing conditions set forth in Section 7.3 have been
satisfied or waived by Purchaser or would have

55



--------------------------------------------------------------------------------



 



been satisfied but for Purchaser failing to use its Commercially Reasonable
Efforts (or a higher standard if a higher is expressly contemplated hereby) to
perform its respective obligations under this Agreement in accordance with the
terms and conditions hereof, and (iv) the MGM Entities are not otherwise in
breach or default hereunder, then in either such event (X) or (Y) the MGM
Entities shall have the right, as its sole and exclusive remedy, to give written
notice to Purchaser of their intention to terminate this Agreement if Purchaser
fails to close (or be prepared to close) the transactions contemplated by this
Agreement on or prior to the fifth Business Day following receipt of such
written notice and as promptly as practicable following termination (which shall
occur automatically on such fifth Business Day unless agreed to otherwise by the
Parties in writing) Purchaser shall pay, or cause to be paid, in same day funds
to Seller, the sum of Twenty Five Million Dollars ($25,000,000) (the “Seller
Termination Fee”). Only one Termination Fee shall be payable to Seller
regardless of the circumstances. In the event Seller receives payment of the
Termination Fee, Seller, and Seller on behalf of its Affiliates, agrees to
forego and not to pursue (or aid any other Person in pursuing) or assign any
allegation, claim, right or remedy, whether legal or equitable, including
specific performance, against, directly or indirectly, Purchaser or any of their
respective Affiliates, for Purchaser’s failure to consummate the transactions
contemplated by this Agreement. The obligation of Purchaser to pay the
Termination Fee pursuant to this Section 6.14(a) shall be guaranteed by
Purchaser Parent pursuant to the Purchaser Guaranty. Subject to the occurrence
of the matters set forth in subsections (X) or (Y)(i), (ii) and (iii) of the
first sentence of this Section 6.14(a), the Parties acknowledge and agree that
the MGM Entities would sustain substantial damages in the event the sale of the
Equity Interests to Purchaser as contemplated by this Agreement is not
consummated as a result of Purchaser’s failure to close, and Seller’s actual
damages in the event the sale of the Equity Interests to Purchaser as
contemplated by this Agreement is not consummated as a result of Purchaser’s
failure to close would be difficult or impractical to determine, and the
Termination Fee represents a reasonable estimate of the harm likely to be
suffered by Seller in the event the sale of the Equity Interests to Purchaser as
contemplated by this Agreement is not consummated as a result of Purchaser’s
failure to close.
     (b) In the event that either: (X)(i) the Closing has not occurred by the
Outside Closing Date; and (ii) each of the closing conditions set forth in
Section 7.1 have been satisfied or waived by Seller or would have been satisfied
but for the MGM Entities’ failure to use their Commercially Reasonable Efforts
(or a higher standard if a higher is expressly contemplated hereby) to perform
their respective obligations under this Agreement; and (iii) the Closing
conditions set forth in Section 7.2 have been satisfied or waived by Seller or
would have been satisfied but for Seller failing to use its Commercially
Reasonable Efforts (or a higher standard if a higher is expressly contemplated
hereby) to perform its obligations under this Agreement; and Purchaser is not
otherwise in default hereunder, or (Y) prior to the Outside Closing Date Seller
executes an agreement with any other Person (other than Purchaser) for the sale
or transfer of the Equity Interests or for substantially all of the Company’s
assets, or (Z) Purchaser is entitled to terminate this Agreement pursuant to
Section 10.1(c) hereof, then in any such event (X) or (Y) or (Z) the Purchaser
shall have, as its sole and exclusive remedy, the right to give written notice
to Seller of its intention to terminate this Agreement (and whether or not
Purchaser provides such notice with respect to clause (Y), Seller may terminate
this Agreement) and Seller shall pay, or cause to be paid, in same day funds to
Purchaser, the sum of Twenty Five Million Dollars ($25,000,000) (the “Purchaser
Termination Fee”). Only one Purchaser Termination Fee shall be payable to
Purchaser regardless of the circumstances. In the event Purchaser receives
payment

56



--------------------------------------------------------------------------------



 



of the Purchaser Termination Fee, Purchaser agrees, on its own behalf and on
behalf of its Affiliates, to forego and not to pursue (or aid any other Person
in pursuing) or assign any allegation, claim, right or remedy, whether legal or
equitable, including specific performance, against, directly or indirectly
Seller, any MGM entity or any of their respective Affiliates, for Seller’s
failure to consummate the transactions contemplated by this Agreement. Subject
to the occurrence of the matters set forth in subsections (X)(i), (ii), (iii) or
(Y) or (Z) of the first sentence of this Section 6.14(b), the Parties
acknowledge and agree that Purchaser would sustain substantial damages in the
event the sale of the Equity Interests to Purchaser as contemplated by this
Agreement is not consummated as a result of Seller’s failure to close, and
Purchaser’s actual damages in the event the sale of the Equity Interests to
Purchaser as contemplated by this Agreement is not consummated as a result of
Seller’s failure to close would be difficult or impractical to determine, and
the Purchaser Termination Fee represents a reasonable estimate of the harm
likely to be suffered by Purchaser in the event the sale of the Equity Interests
to Purchaser as contemplated by this Agreement is not consummated as a result of
Seller’s failure to close.
               Section 6.15 Capital Expenditures.
     The Company shall (a) undertake and complete any and all capital
expenditures required to meet an emergency (it being understood and agreed that
Seller shall promptly notify Purchaser of any such emergency and the emergency
expenditures and other actions taken in response thereto), and (b) undertake and
continue in the Ordinary Course of Business and consistent with past practice
any and all capital expenditures necessary or appropriate to maintain its
respective assets and properties.
               Section 6.16 Release of Guaranties.
     Seller shall, and shall cause its Affiliates, to enter into one or more
Contracts to release (as of the Closing Date) the Company from all guaranty,
credit enhancement, credit support, keep well obligations or similar
arrangements to or for the benefit of, or on behalf of, Parent and/or its
Affiliates (other than the Company) (collectively, the “Release of Guaranties”).
Seller acknowledges and agrees that all Liability or Loss associated with the
Release of Guaranties shall be borne exclusively by Seller, and the Seller
Indemnifying Parties shall, jointly and severally, defend and indemnify the
Purchaser Indemnified Parties in respect of, and hold each of them harmless from
and against, any and all Losses suffered, incurred or sustained by any of them
or to which any of them becomes subject, resulting from, arising out or, or
relating to the Release of Guaranties. For the avoidance of doubt, any Liability
or Loss incurred by Purchaser in connection with any Release of Guaranties shall
not be subject to the provisions of Section 8.2(c).
               Section 6.17 Further Assurances and Actions.
     Subject to the terms and conditions herein, each of the Parties agrees to
use its Commercially Reasonable Efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable Laws and regulations to
consummate and make effective the transactions contemplated by this Agreement,
including, without limitation, using their respective Commercially Reasonable

57



--------------------------------------------------------------------------------



 



Efforts to obtain all licenses, permits, consents, approvals, authorizations,
qualifications and orders of Governmental Authorities as are necessary for
consummation of the transactions contemplated by this Agreement, and to fulfill
all conditions precedent applicable to such Party pursuant to this Agreement. In
case at any time after the date of this Agreement and from time to time any
further action is necessary to carry out the purposes of this Agreement and to
vest Purchaser with valid and legal title, to the Equity Interests and all
properties and assets of the Company, each free and clear of all Encumbrances
and, other than with respect to the Real Property, Permitted Exceptions,
including to execute, deliver and file all such further documents including the
termination of financing statements, the directors, officers and employees of
the Parties or their Affiliates shall take or cause to be taken all such
necessary or appropriate action in accordance with and subject to the terms of
this Agreement and Seller shall bear the cost of any such necessary or
appropriate action; provided that if such action is necessary or appropriate due
to events or circumstances particular to Purchaser, Purchaser shall bear the
cost of such action.
               Section 6.18 FCC Approvals.
     Seller and Purchaser will, as applicable, not later than thirty (30) days
after the execution of this Agreement by the Parties, execute and file FCC
applications to seek any required consent of the FCC for any licenses possessed
by the Company in connection with the operation of the business of the Company.
The Parties agree to use their respective Commercially Reasonable Efforts to
cooperate with any requests for information, filing of forms, communications
with the FCC or other actions that are reasonably necessary in order to obtain
FCC approval. If any required FCC approvals are not obtained on or before the
Closing Date and no special temporary authority has been granted by the FCC that
allows Purchaser to operate under the FCC licensees or the FCC application has
not been granted, then the Closing shall nevertheless occur as scheduled and
with no reduction in the Final Purchase Price, and the Parties will comply with
any applicable requirements of the FCC or applicable Law. Purchaser agrees that
it will not use or operate any equipment which is the subject of any FCC
licenses, approvals or applications after the Closing in violation of any
requirements of the FCC or any applicable Law.
               Section 6.19 No Control.
     Purchaser understands and agrees that, except as expressly permitted by the
terms of this Agreement, prior to Closing Purchaser shall not, and shall not
attempt to, directly or indirectly control, supervise, direct or interfere with,
any of the Company, and until the Closing, the operations of the Company are the
sole responsibility of and under the complete control of Seller.
               Section 6.20 Liability for Non-Compliance with WARN Act.
     Seller assumes, and shall indemnify Purchaser from and against, any and all
claims or Liabilities arising out of Seller’s or the Company’s conduct from the
date hereof until the Closing Date resulting in a failure to comply with the
WARN Act.

58



--------------------------------------------------------------------------------



 



               Section 6.21 HSR Filing Fee.
          All filing fees pursuant to the pre-merger notifications under the HSR
Act shall be borne equally by the Purchaser and the Seller.
               Section 6.22 Records Retention.
     (a) Seller shall (i) retain the books and records (including personnel
files) of Seller which relate to the Company and its operations prior to the
Closing in accordance with the Parent’s retention policy for its Affiliates, and
(ii) upon reasonable notice, afford the officers, employees and authorized
agents and representatives of Purchaser and the Company reasonable access
(including the right to make, at Purchaser’s expense, photocopies) during normal
business hours, to such books and records.
     (b) Purchaser shall (i) retain the books and records (including personnel
files) of the Company and its operations prior to the Closing in accordance with
the Purchaser’s retention policy, and (ii) upon reasonable notice, afford the
officers, employees and authorized agents and representatives of Seller
reasonable access (including the right to make, at Seller’s expense,
photocopies) during normal business hours, to such books and records.
     Section 6.23 Existing Parcel; Subdivision; Conveyance of Treasure Island
Property; Reciprocal Easements.
     (a) Existing Parcel. The Parties agree that they desire for the Company to
own fee simple absolute title, at the Closing, to the Treasure Island Property,
which shall consist of all of the Real Estate that is subject to the Ground
Lease, together with certain additional real property. The Parties acknowledge
that the Treasure Island Property (i) is not currently owned by the Company,
(ii) is currently owned by Seller, (iii) is not currently a separate legal
parcel, and (iv) is currently a portion of a larger legal parcel (collectively,
including all land, and all interests in buildings, structures, improvements and
fixtures located thereon and all easements and other rights and interests
appurtenant thereto, the “Existing Parcel”) that includes (w) the Treasure
Island Property, (x) certain real property underlying The Mirage Resort (which
is not a part of the transactions contemplated hereby), (y) certain real
property underlying a parking garage that is currently used by both the Company
and Seller for the valet parking of cars (the “Joint Valet Garage”), and
(z) certain additional real property, some of which is jointly used by the
Company and Seller in certain respects. The Parties further acknowledge that the
certain existing employee parking garage (“Joint Employee Garage”) located
southeast of the intersection of Industrial Road and Spring Mountain Boulevard
is jointly used by the Company and Seller for the parking of employee cars and
is currently located on a separate legal parcel with assessor’s parcel number
162-17-603-003 (collectively, including all land, and all interests in
buildings, structures, improvements and fixtures located thereon and all
easements and other rights and interests appurtenant thereto, the “Joint
Employee Garage Parcel”).
     (b) Subdivision. Seller agrees, commencing immediately upon execution of
this Agreement, at Seller’s sole cost and expense, to cause, and to use best
efforts to cause, the Existing Parcel to be subdivided through a commercial
subdivision process to be completed, as soon as reasonably practicable, in
accordance with Chapter 278 of NRS (collectively, the

59



--------------------------------------------------------------------------------



 



“Subdivision”), under which the Existing Parcel will be divided so that there
will be two separate parcels that encompass the Treasure Island hotel and casino
and related improvements, which parcels will collectively total no less than
eighteen (18) acres (such parcels, collectively, including all land, and all
interests in buildings, structures, improvements and fixtures located thereon
and all easements and other rights and interests appurtenant thereto, the
“Treasure Island Property”), and there are two or more parcels that encompass
the remainder of the Existing Parcel (collectively, the “Mirage Property”) a
portion of which will be subdivided so that the Joint Valet Garage will be
located on its own separate legal parcel (such parcel, including all land, and
all interests in buildings, structures, improvements and fixtures located
thereon and all easements and other rights and interests appurtenant thereto,
the “Joint Valet Parcel”). The Parties hereby agree on the size and contours of
the two separate legal parcels that will make up the Treasure Island Property,
and on the size and contours of the separate legal parcel that will constitute
the Joint Valet Parcel, in each case as more particularly set forth on
Schedule 6.23(b). Seller shall not modify or revise the size or contours of any
of the separate legal parcels depicted on Schedule 6.23(a), in connection with
the Subdivision or otherwise, without Purchaser’s prior written consent which
shall not be unreasonably withheld. Seller shall provide Purchaser with regular
updates regarding the status of Seller’s efforts to complete the Subdivision,
and shall not agree to the imposition of any material conditions imposed in
connection with the Subdivision without Purchaser’s prior written consent, which
shall not be unreasonably withheld. Purchaser shall be entitled to direct
Seller’s activities with respect to the Subdivision, and if Purchaser so elects,
Seller shall provide to Purchaser a power of attorney granting to Purchaser the
right to execute documents on Seller’s behalf, in furtherance of the
Subdivision, as determined by Purchaser to be appropriate. In connection with
the Subdivision, Seller shall comply with all applicable Laws and with all
requirements imposed pursuant to the Permitted Exceptions.
     (c) Conveyance of Treasure Island Property. Promptly following the
completion of the Subdivision, Seller shall convey all of Seller’s right, title
and interest in the Treasure Island Property to the Company pursuant to a grant,
bargain and sale deed (the “Deed”), the form of which shall be approved by
Purchaser in its reasonable discretion. In connection with such conveyance,
Seller shall deliver a bill of sale for transfer of the Improvements to the
Company, in a form reasonably approved by Purchaser, the REA (if the REA has
been mutually agreed upon) or, if the REA has not been mutually agreed upon, a
memorandum of the REA Term Sheet shall be executed and recorded, and Seller
shall cooperate with Purchaser, who shall arrange (at Purchaser’s option) for
the issuance of an ALTA owner’s policy (Form 2006) of title insurance, subject
only to Permitted Exceptions (the “Owner’s Title Policy”), effective as of the
date on which the Deed, and the REA or the memorandum of the REA Term Sheet, are
recorded in the official records of Clark County, Nevada (“Official Records”),
which date shall be subsequent to the Subdivision but otherwise as determined by
Purchaser, insuring the Company’s ownership interest in the Treasure Island
Property and Company’s rights under the REA or the memorandum of the REA Term
Sheet, as applicable, in an amount to be reasonably determined by Purchaser. The
form of the Owner’s Title Policy shall be determined by Purchaser in its sole
discretion, and the Owner’s Title Policy shall include such endorsements as
Purchaser determines in its sole discretion to be appropriate. The costs of the
Owner’s Title Policy shall be allocated between Seller and Purchaser in the
following manner: Seller shall pay an amount equal to the CLTA portion of the
premium for the Owner’s Title Policy, and Purchaser shall pay for the remainder
of the costs of the premium and for the costs of any endorsements that

60



--------------------------------------------------------------------------------



 



Purchaser elects to include as part of the Owner’s Title Policy, including costs
of a non-imputation endorsement (the “Non-Imputation Endorsement”), in a form to
be reasonably approved by Purchaser, to be issued effective as of the Closing,
at Purchaser’s option. Seller shall reasonably cooperate with Purchaser and the
title company respecting the Non-Imputation Endorsement and all other aspects of
the issuance of the Owner’s Title Policy, including without limitation by
executing affidavits or declarations that are customary as of the date of this
Agreement and reasonably required by the title company in connection with the
issuance of the Owner’s Title Policy (including the Non-Imputation Endorsement).
It is the understanding of the Parties that such conveyance shall not trigger
any Transfer Taxes in connection therewith.
     (d) Reciprocal Easements. The Parties acknowledge and agree that the
Treasure Island Property and the adjoining real property owned by Seller
currently have certain shared uses (the “Shared Uses”), including without
limitation certain shared uses related to the Joint Valet Garage and the Joint
Employee Garage. The Parties further acknowledge and agree that it will be
mutually beneficial for the existing Shared Uses to continue following the
Subdivision, conveyance of the Treasure Island Property to the Company, and the
Closing. To provide legal rights respecting the Shared Uses following the
Closing, the Parties desire to enter into a reciprocal easement agreement
(“REA”) to provide for the granting of certain reciprocal easements and to
address certain related matters. The Parties hereby agree that they will each
exercise their best efforts to negotiate and finalize, as soon as reasonably
practicable, a mutually-agreeable REA that will set forth terms and conditions
under which the Shared Uses will be memorialized under that REA between the
Company and the Seller that shall run with the land and be binding on successor
owners of the Treasure Island Property, the Joint Valet Parcel, the Joint
Employee Real Property and the Mirage Property. The final REA will be negotiated
between Seller and Purchaser and approved by each in its reasonable discretion,
executed by Seller and the Company, and shall be consistent with the binding REA
term sheet attached hereto and incorporated herein as Exhibit C (the “REA Term
Sheet”). The final REA shall be recorded in the Official Records prior to or at
Closing and concurrently with recordation of the Deed (or concurrently with the
commencement of the Replacement Ground Lease if applicable), provided that in
the event the final REA has not been mutually agreed upon on the Closing Date,
the Parties agree that each Party shall be authorized at such time to record a
memorandum of agreement, attaching thereto the REA Term Sheet, in the Official
Records, and the Parties shall thereafter continue to exercise Commercially
Reasonable Efforts to reach agreement on the final REA, which shall be recorded
once such agreement is reached. The provisions of this Section 6.23 shall
survive the Closing.
               Section 6.24 Consents and Estoppel Certificates.
     Each of the MGM Parties shall use its Commercially Reasonable Efforts to,
at its expense, obtain prior to the Closing all consents, other than
Governmental Approvals that are governed by Section 6.6, necessary to the
consummation of the transactions contemplated by this Agreement, including such
other non-governmental consents as Purchaser or its counsel shall reasonably
determined to be necessary, including any required consents to the assignment of
the Material Contracts. All such consents shall be in writing, and executed
counterparts thereof shall be delivered to Purchaser and its counsel promptly
after receipt thereof by any of the MGM Parties, but in no event later than
immediately prior to the Closing. Without limitation of the foregoing, each of
the MGM Parties shall use Commercially Reasonable Efforts to obtain from

61



--------------------------------------------------------------------------------



 



each tenant under each of the Tenant Leases, prior to Closing, an estoppel
certificate with respect to each Tenant Lease in form and substance reasonably
approved by Purchaser.
               Section 6.25 Mystère.
     So long as Seller or any of its Affiliates has an exclusivity agreement
with respect to Cirque du Soleil, Seller agrees that it shall, and shall cause
its Affiliates to, use all best efforts to permit the Cirque du Soleil show
Mystère (including any extensions of such show) to be performed at the Company’s
premises on an exclusive basis, including granting any waiver under any such
exclusivity agreement required in connection therewith.
               Section 6.26 No Acquisition Solicitation.
     (a) From and after the date of this Agreement, neither Parent nor any of
its Affiliates shall, directly or indirectly, through any director, officer,
manager, employee, stockholder, member, financial advisor, representative or
agent of such Person (i) solicit or initiate (including by way of furnishing
information or advice) or take any other action to solicit or initiate any
inquiries, discussions, proposals or negotiations that constitute, or are
intended to lead to, a proposal or offer for a merger, consolidation, business
combination, sale of assets or properties, sale of shares of capital stock or
any other equity interests (including by way of a tender or exchange offer) or
similar transaction to dispose of the Company, other than the transactions
contemplated by this Agreement (an “Acquisition Proposal”), or (ii) continue any
prior discussions or negotiations with any Person (or group of Persons) other
than the Purchaser and its advisors concerning any Acquisition Proposal. In the
event that Parent or any of its Affiliates receives or has knowledge of an
Acquisition Proposal, the Person receiving or who has knowledge of such
Acquisition Proposal shall promptly notify Purchaser (x) that an Acquisition
Proposal has occurred, (y) whether negotiations are occurring with respect
thereto, and (z) the ultimate result of any negotiation relating to such
Acquisition Proposal.
     (b) Notwithstanding the foregoing, the term “Acquisition Proposal” shall
expressly exclude any transaction or proposed transaction that includes both the
Company and other assets of the Parent or its Affiliates (other than the
Company) with a value equal to or greater than the value of the Company
(collectively, an “Exempt Acquisition Proposal”); provided that any transaction
or proposed transaction that principally involves only the Treasure Island Hotel
and Casino and the Mirage Resort and Casino shall not be deemed an “Exempt
Acquisition Proposal”. Purchaser acknowledges that Parent and its Affiliates may
directly or indirectly (i) solicit or initiate a merger, consolidation, business
combination, sale of assets or other disposition of the Company, so long as the
disposition is for an Exempt Acquisition Proposal and (ii) continue any prior
discussions or negotiations with any Person (or group of Persons) for an Exempt
Acquisition Proposal; provided that, in the case of a bona fide Exempt
Acquisition Proposal principally involving the Treasure Island Hotel and Casino
and the Mirage Resort and Casino, the Person receiving or who has knowledge of
such Exempt Acquisition Proposal shall promptly notify Purchaser (x) that an
Exempt Acquisition Proposal has occurred, (y) whether negotiations are occurring
with respect thereto, and (z) the ultimate result of any negotiations relating
to such Exempt Acquisition Proposal.

62



--------------------------------------------------------------------------------



 



               Section 6.27 Conversion.
     Prior to the Closing and subsequent to obtaining all approvals required by
Gaming Authorities for the Conversion (as hereinafter defined), Seller shall
cause the Company to convert into a Nevada limited liability company through the
filing of articles of organization with a statement of conversion for the
Company with the Nevada Secretary of State (the “Conversion”). Seller shall
provide notice to Purchaser at least five (5) Business Days’ prior to
effectuating the Conversion, and all required documentation relating to the
Conversion and the organizational documents of the Company (including, without
limitation, the articles of organization and operating agreement) shall be
subject to the approval of Purchaser prior to the filing or finalization
thereof, as the case may be. Following the Conversion, all references herein to
the “Company” shall mean the Company as a Nevada limited liability company,
mutatis mutandis. Seller shall cause the Company to qualify as an entity that is
disregarded as an entity separate from its sole member for federal and all
relevant state income Tax purposes at all times from and after the time of the
Conversion and to and through the Closing, and neither Seller, the Company nor
any Affiliate shall make any election or take any position inconsistent with the
foregoing.
               Section 6.28 Non-Solicitation of Exclusive Customers.
     From and after the date hereof until the second anniversary of the Closing
Date, neither Parent nor any of its Affiliates shall intentionally engage in any
targeted solicitation of any of the Exclusive Customers (determined as of the
date hereof); provided, however, that the foregoing shall not prohibit Parent or
any of its Affiliates from engaging in any general advertising or other indirect
method of soliciting customers that does not target any Exclusive Customers or
which is otherwise not intended to circumvent the foregoing provision. On the
Closing Date, Seller shall deliver to Purchaser a list of the Exclusive
Customers as of the Closing Date. For the avoidance of doubt, prior to the
Closing, any promotion, offer or solicitation that includes some or all of the
Exclusive Customers shall not constitute a violation of this Section 6.28 if it
also includes similar classes of customers of Affiliates of Parent.
               Section 6.29 Non-Solicitation of Employees
     Except as set forth on Section 6.29 of the Seller Disclosure Schedule, from
and after the date of this Agreement until the second anniversary of the Closing
Date, neither Parent nor any of its Affiliates shall solicit or induce, or
attempt to solicit or induce, any employee of, or independent contractor
exclusive to, the Company to leave the Company for any reason whatsoever, or in
any other manner interfere with the business relationship between the Company
and any employee or independent contractor of the Company. Notwithstanding
anything to the contrary, Parent and its Affiliates may conduct general searches
for employees or independent contractors by use of advertisements or the media
that are not targeted at the employees or independent contractors of the
Company.
               Section 6.30 Water Rights.
     Seller, and/or one of its Affiliates, Atlandia Design and Furnishings Inc.
(“Atlandia”), is the owner of water rights certificated by the State Engineer of
Nevada, as Certificate 14785

63



--------------------------------------------------------------------------------



 



(Permit 56635), Certificate 14786 (Permit 56636), Certificate 14787 (Permit
56639), Certificate 14788 (Permit 56640) and Certificate 14789 (Permit 56642),
which authorize the annual appropriation of groundwater within the shallow
aquifer underlying the Real Property, the Mirage Property, the Shared Valet
Parcel and the Shared Employee Garage Parcel. Seller’s and/or Atlandia’s rights
in these certificates, together with the attendant rights, powers and privileges
pertaining thereto, are hereafter referred to as the “Certificated Water
Rights.” On and subject to the terms and conditions of this Agreement, Purchaser
agrees to purchase from Seller and/or Atlandia, and Seller agrees to sell (and
to cause Atlandia to sell) to Purchaser, all of Seller’s and/or Atlandia’s
right, title and interest in and to the Certificated Water Rights. At the
Closing, the Certificated Water Rights shall be transferred and otherwise
conveyed to Purchaser free and clear of all Encumbrances.
     Section 6.31 Post-Closing Subdivision, Conveyance of Treasure Island
Property, Recordation of Reciprocal Easements.
     (a) Post-Closing Subdivision. If the condition set forth in Section 7.3(f)
is satisfied pursuant to the Pre-Subdivision Closing Conditions, then from and
after the Closing, the MGM Entities shall cause, and shall use best efforts to
cause, as soon as possible, at Seller’s sole cost and expense, the Subdivision
and the creation of the Treasure Island Property as two (2) separate legal
parcels, and of the Joint Valet Parcel as a third (3rd) separate legal parcel
pursuant to Nevada Revised Statutes Chapter 278, all in accordance with the size
and contours set forth on Schedule 6.23(b). Seller’s efforts to cause the
Subdivision shall be in accordance with the efforts of Seller required prior to
Closing, as set forth in Section 6.23(b). Without limitation of the foregoing,
Purchaser shall be entitled to direct Seller’s activities with respect to the
Subdivision, and if Purchaser so elects, Seller shall provide to Purchaser a
power of attorney granting to Purchaser the right to execute documents on
Seller’s behalf, in furtherance of the Subdivision, as determined by Purchaser
to be appropriate.
     (b) Post-Closing Conveyance of Treasure Island Property. If the condition
set forth in Section 7.3(f) is satisfied pursuant to the Pre-Subdivision Closing
Conditions, following the completion of the Subdivision, pursuant to
documentation reasonably acceptable to Purchaser, Seller shall convey all of
Seller’s right, title and interest in the Treasure Island Property to a
newly-formed single-member Nevada limited liability company wholly-owned by
Seller (“Newco”) pursuant to a Deed, the form of which shall be approved by
Purchaser in its reasonable discretion. Immediately following such conveyance,
pursuant to documentation reasonably acceptable to Purchaser, Seller shall
transfer to the Company or its designee one hundred percent (100%) of the
member’s interests in Newco, Seller shall deliver a bill of sale for transfer of
the Improvements to Newco, in a form reasonably approved by Purchaser, the REA
(if the REA has been mutually agreed upon) or, if the REA has not been mutually
agreed upon, the REA Term Sheet shall be executed and recorded, and Seller shall
arrange for the issuance of an Owner’s Title Policy, effective as of the date on
which the Deed is recorded in the Official Records, insuring Newco’s ownership
interest in the Treasure Island Property and the REA or the REA Term Sheet, as
applicable, in an amount to be reasonably determined by Purchaser. The form of
the Owner’s Title Policy shall be approved by Purchaser in its reasonable
discretion, and the Owner’s Title Policy shall include such endorsements as
Purchaser determines in its sole discretion to be appropriate. The costs of the
Owner’s Title Policy, and the parties obligations respecting the Owner’s Title
Policy, shall be allocated between Seller and Purchaser in

64



--------------------------------------------------------------------------------



 



accordance with the provisions of Section 6.23(c). It is the understanding of
the Parties that the conveyance of the Treasure Island Property to Newco, and
the conveyance of the ownership interest in Newco from Seller to the Company (or
the Company’s designee), shall not trigger any Transfer Taxes in connection
therewith.
     (c) Survival. The provisions of this Section 6.31 shall survive the
Closing.
               Section 6.32 Certain Pre-Closing Insured Losses
     In the event that (i) the Company experiences a loss with respect to an
asset that is not a Current Asset, (ii) such asset loss is covered by an
insurance policy of the Parent or its Affiliates relating to the Company,
(iii) the Company replaces such asset or otherwise fully repairs such loss, and
(iv) the Company has rights to insurance proceeds therefrom (“Insurance
Rights”), and such right is not recorded as a Current Asset as of the Closing
Date, then the Parties agree and acknowledge that the Company shall assign such
Insurance Rights to Seller. In addition, Purchaser agrees and acknowledges that
it shall not have any rights to insurance proceeds that are payable to the
Company following the Closing Date to compensate the Company for business
interruptions prior to the Closing Date; provided, that, such right to payment
is not recorded as a Current Asset as of the Closing Date. Any such insurance
payments shall belong to Seller or Parent, and if for any reason any such
insurance payment is delivered or paid to the Company, the Company shall remit
such payment to Seller.
ARTICLE VII
CONDITIONS TO CLOSING
     Section 7.1 Conditions of the Parties’ Obligations to Effect the Closing.
     The respective obligations of the Parties to this Agreement to effect the
Closing shall be subject to the satisfaction or waiver by each of the Parties
prior to the Closing of the following conditions:
     (a) No Injunctions. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any Governmental Order or Law that is in effect
and that has the effect of making the Closing illegal or otherwise prohibiting
consummation of the transactions contemplated by this Agreement and the Closing.
     (b) HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act and the antitrust or competition Laws of any other
applicable jurisdiction shall have expired or been terminated.
     (c) Governmental Approvals. (i) The MGM Entities and Purchaser shall have
obtained all material Governmental Approvals required to consummate the Closing
(including under Gaming Laws), all of which are set forth on Schedule 7.1(c)
attached hereto, and (ii) all Governmental Approvals required for the Company,
immediately after giving effect to the Closing, to operate the business of the
Company in substantially the same manner as conducted

65



--------------------------------------------------------------------------------



 



on the date hereof (except, with respect to this clause (ii), such Governmental
Approvals, the failure of which to obtain would not, individually or in the
aggregate, have a Material Adverse Effect) shall have been obtained, and, in
each case of clause (i) and (ii), all such approvals shall remain in full force
and effect and all statutory waiting periods in respect thereof shall have
expired.
     Section 7.2 Additional Conditions to Obligation of the MGM Entities to
Effect the Closing.
     The obligation of Seller to effect the Closing is subject to the
satisfaction of each of the following conditions prior to or concurrent with the
Closing, any of which may be waived in writing exclusively by Seller:
     (a) Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement that are not qualified by materiality
shall be true and correct in all material respects, and the representations and
warranties of Purchaser that are qualified by materiality shall be true and
correct in accordance with their express terms, when made and at and as of the
Closing Date, with the same force and effect as if made as of the Closing Date,
other than such representations and warranties as are made as of another date,
which shall be true and correct as of such date, if earlier than the Closing
Date.
     (b) Performance of Obligation of Purchaser. Purchaser shall have performed
in all material respects all obligations required to be performed by Purchaser
under this Agreement on or prior to the Closing Date.
     (c) Officer’s Certificate. Seller shall have received a certificate dated
the Closing Date duly executed by an officer of Purchaser to the effect of
Section 7.2(a) and Section 7.2(b).
     (d) Deliveries at Closing. Purchaser shall have delivered all of the
documents required under Section 3.2 of this Agreement.
     Section 7.3 Additional Conditions to Obligation of Purchaser to Effect the
Closing.
     The obligation of Purchaser to effect the Closing is subject to the
satisfaction of each of the following conditions prior to or concurrent with the
Closing, any of which may be waived in writing exclusively by Purchaser:
     (a) Representations and Warranties. The representations and warranties of
Seller contained in this Agreement shall have been true and correct when made
and shall be true and correct as of the Closing Date, with the same force and
effect as if made as of the Closing Date, other than such representations and
warranties as are made as of another date, which shall be true and correct as of
such date, if earlier than the Closing Date; provided that, this condition shall
be deemed to not be satisfied solely for purposes of the Closing if the
aggregate adverse economic effect of breaches or violations of such
representations and warranties as of the Closing Date has a Material Adverse
Effect.

66



--------------------------------------------------------------------------------



 



     (b) Performance of Obligations of Seller and Company. Each of Seller and
Company shall have performed in all material respects all obligations required
to be performed by it under this Agreement on or prior to the Closing Date.
     (c) Officer’s Certificate. Purchaser shall have received a certificate
dated the Closing Date duly executed by an officer of Seller to the effect of
Section 7.3(a) and Section 7.3(b).
     (d) Release of Guaranties. The Release of Guaranties shall have been, or
shall be simultaneously, completed with the Closing.
     (e) Deliveries at Closing. Seller shall have delivered all of the documents
required under Section 3.2 of this Agreement.
     (f) Subdivision Closing Conditions; Pre-Subdivision Closing Conditions. One
of the following shall have occurred:
          (i) at or prior to Closing, the Treasure Island Property shall be two
separate legal parcels that have been subdivided in compliance with Chapter 278
of the NRS and that is owned in fee title by the Company, the REA (if the REA
has been mutually agreed upon) or, if the REA has not been mutually agreed upon,
the REA Term Sheet shall have been executed and recorded in the Official
Records, the Company shall have been issued the Owner’s Title Policy effective
as of the date of recordation of the Deed and the REA or the REA Term Sheet, as
applicable, in the Official Records, and the Non-Imputation Endorsement shall be
issued as of the Closing Date (collectively, the “Subdivision Closing
Conditions”); or
          (ii) each of the following shall be true: (1) it is on or after
June 15, 2009, (2) the Subdivision Closing Conditions shall not have been
satisfied; (3) Seller shall have, continuously and diligently, from the date of
this Agreement, exercised its best efforts to cause the Subdivision Closing
Conditions to be satisfied; (4) all of the conditions to Purchaser’s and
Seller’s respective obligations to effect the Closing, other than the
Subdivision Closing Conditions, shall have been satisfied; and (5) the Parties
shall have executed the Replacement Ground Lease, effective as of the Closing,
subject to any modifications requested by a lender under financing secured
against Company’s interest as tenant under the Replacement Ground Lease, which
modifications shall be approved by Seller provided that they are submitted by
Purchaser in good faith, and shall have executed and notarized the Lease
Memorandum (collectively, the “Pre-Subdivision Closing Conditions”).
ARTICLE VIII
INDEMNIFICATION; REMEDIES
               Section 8.1 Survival; Right to Indemnification Not Affected by
Knowledge.
     (a) Subject to Section 9.10, all representations and warranties contained
in this Agreement shall terminate one year after the Closing Date; provided that
the representations and warranties contained in Section 4.1 (Organization
Qualification), Section 4.2 (Ownership of Equity Interests), Section 4.3(a)
(Authority), Section 4.13 (Environmental Matters), 4.14

67



--------------------------------------------------------------------------------



 



(Employee Benefit Plans), Section 4.21 (Brokers) and Section 4.28 (Nevada
Takeover Statutes), Section 5.1 (Organization of Purchaser), Section 5.2
(Ownership), Section 5.3(a) (Authority), and Section 5.4 (Brokers) shall survive
the Closing and terminate only upon the expiration of the applicable statute of
limitations, if any; provided further, that the representations and warranties
contained in Section 4.2 (Ownership of Equity Interests)shall survive the
Closing indefinitely. Notwithstanding anything in this Agreement to the
contrary, nothing in this Section 8.1(a) shall limit any covenant, obligation or
agreement of the Parties which by its terms contemplates performance after the
Closing.
     (b) The right of the Purchaser Indemnified Parties, on the one hand, and
the Seller Indemnified Parties, on the other hand, to indemnification, shall not
be affected by any investigation conducted, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any of the representations, warranties,
covenants, obligations or agreements set forth in this Agreement. The waiver of
any condition based on the accuracy of any representation or warranty set forth
in this Agreement, or on the performance of or compliance with any covenant,
obligation or agreement set forth in this Agreement, shall not affect the right
to indemnification or other remedy based on such representations, warranties,
covenants, obligations and agreements.
     (c) Notwithstanding anything in this Agreement to the contrary, if the
Closing occurs each of the Seller Indemnified Parties hereby waives any right to
indemnification, contribution, reimbursement, set-off or other rights to
recovery that it might otherwise have against the Company with respect to
representations, warranties, covenants, obligations and agreements made by any
of the MGM Entities contained in this Agreement.
               Section 8.2 Indemnification.
     (a) Provided the Closing occurs, and subject to Section 8.2(c) of this
Agreement, the Seller Indemnifying Parties shall, jointly and severally, defend
and indemnify the Purchaser Indemnified Parties in respect of, and hold each of
them harmless from and against, any and all Losses suffered, incurred or
sustained by any of them or to which any of them becomes subject, resulting
from, arising out of, or relating to (i) any breach of or inaccuracy in any
representation or warranty of any of the MGM Entities contained in this
Agreement, (ii) nonfulfillment of or failure to perform any covenant, obligation
or agreement on the part of any of the MGM Entities contained in this Agreement,
or (iii) any Liability paid, payable or asserted against any Purchaser
Indemnified Person or to which any Purchaser Indemnified Person may become
subject resulting from, arising out of, or relating to the dispute with Prairie
Island Indian Community with respect to the use of the “Treasure Island”
trademark.
     (b) Provided the Closing occurs, and subject to Section 8.2(d) of this
Agreement, the Purchaser Indemnifying Parties shall defend and indemnify the
Seller Indemnified Parties in respect of, and hold each of them harmless from
and against, any and all Losses suffered, incurred or sustained by any of them
or to which any of them becomes subject, resulting from, arising out of, or
relating to (i) any breach of or inaccuracy in any representation or warranty of
Purchaser contained in this Agreement or (ii) nonfulfillment of or failure to
perform any covenant, obligation or agreement on the part of Purchaser contained
in this Agreement.

68



--------------------------------------------------------------------------------



 



     (c) Notwithstanding anything to the contrary contained in this Agreement,
no amounts of indemnity shall be payable to the Purchaser Indemnified Parties as
a result of any claim in respect of a Loss arising under Section 8.2(a)(i):
     (i) unless and until the aggregate amount of Losses incurred by the
Purchaser Indemnified Parties pursuant to Section 8.2(a)(i) exceeds Three
Million Eight Hundred Seventy Five Thousand Dollars ($3,875,000), in which event
the Purchaser Indemnified Parties shall be entitled to claim indemnity for the
full amount of such Losses in excess of Three Million Eight Hundred Seventy Five
Thousand Dollars ($3,875,000) and
     (ii) in excess of Fifty Million Dollars ($50,000,000);
provided that nothing in this Section 8.2(c) shall limit Seller’s liability for
Losses with respect to, arising out of, relating to or resulting from (A) any
fraud or intentional misrepresentation by an MGM Entity, or (B) any breach of
Section 4.1 (Organizational Qualifications), Section 4.2 (Ownership of Equity
Interests), Section 4.3(a) (Authority), Section 4.13 (Environmental Matters),
4.14 (Employee Benefit Plans), Section 4.21 (Brokers) or Section 4.25 (Nevada
Takeover Statutes), by an MGM Entity; provided, further, the Seller Indemnifying
Parties shall not be required to pay any indemnity amounts (and such amounts
shall not count towards (c)(i) above) (a) relating to indemnity matters for
which a Liability was accrued in the Final Statement, or (b) relating to
indemnity matters to the extent that insurance proceeds are paid to the
Purchaser Indemnified Parties therefor. The Purchaser Indemnified Parties shall
use their Commercially Reasonable Efforts to pursue, furnish and deliver any
documents, instruments or writings required by their respective insurers to make
an insurance claim.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
no amounts of indemnity shall be payable to the Seller Indemnified Parties as a
result of any claim in respect of a Loss arising under Section 8.2(b)(i):
     (i) unless and until the aggregate amount of Losses incurred by the Seller
Indemnified Parties pursuant to Section 8.2(b) exceeds Three Million Eight
Hundred Seventy Five Thousand Dollars ($3,875,000),, in which event the Seller
Indemnified Parties shall be entitled to claim indemnity for the full amount of
such Losses in excess of Three Million Eight Hundred Seventy Five Thousand
Dollars ($3,875,000); and
     (ii) in excess of Twenty-Five Million Dollars ($25,000,000)in the
aggregate;
provided that nothing is this Section 8.2(d) shall limit Purchaser’s liability
for Losses with respect to, arising out of, relating to or resulting from
(A) any fraud or intentional misrepresentation by a Purchaser, or (B) any breach
of Section 5.1 (Organization of Purchaser), Section 5.2 (Ownership),
Section 5.3(a) (Authority), or Section 5.4 (Brokers) by Purchaser; provided,
further, that the Purchaser Indemnifying Parties shall not be required to pay
any indemnity amounts (and such amounts shall not count towards (d)(i) above)
relating to indemnity matters to the extent that insurance proceeds are paid to
the Seller Indemnified Parties therefor. The Seller Indemnified Parties shall
use their Commercially Reasonable Efforts to pursue,

69



--------------------------------------------------------------------------------



 



furnish and deliver any documents, instruments or writings required by their
respective insurers to make an insurance claim.
     (e) In respect to any indemnity claim pursuant to Section 8.2(a)(i) or
8.2(b)(i), the representations and warranties made by the MGM Entities and
Purchaser in this Agreement, as applicable, shall be read without regard to any
Material Adverse Effect or materiality qualifiers or standards contained therein
     (f) In no event shall any Indemnifying Party be responsible or liable to
any Indemnified Party for any Losses or other amounts under this Article VIII
that constitute multiple, exemplary, consequential, special, indirect, punitive
or other damages that are not compensatory in nature.
     (g) In the event that an Indemnifying Party:
     (i) consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger;
or
     (ii) transfers or conveys all or substantially all of its properties and
assets (whether in one transaction or a series of related transactions) to any
Person,
then, and in each such case, proper provision shall be made prior to the
consummation of any such transaction so that such successors and assigns shall
be assigned the rights and assume the obligations of such Indemnifying Party set
forth in this Article VIII.
     (h) For the avoidance of doubt, the Parties acknowledge that a Purchaser
Indemnified Person or a Seller Indemnified Person may be entitled to raise a
claim for indemnification pursuant to one or more subsections or clauses of
Section 8.2(a) and 8.2(b) of this Agreement, respectively, and that the
Purchaser Indemnified Person or the Seller Indemnified Person, as applicable,
shall be solely entitled to elect the clauses or subections pursuant to which it
may assert its claim for indemnification.
               Section 8.3 Indemnification Procedures.
     All claims for indemnification by an Indemnified Party under Section 8.2
shall be asserted and resolved as follows:
     (a) In the event any claim or demand in respect of which an Indemnified
Party might seek indemnity under Section 8.2 is asserted against or sought to be
collected from such Indemnified Party by a Person other than a Seller
Indemnified Party or a Purchaser Indemnified Party (a “Third Party Claim”), the
Indemnified Party shall promptly deliver a Claim Notice to the Indemnifying
Party; provided that no delay on the part of the Indemnified Party in giving any
such Claim Notice shall relieve the Indemnifying Party of any indemnification
obligation hereunder unless (and then solely to the extent that) the
Indemnifying Party is materially prejudiced by such delay. The Indemnifying
Party shall notify the Indemnified Party in writing as soon as practicable
within the Dispute Period whether or not the Indemnifying Party desires, at the
Indemnifying Party’s sole cost and expense and by counsel of its own choosing,
which shall be reasonably satisfactory to the Indemnified Party, to defend
against such Third Party

70



--------------------------------------------------------------------------------



 



Claim; provided further that if, under applicable standards of professional
conduct a conflict on any significant issue between the Indemnifying Party and
the Indemnified Party exists in respect of such Third Party Claim, then the
Indemnifying Party shall reimburse the Indemnified Party for the reasonable fees
and expenses of one additional counsel selected by the Indemnified Party and
reasonably acceptable to the Indemnifying Party to be retained in order to
resolve such conflict, promptly upon presentation by the Indemnified Party of
invoices or other documentation evidencing such amounts to be reimbursed.
     (i) If the Indemnifying Party notifies the Indemnified Party within the
Dispute Period that it desires to defend against such Third Party Claim, (A) the
Indemnifying Party shall use its Commercially Reasonable Efforts to defend and
protect the interests of the Indemnified Party with respect to such Third Party
Claim, (B) the Indemnified Party, prior to or during the period in which the
Indemnifying Party assumes the defense of such matter, may take such reasonable
actions as the Indemnified Party deems necessary to preserve any and all rights
with respect to such matter, without such actions being construed as a waiver of
the Indemnified Party’s rights to defense and indemnification pursuant to this
Agreement, (C) the Indemnifying Party shall not, without the prior written
consent of the Indemnified Party, consent to any settlement that (i) does not
contain an unconditional release of the Indemnified Party from the subject
matter of the settlement, (ii) imposes any liabilities or obligations on the
Indemnified Party in excess of the aggregate accruals therefor reflected in the
determination of Actual Working Capital, and (iii) with respect to any
non-monetary provision of such settlement, could, in the Indemnified Party’s
reasonable judgment, have a Material Adverse Effect on the business, assets,
properties, condition (financial or otherwise), results of operations or
prospects of the Indemnified Party, (D) the Indemnified Party shall cooperate to
the extent reasonable (during regular business hours) with the Indemnifying
Party and its counsel in the investigation, defense and settlement thereof and
(E) the Indemnifying Party shall be deemed to have agreed that it will indemnify
the Indemnified Party pursuant to, and subject to the conditions and limitations
set forth in, the provisions of this Article VIII.
     (ii) If the Indemnifying Party does not notify the Indemnified Party within
the Dispute Period that it desires to defend against such Third Party Claim,
then the Indemnifying Party shall have the right to participate in any such
defense at its sole cost and expense, but, in such case, the Indemnified Party
shall control the investigation and defense and may settle or take any other
actions the Indemnified Party deems reasonably advisable without in any way
waiving or otherwise affecting the Indemnified Party’s rights to indemnification
pursuant to this Agreement.
     (iii) The Indemnified Party and the Indemnifying Party agree to make
available to each other, their counsel and other representatives, all
information and documents available to them that relate to such Third Party
Claim. The Indemnified Party and the Indemnifying Party, the Company and its
employees also agree to render to each other such assistance and cooperation as
may

71



--------------------------------------------------------------------------------



 



reasonably be required to ensure the proper and adequate defense of such Third
Party Claim.
     (iv) Notwithstanding the foregoing, in any event, if the Indemnified Party
desires to participate in any defense of a Third Party Claim it may do so at its
sole cost and expense, and the Indemnified Party shall have the right to
control, pay or settle any Third Party Claim which the Indemnifying Party shall
have undertaken to defend so long as the Indemnified Party shall also waive any
right to indemnification therefor by the Indemnifying Party.
     (b) In the event that an Indemnified Party should have a claim against the
Indemnifying Party hereunder which it determines to assert, but which does not
involve a Third Party Claim, the Indemnified Party shall send an Indemnity
Notice with respect to such claim to the Indemnifying Party. The Indemnifying
Party shall have the Dispute Period during which to notify the Indemnified Party
in writing of any good faith objections it has to the Indemnified Party’s
Indemnity Notice, setting forth in reasonable detail each of the Indemnifying
Party’s objections thereto. If the Indemnifying Party does not deliver such
written notice of objection within the Dispute Period, the Indemnifying Party
shall be deemed to have accepted responsibility for the prompt payment of the
Indemnified Party’s claims for indemnification set forth in the Indemnity
Notice, and shall have no further right to contest the validity of such
indemnification claims. If the Indemnifying Party does deliver such written
notice of objection within the Dispute Period, the Indemnifying Party and the
Indemnified Party shall attempt in good faith to resolve any such dispute within
the Resolution Period.
     (c) Claims for indemnification pursuant to Section 8.2 shall not be made
after the expiration of the representations and warranties as provided for in
Section 8.1; provided, however, that in the event a Claim Notice or an Indemnity
Notice shall have been given within the applicable survival period, the
representation or warranty that is the subject of such indemnification claim
shall survive until such time as such claim is finally resolved.
ARTICLE IX
TAX MATTERS
               Section 9.1 Tax Indemnification.
     (a) Seller shall indemnify, defend and hold harmless the Purchaser
Indemnified Parties against, and shall reimburse the Purchaser Indemnified
Parties for, any and all losses arising out of, based upon or relating or
attributable to (without duplication):
     (i) all Taxes imposed on the Company relating or attributable to any
taxable period ending on or before the Closing Date (the “Pre-Closing Period”)
and, with respect to any period that includes but does not end on the Closing
Date (in each case, a “Straddle Period”), the portion of such Straddle Period
deemed to end on and include the Closing Date (in the manner determined pursuant
to Section 9.1(b)); provided, however, that Seller shall be liable only to the
extent that such Taxes are in excess of the amount, if any, taken into account
as a

72



--------------------------------------------------------------------------------



 



Current Liability with respect to such Taxes in the Final Statement or, without
duplication, specifically reserved or accrued for such Taxes (other than as a
Current Liability) in the Unaudited 2008 Financials;
     (ii) all Taxes imposed upon the Company under Treasury Regulation Section
1.1502-6 (and corresponding provisions of state, local or foreign Law) as a
result of the Company or any predecessor entity being a member of any federal,
state, local or foreign consolidated, unitary, combined or similar group for any
taxable period ending on or before, or that includes, the Closing Date;
     (iii) except as otherwise specifically set forth in this Agreement, all
Taxes relating or attributable to the transactions contemplated pursuant to this
Agreement;
     (iv) any breach of or inaccuracy in any representation or warranty
contained in Section 4.7 of this Agreement; and
     (v) the breach by Seller or any Affiliate or the failure by any such entity
to perform (or cause to have performed) any of the covenants made by them under
this Agreement relating to Taxes.
     (b) For purposes of this Section 9.1, the portion of any Taxes that are
allocable to the portion of the Straddle Period ending on the Closing Date shall
be:
     (i) in the case of Taxes that are imposed on a periodic basis, the amount
of such Taxes for the entire period multiplied by a fraction, the numerator of
which is the number of calendar days in the Straddle Period ending on (and
including) the Closing Date and the denominator of which is the number of
calendar days in the entire relevant Straddle Period; and
     (ii) in the case of Taxes not described in (i) the amount that would be
payable if the taxable year or period ended on the Closing Date based on an
interim closing of the books.
               Section 9.2 Preparation and Filing of Tax Returns and Payment of
Taxes.
     (a) Purchaser shall prepare and timely file or cause the Company to prepare
and timely file all Tax Returns required by Law to be filed by the Company for
all Straddle Periods (such Tax Returns, which shall specifically exclude any
income Tax Return which reports the activities of the Company, the “Straddle
Period Tax Returns”). Purchaser shall deliver drafts of all such Straddle Period
Tax Returns to Seller for its review at least twenty (20) days prior to the due
date of any such Tax Return (taking into account valid extensions) and shall
notify Seller of Purchaser’s calculation of Seller’s share of the Taxes for such
Straddle Period (determined in accordance with Section 9.1(b)); provided,
however, that such drafts of any such Straddle Period Tax Returns and such
calculations of Seller’s share of the Tax Liability for such Straddle Period
(determined in accordance with Section 9.1(b)) shall be subject to Seller’s
review and approval, which approval shall not be unreasonably withheld or
delayed. If Seller shall dispute any item

73



--------------------------------------------------------------------------------



 



on such Tax Return, it shall notify Purchaser (by written notice within ten
(10) days of receipt of Purchaser’s calculation) of such disputed item (or
items) and the basis for its objection. If Seller does not object by written
notice within such period, Purchaser’s calculation of Seller’s share of the
Taxes for such Straddle Period shall be deemed to have been accepted and agreed
upon, and final and conclusive, for all purposes hereof.
     (b) Parent and Seller shall prepare and timely file (or cause to be
prepared and timely filed) all Tax Returns required to be filed by the Company
for taxable years ending on or prior to the Closing Date and any income Tax
Return that reports pre-Closing activities of the Company during a Straddle
Period (such Tax Returns, the “Pre-Closing Period Tax Returns”). All such
Pre-Closing Period Tax Returns shall be prepared and filed in a manner that is
consistent with prior practices, except as required by applicable Law. Except in
the case of any income Tax Return that reports the activities of the Company, if
any such Pre-Closing Period Tax Returns are due after the Closing, Seller shall
submit drafts of such returns to Purchaser for its review at least twenty
(20) days prior to the due date of any such Tax Return; provided, however, that
such drafts of any such Pre-Closing Period Tax Return shall be subject to
Purchaser’s review and approval, which approval shall not be unreasonably
withheld or delayed. Purchaser shall cause the Company to furnish information to
Seller, as reasonably requested in writing by Seller, to allow Seller to satisfy
its obligations under this Section 9.2(b) and Section 9.4(b). Seller shall file
such Pre-Closing Period Tax Returns due after the Closing Date with the
appropriate taxing authorities.
     (c) The Parties shall act in good faith to resolve any dispute prior to the
date on which the Tax Return is required to be filed. If the Parties cannot
resolve any disputed item, the item in question shall be resolved by the
Independent Accounting Firm as promptly as practicable. The fees and expenses of
the Independent Accounting Firm shall be apportioned and paid equally by Seller
and Purchaser.
               Section 9.3 Accounting and Tax Records.
     Seller shall provide Purchaser with all Tax Returns (other than income Tax
Returns) that report the activity of the Company (and other information relating
to Taxes of or relating to the Company) reasonably requested by Purchaser.
Purchaser shall keep and maintain all such Tax Returns (and other information
relating to Taxes) and shall make available to Seller such Tax Returns and
information as reasonably required by Seller to allow Seller to satisfy its
obligations under ARTICLE IX.
     Within twenty-five (25) days following the Closing Date, Purchaser shall
deliver to Seller an income statement for the Company covering the period from
the last regularly prepared income statement through the Closing Date.
               Section 9.4 Tax Audits.
     (a) After the Closing, Purchaser, on the one hand, and Seller, on the other
hand (as applicable, the “Recipient”), shall promptly notify the other Person in
writing upon receipt by the Recipient or any of its Affiliates of any written
notice of any pending or threatened audit or assessment, suit, proposed
adjustment, deficiency, dispute, administrative or judicial proceeding

74



--------------------------------------------------------------------------------



 



or other similar claim (“Tax Claim”) received by the Recipient from any Tax
authority or any other Person with respect to Losses for which Seller is liable
pursuant to Section 9.1 or Section 6.21; provided, however, that a failure by
Purchaser to give such notice shall not affect the Purchaser Indemnified
Parties’ rights to indemnification under this ARTICLE IX unless (and then solely
to the extent) that Seller is materially prejudiced as a consequence of such
failure.
     (b) Parent and Seller shall control the conduct, through their own counsel
at their sole expense, of any Tax Claim involving any asserted Liability with
respect or relating solely to any Pre-Closing Period and any income Tax Return
that reports the pre-Closing activities of the Company during a Straddle Period.
Parent or Seller, as the case may be, shall have all rights to settle,
compromise and/or concede such Tax Claim and Purchaser shall reasonably
cooperate and shall cause the Company to reasonably cooperate. Notwithstanding
the foregoing, except with respect to any income Tax Claim that involves the
activities of the Company (other than any post-Closing activities), Purchaser
shall be entitled (at its own expense) to consult with Parent and Seller
regarding the conduct of such Tax Claim and Parent or Seller shall not settle,
compromise and/or concede such Tax Claim in a manner that would adversely affect
Purchaser or the Company without the consent of Purchaser, which consent shall
not be unreasonably withheld or delayed.
     (c) Purchaser shall control the conduct, through its own counsel, of any
Tax Claim (other than an income Tax Claim that involves the activities of the
Company (other than any post-Closing activities)) that involves any Straddle
Period. Purchaser shall have all rights to settle, compromise and/or concede
such Tax Claim and Parent and Seller shall reasonably cooperate. Notwithstanding
the foregoing, except with respect to any Tax Claim that involves the
post-Closing activities of the Company, Parent and Seller shall be entitled (at
their own expense) to consult with Purchaser regarding the conduct of such Tax
Claim and Purchaser shall not settle, compromise and/or concede such Tax Claim
in a manner that would adversely affect Parent or Seller without the consent of
Parent and Seller, which consent shall not be unreasonably withheld or delayed.
               Section 9.5 Tax Treatment.
     The Parties agree to treat any payment made pursuant to ARTICLE VIII or
ARTICLE IX as an adjustment to the Final Purchase Price for all Tax purposes.
               Section 9.6 Refunds and Tax Benefits.
     Any Tax refunds that are received by the Company, and any amounts credited
against Tax to which Purchaser or the Company becomes entitled, that relate to
Tax periods or portions thereof ending on or before the Closing Date (but only
to the extent such amounts are in excess of the amount, if any, taken into
account as a Current Asset with respect to such Taxes in the Final Statement or,
without duplication, specifically provided for such Taxes (other than as a
Current Asset) in the Unaudited 2008 Financials) shall be for the account of
Seller, and Purchaser shall pay over to Seller (a) any such cash refund within
fifteen (15) days after receipt thereof and (b) the amount of Tax savings
realized by Purchaser or the Company at the time the Tax Return to which such
credit relates is filed by Purchaser or the Company. Any Tax refunds that are
received by Parent or any of its Affiliates, and any amounts credited against
Tax to

75



--------------------------------------------------------------------------------



 



which Parent or any of its Affiliates becomes entitled (other than refunds of
income Taxes and/or any amounts credited against income Tax resulting from
adjustments in connection with the activities of the Company which shall be for
the account of Parent), that relate to Taxes of the Company for Tax periods or
portions thereof after the Closing Date shall be for the account of Purchaser,
and Parent or its Affiliates shall pay over to Purchaser (a) any such cash
refund within fifteen (15) days after receipt thereof and (b) the amount of Tax
savings realized by Parent or any of its Affiliates at the time the Tax Return
to which such credit relates is filed by Parent or any of its Affiliates.
               Section 9.7 Treatment as Asset Sale.
     (a) Parent, Seller and Purchaser acknowledge and agree that, for income Tax
purposes, the sale of the Equity Interests shall be treated as a sale of the
Company’s assets by Seller and a purchase of the Company’s assets by Purchaser,
and none of Parent, Seller, Purchaser or any of their Affiliates shall take a
position inconsistent with such treatment. Notwithstanding anything to the
contrary in this Agreement, Parent, Seller and Purchaser acknowledge and agree
that any income Taxes imposed in connection with the sale of the Equity
Interests shall be for the account of Parent and Seller and not for the account
of the Company or Purchaser.
     (b) Reasonably promptly after the Closing Date, Purchaser shall provide to
Seller a proposed allocation of the Final Purchase Price among the assets of the
Company, along with any appraisals prepared to support such allocation, which
allocation shall be made in accordance with Section 1060 of the Code and any
applicable Treasury Regulations (the “Asset Allocation Statement”). Purchaser
shall also provide any supporting documentation or workpapers that Parent and
Seller may reasonably request. Within ten (10) days following such provision,
Seller shall have the right to object to all or any portion of the Asset
Allocation Statement (by written notice to Purchaser), and if Seller so objects,
it shall notify Purchaser (in such written notice) of such disputed item (or
items) and the basis for its objection. If Seller does not object by written
notice within such period, the Asset Allocation Statement shall be deemed to
have been accepted and agreed upon, and final and conclusive, for all purposes
of this Agreement. Seller and Purchaser shall act in good faith to promptly and
timely resolve any such dispute. If Seller and Purchaser cannot resolve any
disputed item, the item in question shall be resolved by the Independent
Accounting Firm as promptly as practicable. The fees and expenses of the
Independent Accounting Firm shall be apportioned and paid equally by Seller and
Purchaser. Except with respect to any subsequent adjustments to the Final
Purchase Price (which adjustments shall be allocated using the same mechanism
for allocating Final Purchase Price set forth in this Section 9.7(b)), Parent,
Seller and their respective Affiliates, (i) shall be bound by the Asset
Allocation Statement determined pursuant to this Section 9.7(b), and act
consistently therewith for purposes of determining any Taxes, (ii) shall prepare
and file all Tax Returns to be filed with any Tax authority in a manner
consistent with the Asset Allocation Statement, and (iii) shall take no position
inconsistent with the Asset Allocation Statement in any Tax Return, any
proceeding before any Tax authority or otherwise. In the event that the Asset
Allocation Statement is disputed by any Tax authority, the Person receiving
notice of such dispute shall promptly notify and consult with the other Parties
concerning resolution of such dispute.

76



--------------------------------------------------------------------------------



 



     (c) Each of Parent, Seller and Purchaser shall cooperate in the preparation
and timely filing of (i) Form 8594 and any comparable state or local forms or
reports, and (ii) to the extent permissible by or required by Law, any
corrections, amendments, or supplements (or additional forms or reports) thereto
(including any supplements, amendment, forms or reports arising as a result of
any adjustments to the Final Purchase Price).
               Section 9.8 Tax Sharing Contracts. As of the Closing, all Tax
sharing or similar agreements involving the Company shall be terminated as of
the Closing Date, and the Company shall not have any further rights or
Liabilities under any such agreement after the Closing Date.
               Section 9.9 Timing of Payments. Except as otherwise provided in
this Article IX, any amounts owed by any Person to any other Person under this
Article IX shall be paid in cash within five (5) days’ notice from such other
Person.
               Section 9.10 Conflicts; Survival. Notwithstanding anything to the
contrary in this Agreement, the obligations set forth in this Article IX shall
(a) be unconditional and absolute, (b) not be subject to any limitations in
Article VIII and (c) other than the indemnification provided for in Section 9.1
(and the representations and warranties contained in Section 4.7) remain in full
force and effect indefinitely. The indemnification provided for in Section 9.1
(and the representations and warranties contained in Section 4.7) shall survive
the Closing until the expiration of the applicable statute of limitations with
respect to the underlying Taxes; provided that, in the event notice for
indemnification under Section 9.1 shall have been given within the applicable
survival period, the indemnification with respect to which such notice for
indemnification has been given shall survive until such time as such claim is
finally resolved. In the event of a conflict between this Article IX and any
other provision of this Agreement, this Article IX shall govern and control.
ARTICLE X
TERMINATION
               Section 10.1 Termination of Agreement.
     This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time prior to the Closing:
     (a) by mutual written consent of the Parties; or
     (b) by the MGM Entities, on the one hand, or Purchaser, on the other, if
the transactions contemplated hereby shall not have been consummated on or prior
to the Outside Closing Date; provided that the right to terminate this Agreement
under this Section 10.1(b) shall not be available to any of the Parties whose
willful breach or nonfulfillment or failure to perform has prevented the
consummation of the transactions contemplated by this Agreement; or
     (c) by Purchaser, if there has been a material breach or violation by any
of the MGM Entities of any of its representations and warranties or covenants
contained in this Agreement that has not been waived by Purchaser in writing or
has not been cured by the MGM Entity in all

77



--------------------------------------------------------------------------------



 



material respects within thirty days of written notice thereof; provided, that
if such breach cannot reasonably be cured within such thirty day period but can
be reasonably cured prior to the Outside Closing Date and Seller is diligently
proceeding to cure such breach, this Agreement may not be terminated pursuant to
this Section 10.1(c); or
     (d) by the MGM Entities, if there has been a material breach or violation
by Purchaser of any of its representations and warranties or covenants contained
in this Agreement that has not been waived by the MGM Entities in writing or has
not been cured by Purchaser in all material respects within thirty days of
written notice thereof; provided, that if such breach cannot reasonably be cured
within such thirty day period but can be reasonably cured prior to the Outside
Closing Date and Purchaser is diligently proceeding to cure such breach, this
Agreement may not be terminated pursuant to this Section 10.1(d); or
     (e) by Purchaser if any of the conditions to the obligation of Purchaser
set forth in Section 7.3 shall have become incapable of fulfillment and shall
not have been waived by Purchaser in writing; provided, however, that Purchaser
shall not be entitled to terminate this Agreement pursuant to this
Section 10.1(e) if Purchaser is in breach in any material respect of its
representations and warranties or covenants contained in this Agreement; or
     (f) by the MGM Entities if any of the conditions to the obligation of the
MGM Entities set forth in Section 7.2 shall have become incapable of fulfillment
and shall not have been waived by the MGM Entities in writing; provided,
however, that the MGM Entities shall not be entitled to terminate this Agreement
pursuant to this Section 10.1(f) if any of the MGM Entities is in breach in any
material respect of its representations and warranties or covenants contained in
this Agreement; or
     (g) by the MGM Entities, on the one hand, or Purchaser, on the other hand,
if a Governmental Entity shall have issued a nonappealable, final Governmental
Order or taken any other nonappealable final action, in each case having the
effect of permanently restraining, enjoining or otherwise prohibiting the
Closing and the transactions contemplated by this Agreement.
               Section 10.2 Effect of Termination.
     In the event of termination of this Agreement as provided in Section 10.1,
this Agreement shall immediately become void and there shall be no Liability or
obligation on the part of the Parties, or their respective directors, officers,
members, employees, stockholders or Affiliates, except that such termination
shall not relieve (i) Purchaser of its obligations to pay the Seller Termination
Fee, if applicable or (ii) Seller of its obligations to pay the Purchaser
Termination Fee, if applicable; provided further that the provisions of this
Section 10.2 and Section 6.4, Section 6.14, Section 11.1, Section 11.4,
Section 11.5, Section 11.10 and Section 11.14 shall remain in full force and
effect and survive any termination of this Agreement. The Parties acknowledge
and agree that, except as otherwise provided in Section 6.14, the sole and
exclusive remedy upon the events described in this Article X shall be
termination of this Agreement.

78



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
               Section 11.1 Expenses.
     Except as expressly provided in this Agreement, each of the Parties shall
pay its own legal, accounting and other miscellaneous expenses incident to this
Agreement whether or not the Closing is consummated.
               Section 11.2 Notices.
     All notices, requests, demands and other communications made under or by
reason of the provisions of this Agreement shall be in writing and shall be
given by hand delivery, certified or registered mail, return receipt requested,
facsimile or next-Business Day courier to the affected Party at the address and
facsimile number set forth below. Such notices shall be deemed given: at the
time personally delivered, if delivered by hand with receipt acknowledged; at
the time received, if sent by certified or registered mail; upon issuance by the
transmitting machine of a confirmation slip that the number of pages
constituting the notice has been transmitted without error and confirmed
telephonically, if sent by facsimile; and the first Business Day after timely
delivery to the courier, if sent by next-Business Day courier specifying next
Business Day delivery.

  (a)   if to Seller or the Company, to:         MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: James J. Murren, Chairman and Chief Executive Officer
                 Gary N. Jacobs, Executive Vice President, General Counsel and
Secretary         Facsimile No.: (702) 693-7628

     with a copy (which shall not constitute notice) to:

      Glaser, Weil, Fink, Jacobs & Shapiro, LLP
10250 Constellation Boulevard, 19th Floor
Los Angeles, California 90067
Attention: Carolyn C. Jordan, Esq.
Facsimile No.: (310) 556-2920

79



--------------------------------------------------------------------------------



 



  (b)   if to Purchaser, to:
        Ruffin Acquisition, LLC
6600 Amelia Earhart Court
Las Vegas, Nevada 89119
Attention: Phillip G. Ruffin
               Facsimile No.: (702)796-3296

     with a copy (which shall not constitute notice) to:

      Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, California 90071
Attention: Mark H. Kim, Esq.

Facsimile No.: (213) 687-3702

               Section 11.3 Interpretation
     When a reference is made in this Agreement to a Section or Sections, such
reference shall be to a Section or Sections of this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.” Words used in the singular form in this
Agreement shall be deemed to include the plural, and vice versa, as the sense
may require. If the date upon or by which any party hereto is required to
perform any covenant or obligation hereunder falls on a day that is not a
Business Day, then such date of performance shall be automatically extended to
the next Business Day thereafter.
               Section 11.4 Governing Law.
     This Agreement, and any disputes arising out of or relating to this
Agreement or the Parties’ relationship, shall be governed and construed in
accordance with the laws applicable to contracts made and to be performed
entirely in Nevada, without regard to any applicable conflicts of Law, except to
the extent the mandatory provisions of the Gaming Laws apply.
               Section 11.5 Consent to Jurisdiction and Venue.
     Each of the Parties irrevocably submits to the exclusive jurisdiction of
the United States District Court for the District of Nevada or any court of the
State of Nevada located in Clark County in any action, suit or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated hereby, and agrees that any such action, suit or proceeding shall
be brought only in such court; provided, however, that such consent to
jurisdiction is solely for the purpose referred to in this Section 11.5 and
shall not be deemed to be a general submission to the jurisdiction of said
courts or in the State of Nevada other than for such purpose. Each of the
Parties hereby irrevocably waives, to the fullest extent permitted by Law, any
objection that it

80



--------------------------------------------------------------------------------



 



may now or hereafter have to the laying of the venue of any such action, suit or
proceeding brought in such a court. Each of the Parties further irrevocably
waives and agrees not to plead or claim that any such action, suit or proceeding
brought in such a court has been brought in an inconvenient forum.
               Section 11.6 Time of the Essence.
     Time is of the essence in performing covenants and agreements under this
Agreement.
               Section 11.7 Assignment.
     Neither this Agreement nor any of the rights, interests or obligations
under this Agreement shall be assigned by any of the Parties (whether by
operation of Law or otherwise) without the prior written consent of each of the
other Parties. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective assigns.
               Section 11.8 Amendment.
     This Agreement may not be amended or modified by the Parties except (a) by
an instrument in writing signed by each of the Parties and (b) by a waiver in
accordance with Section 11.9.
               Section 11.9 Extension; Waiver.
     At any time prior to the Closing, the Parties, by action taken or
authorized by their respective boards of directors or similar governing body
(may, to the extent legally allowed), (a) extend the time for or waive the
performance of any of the covenants, obligations or other acts of the other
Parties, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the conditions contained in this Agreement. Any agreement
on the part of any of the Parties to any such extension or waiver shall be valid
only if set forth in a written instrument signed on its behalf. The failure of
any of the Parties to assert any of its rights under this Agreement shall not
constitute a waiver of such rights.
               Section 11.10 No Third Party Beneficiaries.
     Except for the provisions of (a) ARTICLE VIII with respect to Indemnified
Parties, and (b) Section 11.14, this Agreement is for the sole benefit of the
Parties, Parent (as an intended third party beneficiary of the MGM Entities) and
their permitted assigns and nothing herein expressed or implied shall give or be
construed to give any Person, other than the Parties, Parent (as an intended
third party beneficiary of the MGM Entities) and such assigns, any legal or
equitable rights hereunder. All references herein to the enforceability of
agreements with third parties, the existence or non-existence of third-party
rights, the absence of breaches or defaults by third parties, or similar matters
or statements, are intended only to allocate rights and risks among the Parties
and were not intended to be admissions against interests, give rise to any
inference or proof of accuracy, be admissible against any Party by any
non-Party, or give rise to any claim or benefit to any non-Party.

81



--------------------------------------------------------------------------------



 



               Section 11.11 Entire Agreement.
     This Agreement, the Disclosure Schedules, the Exhibits and the other
writings referred to herein or delivered pursuant hereto that form a part hereof
constitute the entire agreement with respect to the subject matter hereof and
thereof and supersede all prior agreements and undertakings, both written and
oral, among the Parties with respect to the subject matter hereof and thereof.
               Section 11.12 Severability.
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not effected in any manner materially adverse to any of the Parties.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.
               Section 11.13 Counterparts.
     This Agreement may be executed in two or more counterparts, including
facsimile counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement.
               Section 11.14 Limitation of Liability.
     The Parties acknowledge that neither Kirk Kerkorian nor Tracinda
Corporation, individually or collectively, is a party to this Agreement or any
of the other documents executed on the Closing Date. The Parties further
acknowledge that neither Mr. Kerkorian nor Tracinda Corporation shall have any
Liability whatsoever with respect to this Agreement. Accordingly, the Parties
hereby agree that in the event (a) there is any alleged breach or default or
breach or default by any Party under this Agreement or any such document or
(b) any Party has or may have any claim arising from or relating to the terms of
this Agreement or any such document, no Party shall commence any proceedings or
otherwise seek to impose any Liability whatsoever against Mr. Kerkorian or
Tracinda Corporation by reason of such alleged breach, default or claim.
               Section 11.15 Disclosure Schedules.
     The Disclosure Schedules shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Agreement and the
disclosure in any paragraph shall qualify the other paragraphs in this Agreement
to the extent it is reasonably apparent from the face of the statement that it
is applicable. The inclusion of any information in any section of a Disclosure
Schedule shall not be deemed to be an admission, acknowledgment or evidence
(i) of the materiality of such item, nor shall it establish a standard of
materiality for any purpose whatsoever, (ii) that the matter is required to be
disclosed pursuant to the provisions of this

82



--------------------------------------------------------------------------------



 



Agreement, or (iii) that such information actually constitutes noncompliance
with, or a violation of, any agreement, law, regulation or statute to which such
disclosure is applicable. The Disclosure Schedules and the information,
description and disclosures included therein are intended to qualify and limit
the applicable representations, warranties and covenants of the applicable Party
contained in this Agreement, and shall not be deemed to expand in any way the
scope or effect of any of such representations, warranties or covenants. Except
as otherwise specifically provided in this Agreement to the contrary, the
Disclosure Schedules may only be amended by an instrument in writing signed by
the Parties.
[The remainder of this page is intentionally left blank. Signatures are on the
following page.]

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed
by their respective duly authorized officers or managers, as applicable, as of
the date first written above.

            THE MIRAGE CASINO-HOTEL
a Nevada corporation
      By:   /s/ John M. McManus       Name  John M. McManus      Title:  
Assistant Secretary        TREASURE ISLAND CORP.,
a Nevada corporation
      By:   /s/ John M. McManus       Name John M. McManus      Title:  
Assistant Secretary        RUFFIN ACQUISITION, LLC,
a Nevada limited liability company
      By:   /s/ Phillip G. Ruffin       Name Phillip G. Ruffin      Title: 
Manager     

84